Exhibit 10.6

 

 

 

AMENDED AND RESTATED SECOND MEZZANINE LOAN AGREEMENT

Dated as of May 22, 2008

Between

HARRAH’S LAS VEGAS MEZZ 2, LLC, HARRAH’S ATLANTIC CITY MEZZ 2, LLC,

RIO MEZZ 2, LLC, FLAMINGO LAS VEGAS MEZZ 2, LLC, HARRAH’S LAUGHLIN

MEZZ 2, LLC, AND PARIS LAS VEGAS MEZZ 2, LLC,

collectively, as Borrower

and

JPMORGAN CHASE BANK N.A.,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

I.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION       Section 1.1.    Definitions   
4    Section 1.2.    Principles of Construction    51    Section 1.3.   
Direction of Mortgage Borrower or with Respect to the Properties    51

II.

   GENERAL TERMS       Section 2.1.    Loan Commitment; Disbursement to Borrower
   52    Section 2.2.    Interest Rate    55    Section 2.3.    Loan Payment   
60    Section 2.4.    Prepayments    61    Section 2.5.    Release of Collateral
   64    Section 2.6.    Cash Management    71    Section 2.7.    Intentionally
Omitted    75    Section 2.8.    Permitted Mezzanine Loan    75

III.

   CONDITIONS PRECEDENT       Section 3.1.    Conditions Precedent to Closing   
77

IV.

   REPRESENTATIONS AND WARRANTIES       Section 4.1.    Borrower Representations
   81    Section 4.2.    Survival of Representations    94

V.

   BORROWER COVENANTS       Section 5.1.    Affirmative Covenants    94   
Section 5.2.    Negative Covenants    113    Section 5.3.    General    123

VI.

   INSURANCE; CASUALTY; CONDEMNATION       Section 6.1.    Insurance    123   
Section 6.2.    Casualty    123    Section 6.3.    Condemnation    124   
Section 6.4.    Restoration    124

 

-i-



--------------------------------------------------------------------------------

VII.    RESERVE FUNDS       Section 7.1.    Intentionally Omitted    124   
Section 7.2.    Tax and Insurance Escrow Fund    124    Section 7.3.    FF&E
Reserve Account    126    Section 7.4.    Intentionally Omitted    128   
Section 7.5.    Reserve Funds, Generally    128    Section 7.6.    Transfer of
Reserve Funds Under Mortgage Loan and Senior Mezzanine Loan    129 VIII.   
DEFAULTS       Section 8.1.    Event of Default    129    Section 8.2.   
Remedies    132    Section 8.3.    Intentionally Omitted    135    Section 8.4.
   Costs of Collection    135 IX.    SPECIAL PROVISIONS       Section 9.1.   
Sale of Notes and Securitization    136    Section 9.2.    Securitization
Indemnification    137    Section 9.3.    Exculpation    140    Section 9.4.   
Servicer    143    Section 9.5.    Assignments and Participations    143   
Section 9.6.    Participation    144    Section 9.7.    Borrower’s Facilitation
of Transfer    144    Section 9.8.    Notice; Registration Requirement    145   
Section 9.9.    Registry    145    Section 9.10.    Cooperation in Syndication
   145 X.    MISCELLANEOUS       Section 10.1.    Survival    146    Section
10.2.    Lender’s Discretion    146    Section 10.3.    Governing Law    147   
Section 10.4.    Modification, Waiver in Writing    148    Section 10.5.   
Delay Not a Waiver    148    Section 10.6.    Notices    148    Section 10.7.   
Trial by Jury    150    Section 10.8.    Headings    150    Section 10.9.   
Severability    150    Section 10.10.    Preferences    150    Section 10.11.   
Waiver of Notice    151    Section 10.12.    Remedies of Borrower    151   
Section 10.13.    Expenses; Indemnity    151    Section 10.14.    Schedules
Incorporated    152

 

-ii-



--------------------------------------------------------------------------------

   Section 10.15.    Offsets, Counterclaims and Defenses    152    Section
10.16.    No Joint Venture or Partnership; No Third Party Beneficiaries    153
   Section 10.17.    Intentionally Omitted    153    Section 10.18.    Waiver of
Marshalling of Assets    153    Section 10.19.    Waiver of Counterclaim    154
   Section 10.20.    Conflict; Construction of Documents; Reliance    154   
Section 10.21.    Brokers and Financial Advisors    154    Section 10.22.   
Prior Agreements    154    Section 10.23.    Counterparts    154    Section
10.24.    Intentionally Omitted    155    Section 10.25.    Gaming Laws    155
   Section 10.26.    Certain Additional Rights of Lender (VCOC)    155 XI.   
JOINT AND SEVERAL LIABILITY; WAIVERS       Section 11.1.    Joint and Several
Liability; Primary Obligors    155    Section 11.2.    Waivers    156    Section
11.3.    Other Actions Taken or Omitted    158    Section 11.4.    No Release or
Novation    159    Section 11.5.    Confirmation of Guarantor    159    Section
11.6.    Confirmation of Original Borrower    159

SCHEDULES

 

Schedule I

   –      List, Addresses and Tax Identification Numbers of Borrowers

Schedule II

   –      Properties – Allocated Loan Amounts

Schedule III

   –      Intentionally Omitted

Schedule IV

   –      Intentionally Omitted

Schedule V

   –      Off-Shore Accounts

Schedule VI

   –      Operating Leases

Schedule VIA

   –      Operating Lease Guaranty

Schedule VII

        Permitted Fund Managers

Schedule VIII

   –      Organizational Chart

Schedule IX

   –      Gaming Licenses

Schedule X

   –      Rent Roll/Space Leases

Schedule XI

   –      Intentionally Omitted

Schedule XII

   –      Intentionally Omitted

Schedule XIII

   –      Mortgage Borrower

Schedule XIV

   –      First Mezzanine Borrower

Schedule XV

   –      Third Mezzanine Borrower

Schedule XVI

   –      Fourth Mezzanine Borrower

Schedule XVII

   –      Fifth Mezzanine Borrower

Schedule XVIII

   –      Sixth Mezzanine Borrower

Schedule XIX

   –      Seventh Mezzanine Borrower

Schedule XX

   –      Eighth Mezzanine Borrower

Schedule XXI

   –      Ninth Mezzanine Borrower

Schedule XXII

   –      Convention Center Parcel

Schedule XXIII

   –      Exception Report

Schedule XXIV

   –      Litigation

Exhibit A

   –      Form of Completion Guaranty

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECOND MEZZANINE LOAN AGREEMENT

THIS AMENDED AND RESTATED SECOND MEZZANINE LOAN AGREEMENT, dated as of May 22,
2008 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this “Agreement”), between JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United States of America, having an
address at 270 Park Avenue, New York, New York 10017 (“Lender”), and HARRAH’S
LAS VEGAS MEZZ 2, LLC, a Delaware limited liability company (together, with its
successors and permitted assigns, “Harrah’s LV Individual Borrower”), HARRAH’S
ATLANTIC CITY MEZZ 2, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Harrah’s AC Individual Borrower”), RIO
MEZZ 2, LLC, a Delaware limited liability company (together with its successors
and permitted assigns, “Rio Individual Borrower”), FLAMINGO LAS VEGAS MEZZ 2,
LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Flamingo Individual Borrower”), PARIS LAS VEGAS MEZZ 2, LLC,
a Delaware limited liability company (together with its successors and permitted
assigns, “Paris Individual Borrower”), and HARRAH’S LAUGHLIN MEZZ 2, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Laughlin Individual Borrower”; Harrah’s LV Individual Borrower,
Harrah’s AC Individual Borrower, Rio Individual Borrower, Flamingo Individual
Borrower, Paris Individual Borrower and Laughlin Individual Borrower,
individually and collectively, as the context may require, “Borrower”), each
having its principal place of business at the addresses set forth on Schedule I
attached hereto.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Mortgage Loan Agreement, dated as of
January 28, 2008 (the “Original Mortgage Loan Agreement”), by and between
JPMorgan Chase Bank, N.A. (together with its successors and assigns, “Mortgage
Lender”), Harrah’s Las Vegas Propco, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Harrah’s LV Mortgage
Borrower”), Harrah’s Atlantic City Propco, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Harrah’s AC
Mortgage Borrower”), Rio Propco, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Rio Mortgage Borrower”),
Flamingo Las Vegas Propco, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Flamingo Mortgage Borrower”), Tahoe
Propco, LLC, a Delaware limited liability company (together with its successors
and permitted assigns, “Original Tahoe Mortgage Borrower”), and Showboat
Atlantic City Propco, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Original Showboat Mortgage Borrower”;
Original Showboat Mortgage Borrower and Original Tahoe Mortgage Borrower, each
an “Original Released Mortgage Borrower”; Harrah’s LV Mortgage Borrower,
Harrah’s AC Mortgage Borrower, Rio Mortgage Borrower, Flamingo Mortgage
Borrower, Original Tahoe Mortgage Borrower and Original Showboat Mortgage
Borrower, collectively, the “Original Mortgage Borrower”), Mortgage Lender made
a loan to Original Mortgage Borrower in the original principal amount of Four
Billion and No/100 Dollars ($4,000,000,000.00) (the “Original Mortgage Loan”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain First Mezzanine Loan Agreement, dated as of
January 28, 2008 (the “Original First Mezz Loan Agreement”), by and between
Lender, Harrah’s Las Vegas Mezz 1, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Harrah’s LV Mezz 1
Borrower”), Harrah’s Atlantic City Mezz 1, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Harrah’s AC Mezz 1
Borrower”), Tahoe Mezz 1, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Tahoe Mezz 1 Borrower”), Rio Mezz 1,
LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Rio Mezz 1 Borrower”), Flamingo Las Vegas Mezz 1, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Flamingo Mezz 1 Borrower”), Showboat Atlantic City Mezz 1, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Showboat Mezz 1 Borrower”; Showboat Mezz 1 Borrower and Tahoe Mezz 1
Borrower, each an “Original Released First Mezz Borrower”; Harrah’s LV Mezz 1
Borrower, Harrah’s AC Mezz 1 Borrower, Tahoe Mezz 1 Borrower, Rio Mezz 1
Borrower, Flamingo Mezz 1 Borrower and Showboat Mezz 1 Borrower, individually
and collectively referred to, as the context may require, as “Original First
Mezz Borrower”), Lender made a loan to Original First Mezz Borrower in the
original principal amount of Three Hundred Million and No/100 Dollars
($300,000,000.00) (the “Original First Mezz Loan”);

WHEREAS, pursuant to that certain Second Mezzanine Loan Agreement, dated as of
January 28, 2008 (the “Original Agreement”), by and between Lender, Harrah’s LV
Individual Borrower, Harrah’s AC Individual Borrower, Rio Individual Borrower,
Flamingo Individual Borrower, Tahoe Propco, LLC, a Delaware limited liability
company (“Original Tahoe Borrower”), and Showboat Atlantic City Propco, LLC, a
Delaware limited liability company (“Original Showboat Borrower”; Original
Showboat Borrower and Original Tahoe Borrower, each an “Original Released
Borrower”; Harrah’s LV Individual Borrower, Harrah’s AC Individual Borrower, Rio
Individual Borrower, Flamingo Individual Borrower, Original Tahoe Borrower and
Original Showboat Borrower, collectively, the “Original Borrower”), Lender made
a loan to Original Borrower in the original principal amount of Two Hundred
Seventy Five Million and No/100 Dollars ($275,000,000.00) (the “Original Loan”);

WHEREAS, as a condition precedent to the obligation of Lender to make the
Original Loan to Borrower, Borrower entered into that certain Pledge and
Security Agreement (Second Mezzanine Loan), dated as of January 28, 2008, in
favor of Lender (as amended, supplemented or otherwise modified from time to
time, the “Original Pledge Agreement”), pursuant to which Borrower granted to
Lender a first priority security interest in the Collateral (as such term is
defined in the Original Pledge Agreement);

WHEREAS, pursuant to Section 2.5.2 of the Original Agreement and the Original
Mortgage Loan Agreement, Original Borrower and Original Mortgage Borrower agreed
to promptly use all reasonable best efforts to substitute, and Lender and
Mortgage Lender agreed (subject to the terms set forth in Section 2.5.2 of the
Original Agreement and the Original

 

-2-



--------------------------------------------------------------------------------

Mortgage Loan Agreement, respectively) that it shall accept the substitution of,
the Paris Las Vegas (as defined below) and the Harrah’s Laughlin (as defined
below) for the Individual Properties (as such term is defined in the Original
Loan Agreement) referred to as “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”,
“Bill’s Lake Tahoe” and “Showboat Atlantic City” and the portion of the Flamingo
Las Vegas (as defined below) known as “O’Shea’s”, as more particularly described
in “Parcel 2” on Schedule XXV hereto (“O’Shea’s”) known as “O’Shea’s” in a
reasonably satisfactory manner, provided that certain conditions precedent to
Lender’s and Mortgage Lender’s obligation, respectively, to accept such
substitution were satisfied;

WHEREAS, the conditions precedent set forth in Section 2.5.2 of each of the
Original Agreement and the Original Mortgage Loan Agreement (except for those
conditions precedent in each with respect to the release of “O’Shea’s”) were
satisfied to the satisfaction of (or otherwise waived by) Lender and Mortgage
Lender, respectively, and notwithstanding that “O’Shea’s” will not be released
as of the date hereof, Borrower, Mortgage Borrower, Lender and Mortgage Lender
hereby agree to substitute the Paris Las Vegas and Harrah’s Laughlin for the
Individual Properties (as such term is defined in the Original Agreement)
referred to as “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s Lake Tahoe”
and “Showboat Atlantic City”;

WHEREAS, Mortgage Lender and Mortgage Borrower have agreed to amend and restate
the Original Mortgage Loan Agreement in its entirety pursuant to, and in
accordance with, that certain Amended and Restated Loan Agreement, dated as of
the date hereof, between Mortgage Borrower (as defined below) and Mortgage
Lender in order to evidence such changes to the Original Mortgage Loan (the
Original Mortgage Loan, as so amended, the “Mortgage Loan”), including, without
limitation, (i) the substitution of the Paris Las Vegas and the Harrah’s
Laughlin for “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s Lake Tahoe”
and “Showboat Atlantic City”, and (ii) the substitution of the Original Tahoe
Mortgage Borrower and the Original Showboat Mortgage Borrower with Paris
Mortgage Borrower and Laughlin Mortgage Borrower as “Borrowers” with respect to
the Loan;

WHEREAS, Lender and Borrower have agreed to amend and restate the Original
Agreement in its entirety pursuant to, and in accordance with this Agreement, in
order to evidence such changes to the Original Loan (the Original Loan as so
amended, the “Loan”), including, without limitation, (i) the substitution of the
limited liability company interests in the Original Tahoe Mortgage Borrower and
the Original Showboat Mortgage Borrower with the limited liability company
interests in Paris Mortgage Borrower and Laughlin Mortgage Borrower as a portion
of the collateral for the Loan, and (ii) the substitution of the Original Tahoe
Borrower and the Original Showboat Borrower with Paris Individual Borrower and
Laughlin Individual Borrower as “Borrowers”;

WHEREAS, Borrower and Lender have agreed to amend and restate the Original
Pledge Agreement in its entirety in accordance with, and pursuant to, the terms
of that certain Amended and Restated Pledge and Security Agreement, dated as of
the date hereof, between Borrower and Lender (as amended, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), pursuant to which
Borrower grants to Lender a first priority security interest in the Collateral
(as defined in the Pledge Agreement);

 

-3-



--------------------------------------------------------------------------------

WHEREAS, First Mezzanine Borrower is the legal and beneficial owner of all of
the interests in Mortgage Borrower;

WHEREAS, Borrower is the legal and beneficial owner of all of the interests in
First Mezzanine Borrower;

WHEREAS, Borrower and Lender have agreed to execute this Agreement and this
Agreement shall supersede the Original Agreement as to Borrower and Lender with
regard to the Loan.

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as well as the covenants, agreements, representations and
warranties set forth in this Agreement, the parties hereto hereby covenant,
agree, represent and warrant as follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of at least “A+”
by S&P and “Aa3” from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk and is otherwise reasonably acceptable to Lender.

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

“Additional True Lease Opinion” shall have the meaning set forth in
Section 4.1.30(d) hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Aggregate Debt Service” shall mean, with respect to any particular period of
time, the sum of (a) the Debt Service, (b) the Mortgage Debt Service and (c) the
Other Mezzanine Debt Service.

 

-4-



--------------------------------------------------------------------------------

“Aggregate Material Adverse Effect” shall mean any event or condition that,
either singly or in the aggregate, could reasonably be expected to have or
result in a material adverse effect upon (a) the business, operations, economic
performance, prospects, assets or condition (financial or otherwise) of
(i) Mortgage Borrower, Senior Mezzanine Borrower or Borrower (taken as a whole),
(ii) Guarantor, (iii) Operating Company (taken as a whole), (iv) the Operating
Lease or the Operating Lease Guaranty (taken as a whole) or (v) the Properties
(taken as a whole), the Collateral, the Senior Mezzanine Collateral, the Hotel
Components (taken as a whole) or the Casino Components (taken as a whole);
(b) the ability of Mortgage Borrower (taken as a whole), Senior Mezzanine
Borrower (taken as a whole), Borrower (taken as a whole) or Guarantor to
perform, in all material respects, its obligations under the Loan Documents,
Senior Mezzanine Loan Documents or Mortgage Loan Documents (taken as a whole) to
which such entity is a party; (c) the ability of Operating Company (taken as a
whole) to perform, in all material respects, the obligations under the Operating
Leases (taken as a whole); or the ability of Guarantor (Operating Lease) (taken
as a whole) to perform, in all material respects, the obligations under the
Operating Lease Guaranty (taken as a whole); (d) the enforceability or validity
of (i) the Operating Lease (taken as a whole) or the Operating Lease Guaranty
(taken as a whole), (ii) the Loan Documents, Senior Mezzanine Loan Documents or
Mortgage Loan Documents (taken as a whole) or the perfection or priority of the
Liens created under the Loan Documents, Senior Mezzanine Loan Documents or
Mortgage Loan Documents (taken as a whole); (e) the value of, or cash flow from,
the Properties or the operations thereof (taken as a whole) or the Collateral;
or (f) the material rights, interests and remedies of Lender under the Loan
Documents (taken as a whole).

“Allocated Loan Amount” shall mean, for an Individual Property, the amount set
forth on Schedule II attached hereto.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration” shall mean, with respect to any Individual Property, any
alteration, improvement, demolition, construction or removal of all or any
portion of the Improvements at such Individual Property.

“Annual Budget” shall mean, individually and collectively as the context
requires, (a) the Borrower Annual Budget and (b) the Operating Company Annual
Budget.

“Applicable Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of the Loan bears interest from time to time in accordance with
the provisions of Section 2.2.3 hereof.

“Approved Guarantor” means (x) Holdings, for so long Holdings meets the Minimum
Value Test, or (y) any other guarantor that meets the Minimum Value Test and is
otherwise reasonably satisfactory to Lender.

“Assignee” shall have the meaning set forth in Section 9.5 hereof.

“Assignment and Acceptance” shall have the meaning set forth in Section 9.8
hereof.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of its property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Basic Carrying Costs” shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes and (b) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns. As used herein, the
term “Borrower” shall mean one of the Borrowers individually, or the Borrowers
collectively, as the context shall require.

“Borrower Agent” shall have the meaning set forth in Section 10.6 hereof.

“Borrower Annual Budget” shall mean the operating budget of Mortgage Borrower,
prepared by Mortgage Borrower for the applicable Fiscal Year or other period.

“Borrower Entity” shall have the meaning set forth in Section 11.1 hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions, tenant improvements and Fixtures).

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such Person.

 

-6-



--------------------------------------------------------------------------------

“Cash Management Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Casino Components” shall mean, collectively, those portions of each Individual
Property devoted to the operation of casino gaming operations, including
(without limitation) those areas devoted to the conduct of games of chance,
facilities associated directly with gaming operations including, without
limitation, casino support areas such as surveillance and security areas, cash
cages, counting and accounting areas and gaming back-of-the-house areas in each
case, to the extent the operation thereof requires a Gaming License under
applicable Gaming Laws. The Casino Components are more particularly described
and set forth in each Operating Lease, as appropriate.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Change in Control” shall mean (1) a “Change in Control” as defined in the
Credit Agreement, dated as of the Original Closing Date, among Hamlet Merger
Inc., a Delaware corporation, Harrah’s Operating Company, Inc., a Delaware
corporation, the Lenders party thereto from time to time, Bank of America, N.A.,
as administrative agent and collateral agent for the Lenders, and certain other
parties thereto, or (2) a Change in Control as defined in clause (b) of said
definition except that references therein to Borrower shall be deemed to refer
to Holdings.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Amended and Restated Collateral Assignment of Interest Rate Cap Agreement, dated
as of the date hereof, executed by Borrower and Lender in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Collection Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Collection Banks” shall mean (a) any Eligible Institution(s) designated by
Mortgage Borrower as Collection Bank and reasonably approved by Lender from time
to time in accordance with the terms hereof, or (b) any other financial
institution otherwise reasonably approved by Lender and, if a Securitization has
occurred, with respect to which a Rating Agency Confirmation has been obtained.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person for such period, on a
consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, curtailments or modifications
to pension and post-retirement employee benefit plans, excess pension charges,
acquisition integration costs, facilities opening costs, project start-up costs,
business optimization costs, signing, retention or completion bonuses, shall be
excluded,

(ii) any net after tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(v) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person) in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

(vi) any impairment charges or asset write-offs, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP, shall be excluded,

(vii) any non cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(viii) accruals and reserves that are established or adjusted within twelve
months after the Original Closing Date and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded,

 

-8-



--------------------------------------------------------------------------------

(ix) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(x)(i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xi) to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded, and

(xii) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Contribution Agreement” shall mean that certain Amended and Restated
Contribution Agreement (Second Mezzanine Loan), dated as of the date hereof,
between Borrower and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Convention Center Parcel” shall mean the parcel shown on Schedule XXII and
comprising a part of the Harrah’s Atlantic City Property.

“Convention Center Project” shall mean that certain conference center currently
contemplated to be constructed on the Convention Center Parcel by the Mortgage
Borrower and/or the Operating Company owning the Harrah’s Atlantic City
Property, and more fully described in the schematic designs for the Convention
Center Project provided by Mortgage Borrower to Mortgage Lender. The Convention
Center Project will not be funded with the proceeds of the Loan (but will be
funded by Mortgage Borrower, including with capital contributions).

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement and
any Replacement Interest Rate Cap Agreement, any Acceptable Counterparty.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

 

-9-



--------------------------------------------------------------------------------

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Notes together with all interest accrued and unpaid
thereon (including any interest that would accrue on the outstanding principal
amount of the Loan through and including the end of any applicable Interest
Period, even if such Interest Period extends beyond any applicable Payment Date,
prepayment date or the Maturity Date) and all other sums due to Lender in
respect of the Loan under the Notes, this Agreement, the Pledge Agreement and
the other Loan Documents.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is EBITDAR of the Operating Company for the four (4) quarter
period preceding the date of determination, as set forth in the financial
statements required hereunder; and

(b) the denominator is the sum of (i) the aggregate amount of Mortgage Debt
Service which was due and payable for such preceding four (4) quarter period
calculated, for these purposes, assuming that (A) the spread on the Mortgage
Loan is the Spread (as defined in the Mortgage Loan Agreement) and (B) LIBOR is
equal to the lesser of (y) LIBOR on the date of determination, or (z) the
applicable Strike Price, (ii) the aggregate amount of Mezzanine Debt Service
(including the Debt Service) which was due and payable for such preceding four
(4) quarter period calculated, for these purposes, assuming that (A) the spread
on the Mezzanine Loans is the “Spread” as defined in each Mezzanine Loan
Agreement and (B) LIBOR is equal to the lesser of (y) LIBOR on the date of
determination, or (z) the applicable Strike Price (as defined in the Mortgage
Loan Agreement), and (iii) the aggregate amount of the Permitted Mezzanine Debt
Service which was due and payable for such preceding four (4) quarter period (or
the annualized amount, if the Permitted Mezzanine Loan were outstanding for less
than 12 calendar months) calculated, for these purposes, assuming that (A) the
spread on the Permitted Mezzanine Loan is the “Spread” (as defined in the
documents evidencing the Permitted Mezzanine Loan Documents and (B) LIBOR is
equal to the lesser of (y) LIBOR on the date of determination, or (z) the strike
price under the related interest rate cap purchased in connection with the
Permitted Mezzanine Loan);

provided, however, that, solely for the purpose of Section 2.5, the Debt Service
Coverage Ratio shall be determined as described in Section 2.5.1(c).

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) two percent (2%) above the Applicable Interest Rate.

“Delinquency” shall mean, with respect to each Individual Property, the latest
date on which Taxes or Other Charges may be paid (with respect to such
Individual Property) without the payment of a premium, penalty or interest.

 

-10-



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

“EBITDAR” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person plus the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) below reduced such Consolidated Net Income (and were not excluded
therefrom) for the respective period for which EBITDAR is being determined):

(i) provision for Taxes based on income, profits or capital for such period,
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes (including penalties and interest related to taxes or arising
from tax examinations);

(ii) Interest Expense for such period (net of interest income for such period);

(iii) depreciation and amortization expenses for such period including, but not
exclusively, the amortization of intangible assets, deferred financing fees and
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any acquisition,
disposition, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including (y) any amendment or other
modification of such Indebtedness, and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any such
Indebtedness;

(v) restructuring charges or reserves (which, for the avoidance of doubt, shall
include, without limitation, the effect of inventory optimization programs,
retention, severance, systems establishment costs, contract termination costs,
future lease commitments and excess pension charges), to the extent that such
expenses, charges or reserves are considered to be extraordinary expenses under
GAAP;

(vi) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of such
Person;

(vii) with respect to the Operating Company, the Fixed Rent payable under the
Operating Lease; and

 

-11-



--------------------------------------------------------------------------------

(viii) if the Captive Insurance Company shall be utilized to provide terrorism
coverage hereunder, the amount of the premiums expended by Mortgage Borrower to
obtain such terrorism coverage to the extent such amount exceeds the Terrorism
Premium Limit and such excess is retained by the Captive Insurance Company;

provided that EBITDAR shall be reduced by the sum of the following for the
respective period for which EBITDAR is being determined:

(A) management fees equal to the greater of (x) 3 percent per annum of gross
revenues at the Properties and (y) the actual management fees payable under any
management agreement (provided the foregoing shall not be construed as Lender’s
approval of any management agreement except in accordance with the terms
hereof), without double counting actual amounts incurred and otherwise reflected
in the calculation of EBITDAR, and

(B) FF&E reserves equal to 3 percent per annum of gross hotel and casino
revenues at the Properties without double counting actual amounts incurred and
otherwise reflected in the calculation of EBITDAR.

“EBITDAR (Closing Date)” shall mean Six Hundred Twenty-Six Million Five Hundred
Thousand and No/100 Dollars ($626,500,000.00).

“Eighth Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XX hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Eighth Mezzanine Borrower” shall mean one of the Eighth Mezzanine Borrowers
individually, or the Eighth Mezzanine Borrowers collectively, as the context
shall require.

“Eighth Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled principal and/or interest payments due under the
Eighth Mezzanine Note.

“Eighth Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Eighth Mezzanine Loan, together with its successors and
assigns.

“Eighth Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Eighth Mezzanine Lender to Eighth Mezzanine Borrower as of the Original
Closing Date.

“Eighth Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Eighth Mezzanine Loan Agreement, dated as of the date hereof, between Eighth
Mezzanine Borrower and Eighth Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

 

-12-



--------------------------------------------------------------------------------

“Eighth Mezzanine Loan Documents” shall mean the Eighth Mezzanine Loan
Agreement, the Eighth Mezzanine Notes and all other documents and instruments
executed and delivered in connection with the Eighth Mezzanine Loan, as such
documents may be amended, modified and restated in accordance with their
respective terms.

“Eighth Mezzanine Notes” shall mean the “Notes” as defined in the Eighth
Mezzanine Loan Agreement.

“Eligibility Requirements” means, with respect to any Person, that such Person
(a) has total assets (in name or under management) in excess of $4,000,000,000
and (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $1,000,000,000, (b) is
regularly engaged in the business of owning and operating commercial real estate
properties, (c) is not currently, and its principals are not currently, subject
to a Bankruptcy Action and for the immediately preceding 10 years, neither it
nor any material subsidiary has been subject to a Bankruptcy Action, and (d) has
not been, and its principals have not been, convicted and is not under current
indictment for a felony or crime involving moral turpitude, has not been found
by a court of competent jurisdiction to have violated federal or state
securities laws, and is not an organized crime figure.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch in the case of accounts
in which funds are held for thirty (30) days or less (or, in the case of
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A” by Fitch and S&P and
“A2” by Moody’s). After a Securitization of all or any portion of the Loan, only
the ratings of those Rating Agencies rating the Securities shall be taken into
account in determining whether institutions or trust companies constitute
Eligible Institutions.

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Environmental Indemnity” shall mean, collectively (i) that certain
Environmental Indemnity Agreement (Second Mezzanine Loan), dated as of
January 28, 2008, executed by Original Borrower and Guarantor in connection with
the Loan for the benefit of Lender and the Noteholders, as acknowledged and
confirmed by Original Borrower and Guarantor herein, and as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time (the “Original Environmental Indemnity”), and (ii) that certain
Environmental Indemnity Agreement (Second Mezzanine Loan), dated as of the date
hereof, executed by Paris Individual Borrower, Laughlin Individual Borrower and
Guarantor in connection with the Loan for the benefit of Lender and the
Noteholders, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

-13-



--------------------------------------------------------------------------------

“Equipment” shall mean, with respect to each Individual Property, any equipment
now owned or hereafter acquired by Mortgage Borrower or Operating Company, which
is used at or in connection with the Improvements or such Individual Property or
is located thereon or therein, including (without limitation) all Gaming
Equipment, all machinery, equipment, furnishings, and electronic data-processing
and other office equipment now owned or hereafter acquired by or on behalf of
Mortgage Borrower or Operating Company and any and all additions, substitutions
and replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.

“FF&E” shall mean, with respect to each Individual Property, collectively,
furnishings, fixtures (other than Fixtures) and Equipment located in the guest
rooms, hallways, lobbies, restaurants, lounges, meeting and banquet rooms,
parking facilities, public areas or otherwise in any portion of such Individual
Property, including (without limitation) all fixed asset supplies (including,
but not limited to, linen, china, glassware, tableware, uniforms, other hotel
inventory and similar items, whether used in connection with public space or
guest rooms), beds, chairs, bookcases, tables, carpeting, drapes, couches,
luggage carts, luggage racks, bars, bar fixtures, radios, television sets,
intercom and paging equipment, electric and electronic equipment, heating,
lighting and plumbing fixtures, fire prevention and extinguishing apparatus,
cooling and air-conditioning systems, elevators, escalators, stoves, ranges,
refrigerators, laundry machines, tools, machinery, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, cabinets, lockers, shelving, dishwashers,
garbage disposals, washer and dryers, gaming equipment and other casino
equipment and all other customary hotel and casino resort equipment and other
tangible property owned by Mortgage Borrower or Operating Company, or in which
Mortgage Borrower or Operating Company has or shall have an interest, now or
hereafter located at such Individual Property and useable in connection with the
present or future operation and occupancy of such Individual Property; provided,
however, that FF&E shall not include items owned by tenants under space Leases
(other than the Operating Lease) or by third party operators (other than
Operating Company).

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3 hereof.

“FF&E Reserve Fund” shall have the meaning set forth in Section 7.3 hereof.

 

-14-



--------------------------------------------------------------------------------

“Fifth Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XVII hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Fifth Mezzanine Borrower” shall mean one of the Fifth Mezzanine Borrowers
individually, or the Fifth Mezzanine Borrowers collectively, as the context
shall require.

“Fifth Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled principal and/or interest payments due under the Fifth
Mezzanine Notes.

“Fifth Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Fifth Mezzanine Loan, together with its successors and
assigns.

“Fifth Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Fifth Mezzanine Lender to Fifth Mezzanine Borrower as of the Original
Closing Date.

“Fifth Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Fifth Mezzanine Loan Agreement, dated as of the date hereof, between Fifth
Mezzanine Borrower and Fifth Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Fifth Mezzanine Loan Documents” shall mean the Fifth Mezzanine Loan Agreement,
the Fifth Mezzanine Notes and all other documents and instruments executed and
delivered in connection with the Fifth Mezzanine Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“Fifth Mezzanine Notes” shall mean the “Notes” as defined in the Fifth Mezzanine
Loan Agreement.

“First Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XIV hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“First Mezzanine Borrower” shall mean one of the First Mezzanine Borrowers
individually, or the First Mezzanine Borrowers collectively, as the context
shall require.

“First Mezzanine Borrower Company Agreements” shall mean, collectively, the
Limited Liability Company Agreements of First Mezzanine Borrower, by each
Borrower, as sole member, dated as of the date hereof.

“First Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled principal and/or interest payments due under the First
Mezzanine Note.

“First Mezzanine Lender” shall have the meaning set forth in the Recitals.

“First Mezzanine Loan” shall have the meaning set forth in the Recitals.

 

-15-



--------------------------------------------------------------------------------

“First Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals.

“First Mezzanine Loan Documents” shall mean the First Mezzanine Loan Agreement,
the First Mezzanine Notes, and all other documents and instruments executed and
delivered in connection with the First Mezzanine Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“First Mezzanine Notes” shall mean the “Notes” as defined in the First Mezzanine
Loan Agreement.

“First Mezzanine Pledge Agreement” shall mean that certain Pledge and Security
Agreement (First Mezzanine Loan), dated as of the date hereof, between First
Mezzanine Borrower and First Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixed Rent” shall mean the Base Rent (as defined in the Operating Lease)
payable under the Operating Lease.

“Fixtures” shall mean, with respect to each Individual Property, all Equipment
now owned, or the ownership of which is hereafter acquired, by Mortgage Borrower
which is so related to the Land and the Improvements forming part of the
Individual Property in question that it is deemed fixtures or real property
under applicable Legal Requirements, including, without limitation, all building
or construction materials intended for construction, reconstruction, alteration,
decoration or repair of or installation on the applicable Individual Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, call and sprinkler systems, fire extinguishing
apparatuses and equipment, heating, ventilating, incinerating, electrical, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, pollution control equipment, security systems,
disposals, dishwashers, refrigerators and ranges, recreational equipment and
facilities of all kinds, and water, electrical, storm and sanitary sewer
facilities, utility lines and equipment (whether owned individually or jointly
with others, and, if owned jointly, to the extent of Mortgage Borrower’s
interest therein) and all other utilities whether or not situated in easements,
all water tanks, water supply, water power sites, fuel stations, fuel tanks,
fuel supply, and all other structures, together with all accessions,
appurtenances, additions, replacements, betterments and substitutions or any of
the foregoing and the proceeds thereof.

“Flamingo Individual Borrower” shall have the meaning set forth in the
introductory paragraph hereto.

 

-16-



--------------------------------------------------------------------------------

“Flamingo Las Vegas” shall mean that certain Individual Property identified on
Schedule II as the “Flamingo Las Vegas” and having a street address of 3555 Las
Vegas Boulevard South, Las Vegas, Nevada.

“Flamingo Mortgage Borrower” shall have the meaning set forth in the recitals
hereto.

“Force Majeure” shall mean any delay caused by reason of strike, lock-out or
other labor trouble, casualty, governmental preemption of priorities or other
controls in connection with a national or other public emergency or shortages of
fuel, supplies or labor resulting therefrom or other causes beyond Borrower’s
reasonable control.

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

“Fourth Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XVI hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Fourth Mezzanine Borrower” shall mean one of the Fourth Mezzanine Borrowers
individually, or the Fourth Mezzanine Borrowers collectively, as the context
shall require.

“Fourth Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled principal and/or interest payments due under the
Fourth Mezzanine Notes.

“Fourth Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Fourth Mezzanine Loan, together with its successors and
assigns.

“Fourth Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Fourth Mezzanine Lender to Fourth Mezzanine Borrower as of the Original
Closing Date.

“Fourth Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Fourth Mezzanine Loan Agreement, dated as of the date hereof, between Fourth
Mezzanine Borrower and Fourth Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Fourth Mezzanine Loan Documents” shall mean the Fourth Mezzanine Loan
Agreement, the Fourth Mezzanine Notes and all other documents and instruments
executed and delivered in connection with the Fourth Mezzanine Loan, as such
documents may be amended, modified and restated in accordance with their
respective terms.

“Fourth Mezzanine Notes” shall mean the “Notes” as defined in the Fourth
Mezzanine Loan Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

-17-



--------------------------------------------------------------------------------

“Gaming Authorities” shall mean, in any jurisdiction in which Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Operating Company or any of their
respective subsidiaries manages or conducts any casino, gaming business or
activities, the applicable gaming board, commission, or other governmental
gaming regulatory authority, body or agency which (a) has, or may at any time
after the Original Closing Date have, jurisdiction over the gaming activities at
any of the Properties or any successor to such authority or (b) is, or may at
any time after the Original Closing Date be, responsible for interpreting,
administering and enforcing the Gaming Laws.

“Gaming Equipment” shall mean any and all gaming devices, gaming device parts
inventory and other related gaming equipment and supplies used in connection
with the operation of a casino, including (without limitation), slot machines,
gaming tables, cards, dice, chips, tokens, player tracking systems, cashless
wagering systems, electronic betting systems, mobile gaming systems and
associated equipment which are located at the Casino Components, owned or leased
by Operating Company or Mortgage Borrower and used or useable exclusively in the
present or future operation of slot machines and live games at the Casino
Component, together with all improvements and/or additions thereto.

“Gaming Laws” or “Gaming Regulations” shall mean all applicable constitutions,
treaties, laws, statutes and municipal ordinances pursuant to which any Gaming
Authority possesses regulatory, licensing or permitting authority over gaming,
gambling or casino or casino-related activities and all rules, rulings, orders,
ordinances and regulations of any Gaming Authority applicable to the gambling,
casino, gaming businesses or casino or casino-related activities of Borrower,
Senior Mezzanine Borrower, Mortgage Borrower or the Operating Companies or any
of their respective subsidiaries in any jurisdiction, as in effect from time to
time, including the policies, interpretations and administration thereof by the
Gaming Authorities.

“Gaming License” shall mean, in any jurisdiction in which Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Operating Company or any of their
respective subsidiaries conducts any casino and gaming business or activities,
any license, qualification, franchise, accreditation, approval, registration,
permit, finding of suitability or other authorization relating to gaming, the
gaming business or the operation of a casino under the Gaming Laws or required
by the Gaming Authorities or otherwise necessary for the operation of gaming,
the gaming business or a resort casino.

“Gaming Liquidity Requirement” shall mean the minimum bankroll requirements for
cash and cash equivalents required to be maintained by each Operating Company
pursuant to Gaming Laws in an amount no greater than is mandated by applicable
law, which requirements may be subject to (a) adjustment in an amount equal to
any incremental increase or decrease in the amount of the Gaming Liquidity
Requirement that is required to be maintained by Operating Company under
applicable Gaming Laws as a result of any increase or decrease in gaming
business at the applicable Casino Component, or (b) subject to increase or
decrease due to any change in the applicable requirements under Gaming Laws
generally.

 

-18-



--------------------------------------------------------------------------------

“Gaming Operating Reserve” shall mean, with respect to the Casino Component,
such cash funds and reserves that are held and maintained on-site at each
Individual Property by Operating Company, in its capacity as the duly licensed
operator of the Casino Component, including (without limitation) casino chips,
tokens, checks and markers; provided, however, that all such Gaming Operating
Reserves (a) are established and maintained in compliance with all applicable
Gaming Liquidity Requirements, (b) are solely for use in the day-to-day
operation and management of each Casino Component in the ordinary course of
business, and (c) in the case of each Individual Property, are in amounts
customary and generally comparable for casinos comparable to the Individual
Property in question.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including, without limitation, all Gaming Authorities having
jurisdiction over the Properties (and any operations conducted thereat),
Mortgage Borrower, Borrower and Operating Company. For the avoidance of doubt,
the term “Governmental Authority” shall include, and be deemed to include, all
Gaming Authorities.

“Guarantor” shall mean, collectively, Guarantor (FF&E), Guarantor (Recourse
Carveouts), Guarantor (Operating Lease) and any guarantor under any completion
guaranty provided under Section 5.1.21.

“Guarantor (FF&E)” shall mean any Approved Guarantor. Initially, Guarantor
(FF&E) shall mean Holdings, and its successors. If Holdings (or any replacement
Guarantor (FF&E)) fails to meet the Minimum Value Test, then Borrower shall
replace Holdings (or such replacement Guarantor (FF&E)), as the guarantor under
the Guaranty (FF&E), with an Approved Guarantor.

“Guarantor (Operating Lease)” shall mean Holdings, and its successors.

“Guarantor (Recourse Carveouts)” shall mean Holdings, and its successors.

“Guaranty” shall mean, collectively, the Guaranty (FF&E), the Guaranty (Recourse
Carveouts), the Operating Lease Guaranty and any completion guaranty provided
under Section 5.1.21.

“Guaranty (FF&E)” shall mean that certain Guaranty (FF&E) (Second Mezzanine
Loan), dated as of the Original Closing Date, from Guarantor (FF&E) to Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Guaranty (Recourse Carveouts)” shall mean that certain Guaranty (Recourse
Carveouts) (Second Mezzanine Loan), dated as of the Original Closing Date, from
Guarantor (Recourse Carveouts) to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Harrah’s AC Individual Borrower” shall have the meaning set forth in the
introductory paragraph hereto.

 

-19-



--------------------------------------------------------------------------------

“Harrah’s AC Mortgage Borrower” shall have the meaning set forth in the recitals
hereto.

“Harrah’s Atlantic City Property” shall mean that certain Individual Property
identified on Schedule II as “Harrah’s Atlantic City” and having a street
address of 777 Harrah’s Boulevard, Atlantic City, New Jersey.

“Harrah’s LV Individual Borrower” shall have the meaning set forth in the
introductory paragraph hereto.

“Harrah’s LV Mortgage Borrower” shall have the meaning set forth in the recitals
hereto.

“Harrah’s Laughlin” shall mean that certain Individual Property identified on
Schedule II as “Harrah’s Laughlin” and having a street address of 2900 South
Casino Drive, Laughlin, Nevada.

“Holdings” shall mean Harrah’s Entertainment, Inc., and its successors.

“Hotel Components” shall mean, collectively, those portions of each Individual
Property devoted to the operation of a hotel and related facilities, excluding
the Casino Component, but including (without limitation) (a) all guest rooms and
suites, hotel amenities, restaurants, conference centers, meeting, banquet and
other public rooms, spa, parking spaces and other facilities of the hotel
portion of such Individual Property, and (b) any theaters or performing arts
spaces in the Individual Property in question. The Hotel Components are more
particularly described and set forth in each Operating Lease, as applicable.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness of such Person (including,
without limitation, amounts for borrowed money and indebtedness in the form of
mezzanine debt and preferred equity); (b) obligations evidenced by bonds,
debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13
hereof.

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

-20-



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager” shall mean a natural person who
is not and will not be while serving and has not been during the five years
preceding his or her initial appointment to such position any of the following:
(a) a stockholder (other than a stockholder who owns a de minimis amount of
shares and receive de minimis income therefrom, or who indirectly owns stock
through its interest in one or more mutual funds), member (other than as a
Special Member or Springing Member of Borrower), director, manager (except in
his or her capacity as an Independent Manager on the Board of Managers of
Borrower), officer, employee, partner, attorney, trustee or counsel of Borrower
or any Affiliate of Borrower or any direct or indirect parent of either of them,
including Holdings, (b) a creditor, customer (other than a retail customer of an
Individual Property), supplier or other Person who derives any of its purchases
or revenues from its activities with Borrower or any Affiliate of Borrower,
including Holdings, (c) a Person or other entity controlling or under common
control with any such stockholder, partner, member, director, manager or
officer, customer, supplier or other Person excluded from serving as Independent
Director or Independent Manager described in the foregoing subclause (a) or
subclause (b), or (d) a member of the immediate family by blood or marriage of
any such stockholder, member, manager, director, officer, employee, partner,
attorney, customer, supplier or other Person excluded from serving as
Independent Director or Independent Manager in subclause (a) or subclause (b). A
natural person who satisfies the foregoing definition other than subclause (b)
above shall not be disqualified from serving as an Independent Manager, if such
individual is an independent director provided by a nationally recognized
company that provides professional independent directors and managers, it being
hereby acknowledged and agreed that Corporation Service Company satisfies such
criteria. Further, a natural person who otherwise satisfies the foregoing
definition except for subclause (a) by reason of being the independent director
of a “special purpose entity” affiliated with the Borrower shall not be
disqualified from serving as an Independent Director of the Borrower if such
individual is either (i) a Professional Independent Director or (ii) the fees
and other income that such individual earns from serving as independent director
of affiliates of the Borrower in any given year constitute in the aggregate less
than five percent (5%) of such individual’s annual income for that year.
Notwithstanding the immediately preceding sentence, an Independent Director may
not simultaneously serve as Independent Director of the Borrower and independent
director of a special purpose entity that owns a direct or indirect equity
interest in the Borrower or a direct or indirect interest in any co-borrower
with the Borrower. For purposes of this paragraph, a “special purpose entity” is
an entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to the “special purpose entity” provisions of this
Agreement. Notwithstanding anything herein to the contrary, an Independent
Director may not simultaneously serve as Independent Director of a Borrower and
an independent director of a special purpose entity that owns a direct or
indirect equity interest in any Borrower; provided, however, that one
Independent Director of Borrower (but not both Independent Directors
simultaneously) may serve as an independent director of each Other Mezzanine
Borrower.

“Individual Material Adverse Effect” shall mean any event or condition that,
either singly or in the aggregate, could reasonably be expected to have or
result in a material adverse effect upon (a) the business, operations, economic
performance, prospects, assets or condition (financial or otherwise) of (i) any
Borrower, any Senior Mezzanine Borrower or any Mortgage Borrower,
(ii) Guarantor, (iii) any Operating Company, (iv) any Operating Lease or
Operating Lease Guaranty or (v) the Collateral, the Senior Mezzanine Collateral
or any Individual Property or any Hotel Component or Casino Component thereon;
(b) the ability of any Borrower, any Senior Mezzanine Borrower, any Mortgage
Borrower or Guarantor to perform, in

 

-21-



--------------------------------------------------------------------------------

all material respects, its obligations under each of the Loan Documents, Senior
Mezzanine Loan Documents or Mortgage Loan Documents to which it is a party;
(c) the ability of any Operating Company to perform, in all material respects,
its obligations under its Lease; (d) the enforceability or validity of (i) any
Operating Lease or Operating Lease Guaranty, or (ii) any Loan Document, Senior
Mezzanine Loan Document, Mortgage Loan Document or the perfection or priority of
any Lien created under any Loan Document, Senior Mezzanine Loan Document or
Mortgage Loan Document; (e) the value of, or cash flow from, any Individual
Property, the Collateral, the Senior Mezzanine Collateral or the operations
thereof; or (f) the material rights, interests and remedies of Lender under any
of the Loan Documents.

“Individual Property” shall mean, individually, any one of the properties
identified on Schedule II (it being the Improvements thereon and all Fixtures
and all Equipment, FF&E and personal property owned by Mortgage Borrower and
encumbered by a Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the Granting Clauses of each
Mortgage and referred to therein as the “Property”).

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Cleary Gottlieb Steen & Hamilton LLP in
connection with the Loan.

“Institutional Lender” shall mean any Person reasonably acceptable to Lender in
all respects that is either (a) a real estate investment trust, bank, saving and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, provided that any such Person referred to in
this clause (a) satisfies the Eligibility Requirements; (b) an investment
company, money management firm or “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended, provided that any such Person referred to in
this clause (b) satisfies the Eligibility Requirements; (c) an institution
substantially similar to any of the foregoing entities described in clauses (a)
or (b) that satisfies the Eligibility Requirements; (d) any entity controlled by
any of the entities described in clauses (a) or (c) above; or (e) an investment
fund, limited liability company, limited partnership or general partnership
where a Permitted Fund Manager or an entity that is otherwise an Institutional
Lender under clauses (a), (b), (c) or (d) of this definition acts as the general
partner, managing member or fund manager and at least fifty percent (50%) of the
equity interests in such investment fund are owned, directly or indirectly, by
one or more entities that are otherwise Institutional Lenders under clauses (a),
(b), (c) or (d) of this definition.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

-22-



--------------------------------------------------------------------------------

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and (iii) the portion of
any payments or accruals with respect to equipment financing and equipment
leases allocable to interest expense, (b) capitalized interest of such Person,
and (c) commissions, discounts, yield and other fees and charges incurred in
connection with any indebtedness which are payable to any Person other than
Borrower. For purposes of the foregoing, interest on equipment financing or
equipment leases shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such equipment
financing or equipment lease in accordance with GAAP.

“Interest Period” shall mean (a) for the first interest period hereunder, the
period commencing on the Original Closing Date and ending on (and including)
February 14, 2008, and (b) for each interest period thereafter (commencing with
the interest period beginning on February 15, 2008), the period commencing on
the fifteenth (15th) day of each calendar month and ending on (and including)
the fourteenth (14th) day of the following calendar month. Each Interest Period
above shall be a full month and shall not be shortened by reason of any payment
of the Loan prior to the expiration of such Interest Period. Notwithstanding the
foregoing, Lender shall have the right, in connection with a Securitization, to
change the Interest Period and Payment Date, provided that in doing so, Lender
shall not increase Borrower’s costs hereunder (other than the direct costs of
implementing such change, such as legal fees, which Borrower hereby agrees to
pay).

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

“JPM” shall mean JPMorgan Chase Bank, N.A. and its successors in interest.

“Laughlin Individual Borrower” shall have the meaning set forth in the
introductory paragraph hereto.

“Laughlin Individual Mortgage Borrower” shall have the meaning set forth in the
recitals hereto.

“Lease” shall mean any lease (including the Operating Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in any Individual Property (other than short term arrangements with
transient hotel guests entered into in the usual course of business), and
(a) every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto (including the Operating Lease
Guaranty).

 

-23-



--------------------------------------------------------------------------------

“Legal Requirements” shall mean, with respect to each Individual Property and
the Collateral, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Individual Property, the
Senior Mezzanine Collateral, the Collateral or any part thereof (including,
without limitation, all Gaming Laws), or affecting the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto (including, without limitation, all Gaming Licenses
and Operating Permits), and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, Mortgage Borrower or Operating Company, at any time in force affecting
such Individual Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to such
Individual Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof. Legal Requirements shall include any (x) judicial,
administrative or other governmental or quasi governmental order, injunction,
writ, judgment, decree, ruling, interpretation, finding or other directive,
whether domestic or foreign; (y) arbitrator’s, mediator’s or referee’s decision,
finding, award or recommendation; or (z) charter, rule, regulation or other
organizational or governance document of any self-regulatory or governing body
or organization. For the avoidance of doubt, the term “Legal Requirements” shall
include, and be deemed to include, all applicable Gaming Laws and Gaming
Regulations.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lender’s Share” shall mean a fraction, the numerator of which is the
outstanding principal amount of the Loan and the denominator of which is the sum
of the outstanding principal amounts of the Mortgage Loan, the Loan and the
Other Mezzanine Loans (in each case, as of the date of determination).

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded to the next nearest 1/100 of 1%) for deposits
in U.S. dollars, for a one-month period, that appears on Reuters Screen LIBOR01
Page (or the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date. If such rate does not appear on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on such Determination Date, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European

 

-24-



--------------------------------------------------------------------------------

banks for a one-month period as of approximately 11:00 a.m., New York City time
on the applicable Determination Date for amounts of not less than U.S.
$1,000,000. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined conclusively by Lender
or its agent. Notwithstanding the foregoing, for the Interest Period ending
February 14, 2008, LIBOR was 3.31%.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Lien” shall mean, with respect to each Individual Property, the Senior
Mezzanine Collateral and the Collateral, any mortgage, deed of trust, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance,
charge or restriction on transfer of, on or affecting Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, any Individual Property, the Senior Mezzanine
Collateral or the Collateral, any portion of either or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances, in each case whether
arising by contract, operation of law, or otherwise.

“Liquidation Event” shall have the meaning set forth in Section 2.4.2 hereof.

“Loan” shall have the meaning set forth in the recitals hereto.

“Loan Adjustment” shall have the meaning set forth in Section 2.1.6 hereof.

“Loan Amount” shall mean, as determined from time to time, the outstanding
principal amount of the Loan.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the O&M Agreement, the Guaranty
(Recourse Carveouts), the Guaranty (FF&E), the Collateral Assignment of Interest
Rate Cap Agreement, the Contribution Agreement and all other documents executed
and/or delivered in connection with the Loan.

“Loan Party” shall mean, collectively, Mortgage Borrower, Borrower, Senior
Mezzanine Borrower, Principal and Guarantor.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Major Lease” shall mean any of the following: (a) with respect to any
Individual Property, any Lease (i) covering in excess of forty thousand
(40,000) net rentable square feet at such Individual Property or (ii) made with
a tenant that is a tenant under another Lease at such Individual Property (or
with a tenant that is an Affiliate of a tenant under another Lease at such
Individual Property) if any such Leases, together, cover in excess of forty
thousand (40,000) net rentable square feet or more at such Individual Property,
(b) any Lease of space at any Individual Property with an Affiliate of Mortgage
Borrower, or (c) any Lease that is not the result of arm’s length negotiations;
provided, however, that the Operating Lease shall not constitute a Major Lease
for purposes of this Agreement.

 

-25-



--------------------------------------------------------------------------------

“Material Alteration” shall mean any Alteration with respect to all or a portion
of any Individual Property that (i) when aggregated with all other Alterations
at such Individual Property then being conducted involve an estimated total cost
in excess of an amount equal to ten percent (10%) of the sum of the Allocated
Loan Amount for such Individual Property and the “Allocated Loan Amounts” under
(and as defined in each of) the Mortgage Loan Agreement and the Other Mezzanine
Loan Agreements for such Individual Property or (ii) when aggregated with all
other Alterations at the Properties, including such Individual Property, then
being conducted, involve an estimated total cost in excess of an amount equal to
five percent (5%) of the sum of the Loan Amount, the Mortgage Loan Amount and
the Other Mezzanine Loan Amount (and, as used herein, “Threshold Amount” shall
mean whichever of said 5% or 10% amount shall have been exceeded, provided that
if both shall have been exceeded, then the lower of such two amounts shall be
the “Threshold Amount”); provided, that, in determining whether one or more
Alterations comprise a Material Alteration, there shall not be included
(a) merely decorative work such as painting, wall papering, carpeting and
replacement of FF&E to the extent the same are of a routine and recurring
nature, performed in the ordinary course of business; (b) tenant improvement
work performed by a tenant pursuant to the terms of any Lease (other than the
Operating Lease) entered into in accordance with the terms hereof, so long as
such work does not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements, (c) any
Alterations which are performed in connection with the Restoration of any
portion of any Individual Property after the occurrence of a Casualty or
Condemnation in accordance with the terms and provisions of this Agreement, or
(d) the Tower Project or the Convention Center Project.

“Maturity Date” shall mean the Scheduled Maturity Date or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such Scheduled Maturity, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Borrowers” shall mean, collectively, Borrower, First Mezzanine
Borrower, Third Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth Mezzanine
Borrower, Sixth Mezzanine Borrower, Seventh Mezzanine Borrower, Eighth Mezzanine
Borrower, Ninth Mezzanine Borrower and any New Mezzanine Borrower.

“Mezzanine Collection Account” shall have the meaning set forth in Section 2.6.4
hereof.

 

-26-



--------------------------------------------------------------------------------

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, the sum of (a) the Debt Service, (b) the First Mezzanine Debt Service,
(c) the Third Mezzanine Debt Service, (d) the Fourth Mezzanine Debt Service,
(e) the Fifth Mezzanine Debt Service, (f) the Sixth Mezzanine Debt Service,
(g) the Seventh Mezzanine Debt Service, (h) the Eighth Mezzanine Debt Service,
(i) the Ninth Mezzanine Debt Service and (j) debt service on any New Mezzanine
Loan.

“Mezzanine Lenders” shall mean, collectively, Lender, First Mezzanine Lender,
Third Mezzanine Lender, Fourth Mezzanine Lender, Fifth Mezzanine Lender, Sixth
Mezzanine Lender, Seventh Mezzanine Lender, Eighth Mezzanine Lender, Ninth
Mezzanine Lender and Lender, as lender under any New Mezzanine Loan.

“Mezzanine Loan Agreements” shall mean collectively, this Agreement, the First
Mezzanine Loan Agreement, the Third Mezzanine Loan Agreement, the Fourth
Mezzanine Loan Agreement, the Fifth Mezzanine Loan Agreement, the Sixth
Mezzanine Loan Agreement, the Seventh Mezzanine Loan Agreement, the Eighth
Mezzanine Loan Agreement, the Ninth Mezzanine Loan Agreement and any New
Mezzanine Loan Agreement.

“Mezzanine Loan Amount” shall mean, as determined from time to time, the
outstanding principal amount of the Mezzanine Loans.

“Mezzanine Loan Documents” shall mean, collectively, the Loan Documents, the
First Mezzanine Loan Documents, the Third Mezzanine Loan Documents, the Fourth
Mezzanine Loan Documents, the Fifth Mezzanine Loan Documents, the Sixth
Mezzanine Loan Documents, the Seventh Mezzanine Loan Documents, the Eighth
Mezzanine Loan Documents, the Ninth Mezzanine Loan Documents and any loan
documents entered into in connection with any New Mezzanine Loan.

“Mezzanine Loans” shall mean, collectively, the Loan, the First Mezzanine Loan,
the Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan,
the Sixth Mezzanine Loan, the Seventh Mezzanine Loan, the Eighth Mezzanine Loan,
the Ninth Mezzanine Loan and any New Mezzanine Loan.

“Minimum Value Test” shall mean, with respect to any Person, that the greater of
the book value or the fair market value of the assets of such Person (excluding,
for purposes of making such determination, the value of the Properties) exceeds
Five Billion and no/100 Dollars ($5,000,000,000.00) in the aggregate, as
certified to Lender in an Officer’s Certificate prepared in good faith based on
the most recent financial statements of such Person.

“Monthly Disbursements” shall have the meaning provided in Section 2.6.2.

“Monthly FF&E Reserve Amount” means the monthly deposit for FF&E required
pursuant to Section 7.3 of this Agreement.

“Monthly Tax and Insurance Amount” means the monthly deposit for Taxes and
Insurance required pursuant to Section 7.2 of this Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

-27-



--------------------------------------------------------------------------------

“Mortgage” shall mean (a) with respect to each Individual Property (other than a
Swap Property), that certain first priority Mortgage (or Deed of Trust or Deed
to Secure Debt) and Security Agreement, dated as of the Original Closing Date,
executed and delivered by Mortgage Borrower as security for the Mortgage Loan
and encumbering such Individual Property, as each of the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, and
(b) with respect to each Swap Property, that certain first priority Mortgage (or
Deed of Trust or Deed to Secure Debt) and Security Agreement, dated as of the
date hereof, executed and delivered by Mortgage Borrower as security for the
Mortgage Loan and encumbering such Swap Property, as each of the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Mortgage Borrower” shall mean, collectively, the entities set forth on
Schedule XIII hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein the term
“Mortgage Borrower” shall mean one of the Mortgage Borrowers individually or the
Mortgage Borrowers collectively, as the context shall require.

“Mortgage Borrower Company Agreements” shall mean, collectively, (a) the Limited
Liability Company Agreements of Mortgage Borrower (other than Paris Mortgage
Borrower and Harrah’s Laughlin Mortgage Borrower), by each Borrower, as sole
member, dated as of the Original Closing Date, and (b) the Limited Liability
Company Agreements of Paris Mortgage Borrower and Harrah’s Laughlin Mortgage
Borrower, respectively, by the related Borrower, as sole member, dated as of the
date hereof.

“Mortgage Debt Service” shall mean, with respect to any particular period of
time, scheduled principal and/or interest payments due under the Mortgage Note
and the Mortgage Loan Agreement.

“Mortgage Lender” shall have the meaning set forth in the recitals hereto.

“Mortgage Loan” shall have the meaning set forth in the recitals hereto.

“Mortgage Loan Agreement” shall have the meaning set forth in the recitals
hereto.

“Mortgage Loan Amount” shall mean, as determined from time to time, the
outstanding principal amount of the Mortgage Loan.

“Mortgage Loan Default” shall mean a “Default” as defined in the Mortgage Loan
Agreement.

“Mortgage Loan Documents” shall mean the Mortgage Loan Agreement, the Mortgage
Note, the Mortgage and all other documents and instruments executed and
delivered in connection with the Mortgage Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“Mortgage Loan Event of Default” shall mean an “Event of Default” as defined in
the Mortgage Loan Agreement.

 

-28-



--------------------------------------------------------------------------------

“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Mortgage Note” shall mean the “Note” as defined in the Mortgage Loan Agreement.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Borrower,
Senior Mezzanine Borrower or Mortgage Borrower in connection with such
Liquidation Event, including, without limitation, proceeds of any sale,
refinancing or other disposition or liquidation, less (a) Lender’s, Senior
Mezzanine Lender’s and/or Mortgage Lender’s reasonable costs incurred in
connection with the recovery thereof, (b) amounts required or permitted to be
deducted therefrom and amounts paid pursuant to the Mortgage Loan Documents and
Senior Mezzanine Loan Documents to Mortgage Lender and/or Senior Mezzanine
Lender (as applicable), (c) in the case of a foreclosure sale, disposition or
Transfer of the Property in connection with realization thereon following a
Mortgage Loan Event of Default, such reasonable and customary costs and expenses
of sale or other disposition (including attorneys’ fees and brokerage
commissions), (d) in the case of a foreclosure sale, disposition or Transfer of
any Senior Mezzanine Collateral in connection with realization thereon following
a Senior Mezzanine Loan Default under any Senior Mezzanine Loan Documents, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (e) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, (f) in the
case of a foreclosure sale, such costs and expenses incurred by Senior Mezzanine
Lender under the Senior Mezzanine Loan Documents as Senior Mezzanine Lender
shall be entitled to receive reimbursement for under the terms of the Senior
Mezzanine Loan Documents, (g) in the case of a refinancing of the Mortgage Loan
and/or Senior Mezzanine Loan, such costs and expenses (including attorneys’
fees) of such refinancing as shall be reasonably approved by Mortgage Lender
and/or Senior Mezzanine Lender, as the case may be, and (h) the amount of any
prepayments required pursuant to the Mortgage Loan Documents, Senior Mezzanine
Loan Documents, and/or the Loan Documents, in connection with any such
Liquidation Event.

“Net Proceeds” shall have the meaning set forth in Section 6.4 hereof.

“New Mezzanine Borrower” shall have the meaning set forth in Section 2.1.7.

“New Mezzanine Loan” shall have the meaning set forth in Section 2.1.7.

“Ninth Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XXI hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Ninth Mezzanine Borrower” shall mean one of the Ninth Mezzanine Borrowers
individually, or the Ninth Mezzanine Borrowers collectively, as the context
shall require.

 

-29-



--------------------------------------------------------------------------------

“Ninth Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled principal and/or interest payments due under the Ninth
Mezzanine Notes.

“Ninth Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Ninth Mezzanine Loan, together with its successors and
assigns.

“Ninth Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Ninth Mezzanine Lender to Ninth Mezzanine Borrower as of the Original
Closing Date.

“Ninth Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Ninth Mezzanine Loan Agreement, dated as of the date hereof, between Ninth
Mezzanine Borrower and Ninth Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Ninth Mezzanine Loan Documents” shall mean the Ninth Mezzanine Loan Agreement,
the Ninth Mezzanine Notes and all other documents and instruments executed and
delivered in connection with the Ninth Mezzanine Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“Ninth Mezzanine Notes” shall mean the “Notes” as defined in the Ninth Mezzanine
Loan Agreement.

“Note” or “Notes” shall mean, collectively, Note A-1, Note A-2, Note A-3, Note
A-4, Note A-5, Note A-6, Note A-7, Note A-8 and Note A-9.

“Note A-1” shall mean that certain Amended and Restated Promissory Note A-1
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 33/100 Dollars
($41,254,583.33) as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

“Note A-2” shall mean that certain Amended and Restated Promissory Note A-2
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 33/100 Dollars
($41,254,583.33), as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

“Note A-3” shall mean that certain Amended and Restated Promissory Note A-3
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 33/100 Dollars
($41,254,583.33), as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

 

-30-



--------------------------------------------------------------------------------

“Note A-4” shall mean that certain Amended and Restated Promissory Note A-4
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 33/100 Dollars
($41,254,583.33), as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

“Note A-5” shall mean that certain Amended and Restated Promissory Note A-5
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 34/100 Dollars
($41,254,583.34), as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

“Note A-6” shall mean that certain Amended and Restated Promissory Note A-6
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Forty One Million Two
Hundred Fifty Four Thousand Five Hundred Eighty Three and 34/100 Dollars
($41,254,583.34), as the same may hereafter be amended, supplemented, or
otherwise modified from time to time.

“Note A-7” shall mean that certain Amended and Restated Promissory Note A-7
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Nine Million One Hundred
Fifty Seven Thousand Five Hundred and No/100 Dollars ($9,157,500.00), as the
same may hereafter be amended, supplemented, or otherwise modified from time to
time.

“Note A-8” shall mean that certain Amended and Restated Promissory Note A-8
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Nine Million One Hundred
Fifty Seven Thousand Five Hundred and No/100 Dollars ($9,157,500.00), as the
same may hereafter be amended, supplemented, or otherwise modified from time to
time.

“Note A-9” shall mean that certain Amended and Restated Promissory Note A-9
(Second Mezzanine Loan), dated the date hereof, executed by Borrower and Lender
and payable to the order of Lender in the amount of Nine Million One Hundred
Fifty Seven Thousand Five Hundred and No/100 Dollars ($9,157,500.00), as the
same may hereafter be amended, supplemented, or otherwise modified from time to
time.

“Noteholders” shall mean, collectively, the holders of the Notes from time to
time and a “Noteholder” shall mean any holder of a Note from time to time
(provided that the transfer of a Note shall not result in any prior Noteholder’s
loss of any indemnification provided for hereunder to a Noteholder).

“OC Accounts” shall have the meaning set forth in Section 2.6.1(c).

“O&M Agreement” shall mean, with respect to each Individual Property (to the
extent required by the environmental reports referenced in Section 3.1.3(e)
hereof, that certain Amended and Restated Operations and Maintenance Agreement
(Second Mezzanine Loan), dated as of the date hereof, between Borrower and
Lender given in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

-31-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower or the general
partner or managing member of Borrower, as applicable.

“Off-Shore Accounts” shall mean the accounts more particularly described on
Schedule V.

“Operating Company” shall mean, collectively, the tenants under the Operating
Leases, and their successors and permitted assigns.

“Operating Company Annual Budget” shall mean, individually and collectively as
the context requires, with respect to each Operating Company, the operating
budget of such Operating Company, including all planned Capital Expenditures,
prepared by such Operating Company for the applicable Fiscal Year or other
period.

“Operating Lease” shall mean, individually and collectively, as the context may
require, those certain Lease Agreements listed on Schedule VI, having a term of
fifteen (15) years commencing on the Original Closing Date (or, with respect to
those Operating Leases relating to a Swap Property, as of the date hereof), as
the same may be amended, supplemented, replaced or otherwise modified from time
to time in accordance with the provisions hereof. Each Operating Lease dated as
of the Original Closing Date only shall be referred to herein as an “Original
Operating Lease”.

“Operating Lease Guaranty” shall mean, individually and collectively, as the
context may require, those certain Lease Guaranty Agreements listed on Schedule
VIA, executed and delivered by Guarantor (Operating Lease), dated as of the
Original Closing Date (or, with respect to each Operating Lease Guaranty
relating to a Swap Property, as of the date hereof), unconditionally
guaranteeing the payment and performance by the Operating Company of all of its
obligations under the Operating Lease, as such Lease Guaranty Agreements may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the provisions hereof. Each Operating Lease Guaranty dated as of
the Original Closing Date only shall be referred to herein as an “Original
Operating Lease Guaranty”.

“Operating Permits” shall have the meaning set forth in Section 4.1.22 hereof.

“Original Agreement” shall have the meaning set forth in the recitals hereto.

“Original Borrower” shall have the meaning set forth in the recitals hereto.

“Original Closing Date” shall mean January 28, 2008.

“Original Loan” shall have the meaning set forth in the recitals hereto.

“Original Mortgage Borrower” shall have the meaning set forth in the recitals
hereto.

 

-32-



--------------------------------------------------------------------------------

“Original Mortgage Loan” shall have the meaning set forth in the recitals
hereto.

“Original Mortgage Loan Agreement” shall have the meaning set forth in the
recitals hereto.

“Original Pledge Agreement” shall have the meaning set forth in the recitals
hereto.

“Original Showboat Borrower” shall have the meaning set forth in the recitals
hereto.

“Original Showboat Mortgage Borrower” shall have the meaning set forth in the
recitals hereto.

“Original Tahoe Borrower” shall have the meaning set forth in the recitals
hereto.

“Original Tahoe Mortgage Borrower” shall have the meaning set forth in the
recitals hereto.

“O’Shea’s” shall have the meaning ascribed to such term in the Mortgage Loan
Agreement.

“Other Borrower Collateral” shall have the meaning set forth in Section 11.2.1
hereof.

“Other Borrowers” shall have the meaning set forth in Section 11.1 hereof.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

“Other Mezzanine Borrowers” shall mean, individually or collectively as the
context may require, all of the Mezzanine Borrowers other than Borrower.

“Other Mezzanine Debt Service” shall mean, individually or collectively as the
context may require, all of the Mezzanine Debt Service other than the Debt
Service.

“Other Mezzanine Lenders” shall mean, individually or collectively as the
context may require, all of the Mezzanine Lenders other than Lender.

“Other Mezzanine Loans” shall mean, individually or collectively as the context
may require, all of the Mezzanine Loans other than the Loan.

“Other Mezzanine Loan Agreements” shall mean, individually or collectively as
the context may require, all of the Mezzanine Loan Agreements other than this
Agreement.

 

-33-



--------------------------------------------------------------------------------

“Other Mezzanine Loan Amounts” shall mean, as determined from time to time, the
outstanding principal amounts of all of the Mezzanine Loans other than the Loan.

“Owner’s Title Policy” shall mean those certain ALTA extended coverage owner’s
policies of title insurance issued in connection with the closing of the
Mortgage Loan insuring the Mortgage Borrower as the owner of the Property.

“Paris Las Vegas” shall mean that certain property identified in Schedule II as
Paris Las Vegas, having a street address of 3655 South Las Vegas Boulevard, Las
Vegas, Nevada.

“Paris Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

“Paris Individual Mortgage Borrower” shall have the meaning set forth in the
recitals hereto.

“Participant” shall have the meaning set forth in Section 9.6 hereof.

“Participant Register” shall have the meaning set forth in Section 9.6 hereof.

“Payment Date” shall mean the ninth (9th) calendar day of each calendar month
during the term of the Loan, and if such day is not a Business Day, then the
Business Day immediately preceding such day, commencing on March 9, 2008 and
continuing to and including the Maturity Date. Notwithstanding the foregoing,
the Payment Date in the final Interest Period shall be the Maturity Date
(i.e., the second to last Business Day in such Interest Period rather than the
ninth calendar day of such month).

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively (a) the Liens and security interests created by the Mortgage Loan
Documents; (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policies relating to such Individual Property or any part thereof;
(c) Liens, if any, for Taxes and Other Charges imposed by any Governmental
Authority not yet due or delinquent; (d) the Operating Lease; (e) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion; (f) any Lien being contested by Borrower in good
faith by appropriate proceedings, provided that (i) no Default or Event of
Default has occurred and remains uncured, (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
applicable material instrument to which Mortgage Borrower is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances, (iii) no
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost, (iv) such
proceeding shall suspend the enforcement of the contested Lien against Mortgage
Borrower and any Individual Property, and (v) Borrower shall furnish such
security as may be required by GAAP or as may be reasonably requested by Lender;
(g) statutory Liens for amounts not yet due and payable, provided that no
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (h) Liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; (i) any
Lien securing the financing of

 

-34-



--------------------------------------------------------------------------------

FF&E (including equipment leases) entered into by Mortgage Borrower or Operating
Company in the ordinary course of business, subject to the limitations specified
in the definitions of “Permitted Indebtedness” and “Permitted Indebtedness
(Operating Company)”, as applicable; (j) rights of tenants under Leases, as
tenants only; (k) rights of hotel guests at the Hotel Components of the
Properties; (l) zoning restrictions, easements, rights-of-way, restrictions on
use of real property and other similar encumbrances incurred or entered into in
the ordinary course of business which do not, in each case, have an Individual
Material Adverse Effect; and (m) liens granted by Operating Company securing
equipment financing leases and/or equipment acquisition financings permitted
hereunder as “Permitted Indebtedness (Operating Company),” subject to the final
sentence of said definition, or as “Permitted Indebtedness”.

“Permitted Fund Manager” means any Person that on the date of determination
(a) is one of the entities listed on Schedule VII or any other
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, (b) is investing through a fund
with committed capital of at least $1,000,000,000, (c) is not subject to a
Bankruptcy Action, (d) has not been, and none of its material subsidiaries has
been, subject to a Bankruptcy Action for the preceding 5 years, (e) has not been
convicted and is not under current indictment for a felony or crime involving
moral turpitude, (f) has not been found by a court of competent jurisdiction to
have violated federal or state securities laws, and (g) is not an organized
crime figure (as determined by Lender in its reasonable discretion).

“Permitted Indebtedness” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.

“Permitted Indebtedness (Operating Company)” shall mean, collectively, (a) trade
and operational debt (including equipment financing leases, such as leases with
providers of Gaming Equipment) relating to the operation of the Properties and
the routine administration of Operating Company incurred in the ordinary course
of business with trade creditors and in amounts as are normal and reasonable
under the circumstances, are not evidenced by a note, are required to be paid
within ninety (90) days after same are incurred (except in the case of equipment
leases) and are paid when due, (b) accrued and unpaid payroll, benefits and
payroll taxes with respect to employees of Operating Company or its Affiliates
engaged with respect to the Properties incurred in the ordinary course of
business and paid when due, (c) debt owed to affiliates, provided such debt is
made subject to an intercreditor and standstill agreement in favor of Lender in
form and substance reasonably satisfactory to Lender, and (d) such other
Indebtedness specifically permitted pursuant to the Operating Lease (including
the Gaming Equipment Facility Agreements (as defined in the Mortgage Loan
Agreement)). In no event shall Permitted Indebtedness (Operating Company) and
Permitted Indebtedness of each Operating Company and Mortgage Borrower on an
aggregate basis, excluding for purposes of this sentence the Indebtedness
described in subclause (b) of the preceding sentence, exceed five percent
(5%) of the sum of the Loan Amount, the Mortgage Loan Amount and the Other
Mezzanine Loan Amounts in the aggregate (each as determined from time to time).

“Permitted Investments” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

-35-



--------------------------------------------------------------------------------

“Permitted Mezzanine Debt Loan-to-Value Ratio” shall mean the ratio, as of a
particular date, in which (a) the numerator is equal to the sum of (i) the
outstanding principal amount of the Mortgage Loan, (ii) the outstanding
principal amount of the Mezzanine Loans, and any New Mezzanine Loan, plus
(iii) the amount of the Permitted Mezzanine Loan, and (b) the denominator is
equal to the appraised value of the Properties subject to the Lien of the
Mortgage as determined by Lender based on Appraisals obtained by Lender (at
Borrower’s sole cost and expense) and satisfactory to Lender and dated no
earlier than ninety (90) days prior to the date of determination or such other
Appraisals as are approved by Lender in its sole discretion.

“Permitted Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled principal and/or interest payments due under the
Permitted Mezzanine Loan Documents.

“Permitted Mezzanine DSCR” shall mean, for the applicable period, the ratio of
(a) EBITDAR for such period from the Properties to (b) the sum of (i) the
Mortgage Debt Service and Mezzanine Debt Service for such period, plus
(ii) principal and/or interest due and payable (or, for purposes of the
calculation to be made pursuant to Section 2.8(d), that would have been due and
payable had the Permitted Mezzanine Loan then been in place) for such period on
the Permitted Mezzanine Loan at the interest rate set forth in the Permitted
Mezzanine Loan Documents or, if the Permitted Mezzanine Loan is a floating rate
loan, assuming that (A) the spread on the Permitted Mezzanine Loan is the
“Spread” as defined in the documents evidencing the Permitted Mezzanine Loan and
(B) LIBOR is equal to the lesser of (y) LIBOR on the date of determination, or
(z) the strike price under the related interest rate cap purchased in connection
with the Permitted Mezzanine Loan.

“Permitted Mezzanine Loan” shall have the meaning set forth in Section 2.8
hereof.

“Permitted Mezzanine Loan Documents” shall have the meaning set forth in
Section 2.8(g) hereof.

“Permitted Mezzanine Loan Election” shall have the meaning set forth in
Section 2.8 hereof.

“Permitted Mezzanine Loan Lender” shall have the meaning set forth in
Section 2.8 hereof.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion.

“Pledge Agreement” shall have the meaning set forth in the recitals hereto.

 

-36-



--------------------------------------------------------------------------------

“Pledged Company Interests” shall have the meaning set forth in the Pledge
Agreement.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Date” shall have the meaning specified in Section 2.4.1 hereof.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), as amended,
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all
other Legal Requirements relating to money laundering or terrorism.

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Lender shall select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

“Principal” shall mean Third Mezzanine Borrower.

“Projections” shall have the meaning set forth in Section 9.10 hereof.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement. For the avoidance of doubt,
“Properties” shall not include those real properties commonly known as “Harrah’s
Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s Lake Tahoe” and/or “Showboat
Atlantic City”.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, Borrower, Senior Mezzanine Borrower,
or Mortgage Borrower with respect to the Properties, Borrower, any Affiliates of
Borrower, including Holdings, Guarantor and/or Operating Company.

 

-37-



--------------------------------------------------------------------------------

“Qualified Transferee” means (a) any of the Mezzanine Lenders, (b) Apollo
Management, L.P., TPG Capital, L.P. f/k/a Texas Pacific Group, their respective
Affiliates and senior or executive principals of Apollo Management, L.P. or TPG
Capital, L.P. who are the holders from time to time of voting interests in
Holdings, and investment funds Controlled by either of them (but excluding for
purposes of this clause (b) “portfolio companies” of the foregoing), or (c) one
or more of the following:

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (i) satisfies the Eligibility Requirements;

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (ii) satisfies the Eligibility
Requirements;

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (c)(i) or (c)(ii) that satisfies the Eligibility
Requirements;

(iv) any entity Controlled by any of the entities described in clause (a) or
clauses (c)(i) or (c)(iii) above, or Holdings or any entity Controlled by
Holdings (provided in each case there shall have occurred no Change in Control);

(v) a Qualified Trustee in connection with a securitization of, the creation of
collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, any Mezzanine Loan (collectively, “Securitization Vehicles”),
so long as (A) the special servicer or manager of such Securitization Vehicle
has the Required Special Servicer Rating and (B) the entire “controlling class”
of such Securitization Vehicle, other than with respect to a CDO Securitization
Vehicle, is held by one or more entities that are otherwise Qualified
Transferees under clauses (c)(i), (ii), (iii) or (iv) of this definition;
provided that the operative documents of the related Securitization Vehicle
require that (1) in the case of a CDO Securitization Vehicle, the “equity
interest” in such Securitization Vehicle is owned by one or more entities that
are Qualified Transferees under clauses (c)(i), (ii), (iii) or (iv) of this
definition and (2) if any of the relevant trustee, special servicer, manager
fails to meet the requirements of this clause (v), such Person must be replaced
by a Person meeting the requirements of this clause (v) within thirty (30) days;
or

(vi) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (c)(i), (ii), (iii) or (iv) of
this definition acts as the general partner, managing member or fund manager and
at least 50% of the equity interests in such investment vehicle are owned,
directly or indirectly, by one or more entities that are otherwise Qualified
Transferees under clauses (c)(i), (ii), (iii) or (iv) of this definition;

 

-38-



--------------------------------------------------------------------------------

provided, however, that no Transferee shall be a Qualified Transferee if (and
for so long as) such Transferee is, or is Controlled by, an Embargoed Person or
a Person that has been found “unsuitable,” for any reason, by a Gaming
Authority.

“Qualified Trustee” means (a) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (b) an institution insured by the
Federal Deposit Insurance Corporation or (c) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender and that rates a Securitization of the Loan (or any component thereof).

“Rating Agency Confirmation” means, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating Agency of such Securities immediately prior to the occurrence of the
event with respect to which such Rating Agency Confirmation is sought will not
be qualified, downgraded or withdrawn as a result of the occurrence of such
event, which affirmation may be granted or withheld in such Rating Agency’s sole
and absolute discretion. In the event that, at any given time, no such
Securities shall have been issued and are then outstanding, then the term Rating
Agency Confirmation shall be deemed instead to require the written approval of
Lender based on its good faith determination of whether the Rating Agencies
would issue a Rating Agency Confirmation if any such Securities were
outstanding.

“Regulation AB” shall have the meaning set forth in Section 5.1.11(f) hereof.

“Regulation S-K” shall mean Regulation S-K under the Securities Act of 1933 and
the Securities Exchange Act of 1934, as amended.

“Regulation S-X” shall mean Regulation S-X under the Securities Act of 1933 and
the Securities Exchange Act of 1934, as amended.

“Related Loan” shall have the meaning set forth in Section 5.1.11(f) hereof.

“Related Property” shall have the meaning set forth in Section 5.1.11(f) hereof.

“Release” shall have the meaning set forth in Section 2.5.1 hereof.

“Release Borrower” shall have the meaning set forth in Section 2.5.1 hereof.

 

-39-



--------------------------------------------------------------------------------

“Release Price” shall mean, in connection with a release of an Individual
Property from the Lien of a Mortgage as provided in Section 2.5, an amount equal
to (a) one hundred ten percent (110%) of the applicable Allocated Loan Amount
with respect to each Individual Property (other than the Paris Las Vegas), and
(b) one hundred twenty percent (120%) of the applicable Allocated Loan Amount
for the Paris Las Vegas.

“Rents” shall mean, with respect to each Individual Property, and without
duplication, all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas-or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Mortgage Borrower or the Operating Company (or
employees of Mortgage Borrower or the Operating Company) from any and all
sources arising from or attributable to such Individual Property, and proceeds,
if any, from business interruption or other loss of income or insurance,
including, without limitation, all hotel receipts, revenues and credit card
receipts collected from guest rooms, restaurants, bars, meeting rooms, banquet
rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Mortgage Borrower or any operator or manager of the Hotel Components
or the commercial spaces located in the Improvements or acquired from others
(including, without limitation, from the rental of any office space, retail
space, guest rooms or other space, halls, stores and offices, and deposits
securing reservations of such space), license, lease, sublease and concession
fees and rentals, health club membership fees, food and beverage wholesale and
retail sales, service charges, vending machine sales and proceeds, if any, from
business interruption or other loss of income insurance.

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms identical to the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by each of the Rating
Agencies and Lender with respect thereto.

“Reserve Account” shall mean any one of the Tax and Insurance Escrow Account,
the FF&E Reserve Account and any other escrow fund or reserve account
established pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
FF&E Reserve Fund and any other escrow fund established pursuant to the Loan
Documents.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

-40-



--------------------------------------------------------------------------------

“Revenue” shall mean all Rents and items of income or revenue (of any kind)
collected by Mortgage Borrower or Operating Company.

“Rio Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

“Rio Mortgage Borrower” shall have the meaning set forth in the recitals hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

“Scheduled Maturity Date” shall mean February 13, 2013.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Senior Mezzanine Borrower” shall mean, collectively, First Mezzanine Borrower.

“Senior Mezzanine Collateral” shall mean, collectively, the “Collateral” as
defined in each Senior Mezzanine Loan Agreement.

“Senior Mezzanine Lender” shall mean First Mezzanine Lender.

“Senior Mezzanine Loan” shall mean the First Mezzanine Loan.

“Senior Mezzanine Loan Agreement” shall mean the First Mezzanine Loan Agreement.

“Senior Mezzanine Loan Default” shall mean, collectively, a “Default” under any
of the Senior Mezzanine Loan Documents.

“Senior Mezzanine Loan Documents” shall mean, collectively, the First Mezzanine
Loan Documents.

“Senior Mezzanine Loan Event of Default” shall mean, collectively, an “Event of
Default” under any of the Senior Mezzanine Loan Documents.

“Senior Mezzanine Loan Reserve Funds” shall mean, collectively, the “Reserve
Funds” as defined in the Senior Mezzanine Loan Agreement.

“Servicer” shall have the meaning set forth in Section 9.4 hereof.

 

-41-



--------------------------------------------------------------------------------

“Servicing Agreement” shall have the meaning set forth in Section 9.4 hereof.

“Seventh Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XIX hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Seventh Mezzanine Borrower” shall mean one of the Seventh Mezzanine Borrowers
individually, or the Seventh Mezzanine Borrowers collectively, as the context
shall require.

“Seventh Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled principal and/or interest payments due under the
Seventh Mezzanine Notes.

“Seventh Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Seventh Mezzanine Loan, together with its successors and
assigns.

“Seventh Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Seventh Mezzanine Lender to Seventh Mezzanine Borrower as of the
Original Closing Date.

“Seventh Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Seventh Mezzanine Loan Agreement, dated as of the date hereof, between Seventh
Mezzanine Borrower and Seventh Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Seventh Mezzanine Loan Documents” shall mean the Seventh Mezzanine Loan
Agreement, the Seventh Mezzanine Notes and all other documents and instruments
executed and delivered in connection with the Seventh Mezzanine Loan, as such
documents may be amended, modified and restated in accordance with their
respective terms.

“Seventh Mezzanine Notes” shall mean the “Notes” as defined in the Seventh
Mezzanine Loan Agreement.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Significant Obligor” shall have the meaning set forth in Section 5.1.11(f)
hereof.

“Sixth Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XVIII hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Sixth Mezzanine Borrower” shall mean one of the Sixth Mezzanine Borrowers
individually, or the Sixth Mezzanine Borrowers collectively, as the context
shall require.

“Sixth Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled principal and/or interest payments due under the Sixth
Mezzanine Note.

 

-42-



--------------------------------------------------------------------------------

“Sixth Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Sixth Mezzanine Loan, together with its successors and
assigns.

“Sixth Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Sixth Mezzanine Lender to Sixth Mezzanine Borrower as of the Original
Closing Date.

“Sixth Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Sixth Mezzanine Loan Agreement, dated as of the date hereof, between Sixth
Mezzanine Borrower and Sixth Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

“Sixth Mezzanine Loan Documents” shall mean the Sixth Mezzanine Loan Agreement,
the Sixth Mezzanine Notes and all other documents and instruments executed and
delivered in connection with the Sixth Mezzanine Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“Sixth Mezzanine Notes” shall mean the “Notes” as defined in the Sixth Mezzanine
Loan Agreement.

“Special Member” shall mean a Springing Member in a given Delaware limited
liability company who has become a member in such limited liability company to
the extent so provided in such limited liability company’s operating agreement.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times on and after the Original Closing
Date (or, with respect to each of Paris Individual Borrower and Laughlin
Individual Borrower, the date hereof):

(a) is organized solely for the purpose of (i) owning, holding, selling,
transferring, exchanging, managing and operating the Collateral, entering into
this Agreement with the Lender, refinancing the Collateral in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (ii) acting
as a general partner of the limited partnership that owns the Collateral or
member of the limited liability company that owns the Collateral;

(b) is not engaged and will not engage in any business unrelated to (i) the
ownership of the Collateral, (ii) acting as general partner of the limited
partnership that owns the Collateral or (iii) acting as a member of the limited
liability company that owns the Collateral, as applicable;

(c) does not have and will not have any assets other than those related to the
Collateral or its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Collateral or acts as
the general partner or managing member thereof, as applicable;

 

-43-



--------------------------------------------------------------------------------

(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable) with respect to the matters set
forth in this definition;

(e) if such entity is a limited partnership, has, as its only general partners,
Special Purpose Entities that are corporations, limited partnerships or limited
liability companies;

(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of directors
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors unless two
(2) Independent Directors shall have participated in such vote;

(g) if such entity is a limited liability company with more than one member, has
at least one member that is a Special Purpose Entity that is a Delaware
corporation or limited liability company that has at least two (2) Independent
Directors;

(h) if such entity is a limited liability company with only one member, is a
limited liability company organized in the State of Delaware that has (i) as its
only member a non-managing member, (ii) at least two (2) Independent Managers
and has not caused or allowed and will not cause or allow the board of managers
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the managers unless two (2) Independent Managers
shall have participated in such vote and (iii) at least one springing member
that will become the non-managing member of such entity upon the dissolution of
the existing non-managing member;

(i) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not, while any obligations remain
outstanding under the Loan Documents: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
the Borrower (as applicable), except as permitted in connection with the release
of an Individual Property as provided in Section 2.5.1; (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this definition without the consent of the Lender; or
(D) without the affirmative vote of two (2) Independent Directors and of all
other directors of the corporation (that is such entity or the general partner
or managing or co-managing member of such entity), file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest;

 

-44-



--------------------------------------------------------------------------------

(j) is and will remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from and to the extent of
its assets as the same shall become due, and is maintaining and will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
provided, however, that the foregoing shall not require the Member to make
additional capital contributions to the company;

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(l) has maintained and will maintain its bank accounts, books and records
separate from any other Person and will file its own tax returns separate from
those of any other Person, except to the extent the company is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law;

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

(n) has not commingled and will not commingle its funds or assets with assets of
any other Person;

(o) has held and will hold its assets in its own name;

(p) has conducted and will conduct its business in its own name;

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate and apart from any other Person and
will have its assets listed on the financial statement of any other Person;
provided, however, that the company’s assets may be included in a consolidated
financial statement of its Affiliate, provided, that, (i) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the company from such Affiliate and to indicate the company’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (ii) such assets shall also be listed
on the company’s own separate balance sheet;

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees (if any), out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees (if any) in light
of its contemplated business operations;

(s) has observed and will observe all partnership, corporate or limited
liability company formalities necessary to maintain its separate existence;

(t) has and will not incur, create, or assume any Indebtedness other than
(i) the Loan and (ii) certain Indebtedness to Affiliates that was incurred in
connection with the formation of Borrower and Operating Company and the transfer
of the Properties to Mortgage Borrower and was satisfied and/or released in full
prior to the funding of the Loan hereunder;

 

-45-



--------------------------------------------------------------------------------

(u) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except as co-borrowers of the Loan;

(v) has not and will not acquire obligations or securities of its partners,
members or shareholders or any Affiliate (other than Mortgage Borrower);

(w) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks, if any, bearing its name. The stationery, invoices, and checks, if
any, utilized by the Special Purpose Entity or utilized to collect its funds or
pay its expenses shall bear its own name and shall not bear the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

(y) has not pledged and will not pledge its assets for the benefit of any Person
except as co-borrowers of the Loan;

(z) has held itself out and identified itself and will hold itself out to the
public and all other Persons and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by an entity
other than an Affiliate of Borrower and not as a division or part of any other
Person;

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(cc) correct any known misunderstanding regarding its separate identity and has
not identified and will not identify its partners, members or shareholders, or
any Affiliate of any of them, as a division or part of it, and has not
identified itself and shall not identify itself as a division of any other
Person;

(dd) except for capital contributions or capital distributions permitted under
the terms and conditions of this Agreement and properly reflected on the books
and records of this company, has not entered into or been a party to, and will
not enter into or be a party to, any transaction with its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party (including an appropriate shared services agreement with
Affiliates);

 

-46-



--------------------------------------------------------------------------------

(ee) has not and will not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

(gg) does not and will not have any of its obligations guaranteed by any
Affiliate (except each Borrower as a co-borrower under the Loan);

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct;
and

(ii) form, acquire, or hold any subsidiary (whether corporate, partnership,
limited liability company, or other) or own any equity interest in any other
entity (other than, with respect to Borrower, its interest in Second Mezzanine
Borrower, and with respect to Principal, its interest in Borrower).

For the purposes of this definition as well as Section 4.1.30, all references to
co-borrower shall include the Harrah’s LV Individual Borrower, the Harrah’s AC
Individual Borrower, the Rio Individual Borrower and the Flamingo Individual
Borrower as well as (i) the Original Tahoe Borrower and the Original Showboat
Borrower from the Original Closing Date to the date hereof, (ii) the Paris
Individual Borrower and the Laughlin Individual Borrower from and after the date
hereof and (iii) Holdings, Paris Holding, Inc. and Harrah’s Laughlin, Inc. for
the limited time that such entities assumed the obligations of the Original Loan
in connection with the substitution of the Swap Property pursuant to
Section 2.5.2 of the Original Loan Agreement.

“SPE Party” shall mean Borrower and any other Person that is required to be a
“Special Purpose Entity” under applicable Rating Agency criteria so as to make
Borrower a Special Purpose Entity.

“Spread” shall mean 3.00%.

“Spread Maintenance Outside Date” shall mean February 10, 2009.

“Spread Maintenance Premium” shall mean, in connection with any repayment of any
of the outstanding principal amount of the Loan prior to and including the
Spread Maintenance Outside Date (whether a voluntary or mandatory prepayment),
an amount equal to the product of (a) the principal amount of such prepayment,
(b) the Spread and (c) a fraction, the numerator of which shall be the actual
number of days from (but excluding) the date of such prepayment (or, if later,
the last date of the Interest Period during which interest on the amount of such
payment shall have been paid by Borrower, as required in this Agreement) through
(and including) the Spread Maintenance Outside Date and the denominator of which
is three hundred sixty (360).

 

-47-



--------------------------------------------------------------------------------

“Springing Member” shall mean a Person who has signed the limited liability
company agreement of a given Delaware limited liability company, which agreement
provides that, upon the withdrawal, dissolution or disassociation of the last
remaining member of such limited liability company (subject to applicable Gaming
Laws), such Person shall become a member of such limited liability company
having no economic interest therein.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Strike Price” shall mean four and one-half percent (4.5%).

“Survey” shall mean a survey of the Individual Property in question prepared
pursuant to the requirements contained in Section 3.1.3(c) hereof.

“Swap Property” means, individually and collectively, as the context may
require, each of the Paris Las Vegas and the Harrah’s Laughlin.

“Syndication” shall have the meaning set forth in Section 9.5 hereof.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“Termination Date” shall have the meaning set forth in Section 11.6 hereof.

“Third Mezzanine Borrower” shall mean, collectively, the entities set forth on
Schedule XV hereto, each a Delaware limited liability company, together with
their respective successors and permitted assigns. As used herein, the term
“Third Mezzanine Borrower” shall mean one of the Third Mezzanine Borrowers
individually, or the Third Mezzanine Borrowers collectively, as the context
shall require.

“Third Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled principal and/or interest payments due under the Third
Mezzanine Notes.

“Third Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as the holder of the Third Mezzanine Loan, together with its successors and
assigns.

“Third Mezzanine Loan” shall mean that certain loan in the original principal
amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000)
made by Third Mezzanine Lender to Third Mezzanine Borrower as of the Original
Closing Date.

“Third Mezzanine Loan Agreement” shall mean that certain Amended and Restated
Third Mezzanine Loan Agreement, dated as of the date hereof, between Third
Mezzanine Borrower and Third Mezzanine Lender, as the same may hereafter be
amended, supplemented, or otherwise modified from time to time.

 

-48-



--------------------------------------------------------------------------------

“Third Mezzanine Loan Documents” shall mean the Third Mezzanine Loan Agreement,
the Third Mezzanine Notes and all other documents and instruments executed and
delivered in connection with the Third Mezzanine Loan, as such documents may be
amended, modified and restated in accordance with their respective terms.

“Third Mezzanine Notes” shall mean the “Notes” as defined in the Third Mezzanine
Loan Agreement.

“Threshold Amount” shall have the meaning set forth in the definition of
Material Alteration.

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
an Individual Property is in a State which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such State and acceptable to
Lender) issued with respect to such Individual Property and insuring the lien of
the Mortgage encumbering such Individual Property.

“Tower Project” shall mean that certain “New Atlantic City Tower Project” more
fully described in (a) the Site, Design and Floor Plans, dated October 5, 2005,
and prepared by Paul Steelman Design Group, and (b) Harrah’s Hotel/Podium/Garage
Expansion: Summary of Project Costs, each delivered to Lender. The Tower Project
will include a podium (of approximately 175,000 square feet) connecting the
current Bayview Tower to a new approximately nine hundred (900) room tower to be
built. The Tower Project will not be funded with the proceeds of the Loan (but
will be funded by Mortgage Borrower or Operating Company, including with capital
contributions).

“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
exchange or otherwise dispose of any beneficial interest or grant any option or
warrant with respect to, or where used as a noun, a direct or indirect sale,
assignment, conveyance, transfer, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise. A Transfer shall include, but not be limited to, (a) an
installment sales agreement wherein Mortgage Borrower agrees to sell an
Individual Property or any part thereof or Borrower agrees to sell the
Collateral, in each case, for a price to be paid in installments; (b) an
agreement by Mortgage Borrower leasing all or a substantial part of an
Individual Property for other than actual occupancy by a space tenant thereunder
or a sale, assignment or other transfer of, or the grant of a security interest
in, Mortgage Borrower’s right, title and interest in and to any Leases or any
Rents; (c) if a Person restricted or affected by the provisions of this
Agreement is a corporation, any merger, consolidation or sale or pledge of such
corporation’s stock or the creation or issuance of new stock; (d) if a Person
restricted or affected by the provisions of this Agreement is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the sale or pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the sale or pledge of limited
partnership interests or any

 

-49-



--------------------------------------------------------------------------------

profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (e) if a Person
restricted or affected by the provisions of this Agreement is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the sale or pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the sale or pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; (f) if a Person restricted or affected by the
provisions of this Agreement is a trust or nominee trust, any merger,
consolidation or the sale or pledge of the legal or beneficial interest in such
Person or the creation or issuance of new legal or beneficial interests; or
(g) any direct or indirect sale, assignment, conveyance, transfer, pledge or
other disposition (by any means whatsoever whether voluntary, involuntary, by
operation of law or otherwise) of the Collateral, the Senior Mezzanine
Collateral or any part thereof or any legal or beneficial interest therein.

“Transferee” shall mean the Person to whom a Transfer is being effected.

“Trigger Event” shall mean, as of the end of any calendar quarter, any period of
time during which EBITDAR from the Properties, calculated for the trailing
twelve (12) month period immediately prior to the applicable calculation date,
is less than eighty-five percent (85%) of the EBITDAR (Closing Date), as
determined by Lender.

“Trigger Event Cure” shall mean that EBITDAR (excluding, in making such
calculation, any capital contributions made to or for the benefit of Borrower,
Mortgage Borrower or Operating Company, or payments made on the account of
Borrower, Mortgage Borrower or Operating Company by any Affiliate of Borrower,
Mortgage Borrower or Operating Company) from the Properties, calculated for the
trailing twelve (12) month period immediately prior to the applicable
calculation date, is equal to or greater than eighty-five percent (85%) of the
EBITDAR (Closing Date) for two (2) consecutive calendar quarters.

“True Lease Opinion” shall mean (a) with respect to each Operating Lease (other
than those Operating Leases relating to a Swap Property) those certain true
lease opinion letters dated as of the Original Closing Date and delivered by
Cleary Gottlieb Steen & Hamilton LLP in connection with the Loan, and updated by
Cleary Gottlieb Steen & Hamilton LLP as of the date hereof, and (b) with respect
to each Operating Lease relating to a Swap Property, those certain true lease
opinion letters dated as of the date hereof and delivered by Cleary Gottlieb
Steen & Hamilton LLP in connection with the Loan.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

“UCC Title Insurance Policy” shall have the meaning set forth in Section 3.13(b)
hereof.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged or other “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

-50-



--------------------------------------------------------------------------------

“Windstorm Insurance Intercreditor Agreement” means that certain Windstorm
Insurance Intercreditor Agreement, dated as of the Original Closing Date, by and
among Lender, the Mortgage Lender, the Other Mezzanine Lenders, each of the
“Other Owners” named therein and made a party thereto, Holdings, Bank of
America, N.A., and the “Other Secured Parties” named therein and made a party
thereto, as supplemented by that certain Supplemental Agreement Regarding
Windstorm Insurance Intercreditor Agreement, dated as of the date hereof, by and
among Original Showboat Mortgage Borrower, Holdings and Mortgage Lender, as the
same may hereafter be further amended, supplemented, or otherwise modified from
time to time.

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. With respect to
cross-references contained herein to the Mortgage Loan Documents or to the Other
Mezzanine Loan Documents (including with respect to any cross-references to
defined terms therein), unless otherwise specifically provided herein, such
cross-references shall be with respect to the Mortgage Loan Documents or the
Other Mezzanine Loan Documents as the case may be, in existence as of the date
hereof, and no modification or amendment to such cross-referenced sections of
the Mortgage Loan Documents or the Other Mezzanine Loan Documents shall be
binding upon Lender unless Lender shall have expressly agreed in writing to be
bound by such modification or amendment. Terms used herein and not otherwise
defined herein (but defined in the Mortgage Loan Agreement) shall have the
meaning set forth in the Mortgage Loan Agreement as of the Closing Date,
notwithstanding any subsequent amendment of the Mortgage Loan Agreement to such
defined terms unless Lender shall have consented to such amendment. The words
“Borrower shall cause Mortgage Borrower to”, “Borrower shall not permit Mortgage
Borrower to”, “Borrower shall cause Senior Mezzanine Borrower to”, “Borrower
shall not permit Senior Mezzanine Borrower to”, “Borrower shall cause Operating
Company to” or “Borrower shall not permit Operating Company to” (or words of
similar meaning) shall mean Borrower shall cause Mortgage Borrower, Senior
Mezzanine Borrower or Operating Company (subject to the provisions of
Section 5.3), as applicable, to so act or not to so act, as applicable. All uses
of the words “term of the Loan” or words of similar import when used in this
Agreement shall refer to the “term of the Loan” commencing as of the Original
Closing Date.

Section 1.3. Direction of Mortgage Borrower or with Respect to the Properties.
Borrower and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that (i) Borrower shall cause Mortgage Borrower and/or Senior Mezzanine
Borrower to act or to refrain from acting in any manner or (ii) Borrower shall
cause to occur or not to occur, or otherwise be obligated in any manner with
respect to, any matters pertaining to Mortgage Borrower, Senior

 

-51-



--------------------------------------------------------------------------------

Mezzanine Borrower or any of the Properties, such clause or provision, in each
case, is intended to mean, and shall be construed as meaning, that Borrower has
undertaken to act and is obligated to act only in Borrower’s capacity as the
sole member of Senior Mezzanine Borrower but not directly with respect to Senior
Mezzanine Borrower, Mortgage Borrower or any of the Properties or in any other
manner which would violate any of the covenants contained in Section 4.1.30
(Special Purpose Entity) hereof or other similar covenants contained in
Borrower’s organizational documents.

 

  II. GENERAL TERMS

Section 2.1. Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Original Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3 The Note, the Pledge Agreement and Loan Documents. The Loan shall be
evidenced by the Note (in the aggregate principal amount of Two Hundred Seventy
Five Million and No/100 Dollars ($275,000,000)) and secured by the Pledge
Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
(a) make an equity contribution to Mortgage Borrower (through each Senior
Mezzanine Borrower) in order to cause Mortgage Borrower to use such amounts for
any use permitted pursuant to Section 2.1.4 of the Mortgage Loan Agreement,
(b) pay costs and expenses incurred in connection with the closing of the Loan,
as approved by Lender, and (c) distribute the balance, if any, to Borrower.

2.1.5 Component Notes. Lender shall have the right at any time to modify the
Loan in order to create an additional note or additional notes, adjust the
interest rate spread on the Notes or notes, reduce the number of notes,
reallocate the principal balances of the Notes or notes or eliminate the
component note structure of the Loan provided that (a) the aggregate stated
principal amount of the Loan on the date of each such adjustment shall equal the
aggregate stated principal amount of the Loan immediately prior to such
adjustment, and (b) the weighted average spread of the Loan on the date of such
adjustment shall equal the weighted average spread which was applicable to the
Loan immediately prior to such adjustment (Borrower acknowledging that such new
notes or modified notes may, in connection with the application of principal to
such new notes or modified note following the occurrence of an Event of Default,
but not otherwise, subsequently cause the weighted average spread of such new
notes or modified notes to change). In connection with any such modification of
the Note and notes, or the creation of additional note(s), (i) Borrower shall
cooperate with all reasonable requests of Lender and shall execute and deliver
such documents as shall reasonably be requested by Lender in connection
therewith, all in form and substance reasonably satisfactory to Lender and, to
the

 

-52-



--------------------------------------------------------------------------------

extent applicable, the Rating Agencies, including, without limitation,
(y) revised title insurance policies and Interest Rate Protection Agreements,
and (z) such amendments to the Loan Documents as are reasonably requested;
(ii) Lender shall have received opinions of legal counsel with respect to due
execution, authority and enforceability of the amended Loan Documents, and
additional or updated nonconsolidation opinions for the Loan, each in form
reasonably acceptable to Lender and prospective investors and in form acceptable
to the Rating Agencies; and (iii) Lender shall pay the actual, reasonable
out-of-pocket costs and expenses incurred by Borrower in connection with the
foregoing, including, without limitation, the actual, reasonable out-of-pocket
legal fees incurred by Borrower in connection with any of the foregoing matters.
For the avoidance of doubt, and notwithstanding anything to the contrary
contained herein, such modifications and any modifications under Sections 2.1.6
and 2.1.7 below shall not, absent an Event of Default, adversely affect the
overall economics to Borrower of the Loan, taken as a whole, or expose Borrower
to any additional costs (other than as set forth above) or increased risk of any
liability (beyond that or greater than that existing in the Loan Documents in
effect on the date hereof), and Borrower shall not be required to execute any
document or agreement which would materially decrease its rights or materially
increase its obligations relative to those set forth herein and in the other
Loan Documents.

2.1.6 Adjustment of Mortgage Loan and Mezzanine Loans. Lender shall have the
right at any time to adjust the respective principal amounts of the Mortgage
Loan and the Mezzanine Loans (or either one of them) and/or to adjust the
interest rate spread on the Mortgage Loan and the Mezzanine Loans (or either one
of them) (such adjustment, a “Loan Adjustment”), provided that (a) the aggregate
stated principal amount of the Mortgage Loan and the Mezzanine Loans on the date
of each such Loan Adjustment shall equal the aggregate stated principal amount
of the Mortgage Loan and the Mezzanine Loans immediately prior to such Loan
Adjustment, and (b) Lender shall have the right to adjust the interest rate
spread on the Mortgage Loan and the Mezzanine Loans, provided that the weighted
average spread of the Mortgage Loan and the Mezzanine Loans on the date of each
such Loan Adjustment shall equal the weighted average spread which was
applicable to the Mortgage Loan and the Mezzanine Loans immediately prior to
such Loan Adjustment (it being acknowledged that the weighted average spread
will remain constant except in connection with the application of principal to
such new notes or modified notes following the occurrence of an Event of
Default). In connection with any Loan Adjustment, (i) Mortgage Borrower and
Mezzanine Borrowers shall cooperate with all reasonable requests of Lender and
shall execute and deliver such documents as shall reasonably be requested by
Lender in connection therewith, all in form and substance reasonably
satisfactory to Lender and, to the extent applicable, the Rating Agencies,
including, without limitation, (y) revised title insurance policies, mezzanine
endorsements, UCC policies and Interest Rate Protection Agreements, and (z) such
amendments to the Mortgage Loan Documents and the Mezzanine Loan Documents as
are reasonably requested in connection with the Loan Adjustment (provided that
such amendments do not or would not (i) materially decrease the rights of the
Mortgage Borrower or Mezzanine Borrowers, or, absent an Event of Default,
materially increase the obligations of the Mortgage Borrower or the Mezzanine
Borrowers, as the case may be, under the Mortgage Loan Documents or the
Mezzanine Loan Documents (as applicable) or (ii) absent an Event of Default,
expose the Mortgage Borrower or any of the Mezzanine Borrowers to additional
costs or increased risk of any liability under the Mortgage Loan Documents or
the Mezzanine Loan Documents (as applicable) (beyond that or greater than that
existing in the Mortgage Loan Documents, or the Mezzanine Loan Documents,

 

-53-



--------------------------------------------------------------------------------

as applicable, on the date hereof); (ii) Lender shall have received opinions of
legal counsel with respect to due execution, authority and enforceability of the
amended Mortgage Loan Documents or Mezzanine Loan Documents, as appropriate, and
additional or updated nonconsolidation opinions for the Mortgage Loan and the
Mezzanine Loans, each in form reasonably acceptable to Lender and prospective
investors and in form acceptable to the Rating Agencies; and (iii) Lender shall
pay the actual, reasonable out-of-pocket costs and expenses incurred by Borrower
in connection with the foregoing, including, without limitation, the actual,
reasonable out-of-pocket legal fees incurred by Borrower in connection with any
of the foregoing matters.

2.1.7 Creation of New Mezzanine Loans. Lender shall at all times have the right
to create one or more additional mezzanine loans (each, a “New Mezzanine Loan”),
adjust the respective principal amounts of the Mortgage Loan and the Mezzanine
Loans (or any one of them) upon the creation of the New Mezzanine Loan and/or to
adjust the interest rate spread on the Mortgage Loan and the Mezzanine Loans (or
any one of them) upon the creation of the New Mezzanine Loan, and to reallocate
the principal balance and the interest rate spreads of the Mortgage Loan, the
Mezzanine Loans and any New Mezzanine Loan amongst each other (or any one of
them), provided that (a) the aggregate stated principal amount of the Mortgage
Loan, the Mezzanine Loans and the New Mezzanine Loans on the date of such
adjustment (and the creation of the New Mezzanine Loan) shall equal the
aggregate stated principal amount of the Mortgage Loan, the Mezzanine Loans and
the New Mezzanine Loan(s) immediately prior to such adjustment, (b) Lender shall
have the right to adjust the interest rate spread on the Mortgage Loan, the
Mezzanine Loans and the New Mezzanine Loan(s), provided that the weighted
average spread of the Mortgage Loan, the Mezzanine Loans and the New Mezzanine
Loan(s) on the date of such adjustment shall equal the weighted average spread
which was applicable to the Mortgage Loan and the Mezzanine Loans (and the New
Mezzanine Loans, if applicable) immediately prior to such adjustment (it being
acknowledged that the weighted average spread will remain constant except in
connection with the application of principal to such new notes or modified notes
following the occurrence of an Event of Default), and (c) the terms and
provisions of each of the Mortgage Loan and the Mezzanine Loans (and the New
Mezzanine Loans, if applicable) shall otherwise remain unchanged. In connection
with any New Mezzanine Loan, (i) Borrower shall cause the formation of one or
more special purpose, bankruptcy remote entities as required by Lender in order
to serve as the borrower under any New Mezzanine Loan (each, a “New Mezzanine
Borrower”) and the applicable organizational documents of Mortgage Borrower and
each Mezzanine Borrower (and of each previously created New Mezzanine Borrower,
if applicable) shall be amended and modified as necessary or required in the
formation of any New Mezzanine Borrower; (ii) Mortgage Borrower and Mezzanine
Borrowers (and each previously created New Mezzanine Borrower, if applicable)
shall cooperate with all reasonable requests of Lender and shall execute and
deliver such documents as shall reasonably be requested by Lender in connection
therewith, all in form and substance reasonably satisfactory to Lender and, to
the extent applicable, the Rating Agencies, including, without limitation,
(x) revised title insurance policies, mezzanine endorsements, UCC policies and
Interest Rate Protection Agreements, (y) in connection with the creation of any
New Mezzanine Loan, a promissory note and loan documents necessary to evidence
such New Mezzanine Loan, and (z) such amendments to the Mortgage Loan Documents
and the Mezzanine Loan Documents (and the loan documents of any previously
created New Mezzanine Borrower, if applicable) as are reasonably necessary in
connection with the creation of such New Mezzanine Loan (provided that such
amendments do not or would not (i) materially decrease the rights of the
Mortgage

 

-54-



--------------------------------------------------------------------------------

Borrower or Mezzanine Borrowers (and any previously created New Mezzanine
Borrowers, if applicable), or, absent an Event of Default, materially increase
the obligations of the Mortgage Borrower or the Mezzanine Borrowers (and any
previously created New Mezzanine Borrowers, if applicable), as the case may be,
under such borrower’s applicable loan documents, or (ii) absent an Event of
Default, expose the Mortgage Borrower or any of the Mezzanine Borrowers (or any
previously created New Mezzanine Borrowers, if applicable) to additional costs
or increased risk of any liability under such borrower’s applicable loan
documents (beyond that or greater than that existing in the existing loan
documents on the date hereof)); (iii) Lender shall have received opinions of
legal counsel with respect to due execution, authority and enforceability of the
amended Mortgage Loan Documents, the amended Mezzanine Loan Documents and the
loan documents for the New Mezzanine Loan, as appropriate, and additional or
updated nonconsolidation opinions for the Mortgage Loan, the Mezzanine Loans and
each such New Mezzanine Loan, as appropriate, each in form reasonably acceptable
to Lender and prospective investors and in form acceptable to the Rating
Agencies; and (iv) Lender shall pay the actual, reasonable out-of-pocket costs
and expenses incurred by Borrower in connection with the foregoing, including,
without limitation, the actual, reasonable out-of-pocket legal fees incurred by
Borrower in connection with any of the foregoing matters.

Section 2.2. Interest Rate.

2.2.1 Interest Generally. Except as herein provided with respect to interest
accruing at the Default Rate, interest on the principal balance of the Loan
outstanding from time to time shall accrue from the Original Closing Date up to
and including the Maturity Date (including, without limitation, all interest
that would accrue on the outstanding principal balance of the Loan through the
end of the Interest Period during which the Maturity Date occurs (even if such
period extends beyond the Maturity Date)) at the Applicable Interest Rate.
Interest on the outstanding principal balance of the Loan existing on the
commencement of an Interest Period shall accrue for the entire Interest Period
and shall be owed by Borrower for the entire Interest Period regardless of
whether any principal portion of the Loan is repaid prior to the expiration of
such Interest Period.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year (that is, the Applicable Interest Rate or
the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (c) the outstanding principal balance.

2.2.3 Determination of Interest Rate. (a) The Applicable Interest Rate with
respect to the Loan shall be: (i) LIBOR plus the Spread with respect to the
applicable Interest Period for a LIBOR Loan or (ii) the Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3(c) or Section 2.2.3(f).

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at LIBOR plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be conclusive
and binding for all purposes, absent manifest error.

 

-55-



--------------------------------------------------------------------------------

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) Business Day prior to the last day of the related Interest Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Period, to a Prime Rate Loan.

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on
the last day of the then current Interest Period.

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority and imposed on any non-U.S. Lender due to a change in
U.S. law after the date such non-U.S. Lender acquired its interest in the Loan
(such non-excluded taxes, levies, imports, duties, charges, fees, deductions,
reserves or withholdings being referred to collectively as “Foreign Taxes”),
excluding (i) income and franchise taxes, (ii) any Taxes imposed by reason of
any connection between the non-U.S. Lender and the taxing jurisdiction other
than entering into this Agreement and receiving payments hereunder, and
(iii) any Taxes imposed by reason of the non-U.S. Lender’s failure to complete
and deliver to the Borrower, prior to the date on which the first payment to
such Lender is due hereunder and (so long as it remains eligible to do so) from
time to time thereafter, (x) (i) an Internal Revenue Service Form W-9 (or
successor form) establishing that the Lender is not subject to U.S. backup
withholding tax, (ii) an Internal Revenue Service Form W-8BEN (or successor
form) certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party that reduces the rate of
withholding tax on payments of interest to zero, or (iii) an Internal Revenue
Service Form W-8ECI certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, as appropriate; and (y) any successor or additional form
required by the Internal Revenue Service or any taxing authority reasonably
requested by the Borrower in order to secure an exemption from, or reduction in
the rate of, Foreign Taxes. If any Foreign Taxes are required to be withheld
from any amounts payable to Lender hereunder, the amounts so payable to Lender
shall be increased to the extent necessary to yield to Lender (after payment of
all Foreign Taxes) interest or any such other amounts payable hereunder at the
rate or in the amounts specified hereunder. Whenever any Foreign Tax is payable
pursuant to applicable law by Borrower, as promptly as possible thereafter,
Borrower shall send to Lender an original official receipt, if

 

-56-



--------------------------------------------------------------------------------

available, or certified copy thereof showing payment of such Foreign Tax.
Borrower hereby indemnifies Lender for any incremental Foreign Taxes, interest
or penalties that may become payable by Lender which may result from any failure
by Borrower to pay any such Foreign Tax when due to the appropriate taxing
authority or any failure by Borrower to remit to Lender the required receipts or
other required documentary evidence thereof (provided such documents are
reasonably available to the Borrower).

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder and the events giving rise
thereto affect similarly situated banks or financial institutions generally,
(i) the obligation of Lender hereunder to make a LIBOR Loan or to convert a
Prime Rate Loan to a LIBOR Loan shall be canceled forthwith and (ii) any
outstanding LIBOR Loan shall be converted automatically to a Prime Rate Loan on
the next succeeding Payment Date or within such earlier period as required by
law.

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority and the events giving rise thereto
affect similarly situated banks or financial institutions generally:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, the office of
Lender that holds the Loan which is not otherwise included in the determination
of LIBOR hereunder;

(ii) shall hereafter require the Lender to hold additional capital against the
Loan in excess of that currently required by Governmental Authorities to be held
against loans similar in nature to the Loan; or

(iii) shall hereafter impose on Lender any other condition affecting loans to
borrowers subject to LIBOR-based interest rates and Lender determines that, by
reason thereof, the cost to Lender of making or maintaining the Loan to Borrower
is increased, or any amount received by Lender hereunder in respect of any
portion of the Loan is reduced, in each case by an amount deemed by Lender in
good faith to be material;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined in
good faith by Lender. If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.2.3(g), Lender shall provide Borrower with not less
than ninety (90) days notice specifying in reasonable detail the event by reason
of which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.

 

-57-



--------------------------------------------------------------------------------

(h) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any Foreign Taxes or other amounts incurred or which accrued
more than ninety (90) days before the date Lender notified Borrower of the
change in law or other circumstance on which such claim of compensation is based
and delivered to Borrower a written statement setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.2.3, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

(i) For purposes of this Section 2.2.3, the term “Lender” shall be deemed to
include each Noteholder and Lender’s (as well as each Noteholder’s) present and
future participants in the Loan to the extent of Foreign Taxes imposed by reason
of such Noteholder or participant’s interest in the Loan and each such
Noteholder’s or participant’s increased costs or reduction in amount received or
receivable hereunder or any reduced rate of return, in each case payable by
Borrower under this Section 2.2.3.

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any material additional costs, expenses or
risk to Lender that are not reimbursed by Borrower and (b) would not be
disadvantageous in any other material respect to Lender as determined by Lender
in its sole, but reasonable discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by

 

-58-



--------------------------------------------------------------------------------

applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement. (a) On or prior to 5:00 p.m. (New York time)
on the Original Closing Date, Borrower shall enter into an Interest Rate Cap
Agreement with a LIBOR strike price equal to the required Strike Price. The
Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly with Lender (or into an
account or otherwise as directed by Lender) any amounts due Borrower under such
Interest Rate Cap Agreement unless and until otherwise instructed by Lender (it
being agreed as between Lender and Borrower that Lender will so instruct the
Counterparty at such time as the Debt shall not longer exist, provided that the
Debt shall be deemed to exist if the Collateral is transferred by secured party
sale or otherwise), (iv) shall be for a period equal to the initial term of the
Loan and (v) shall have an initial notional amount equal to the principal
balance of the Loan. Borrower shall collaterally assign to Lender, pursuant to
the Collateral Assignment of Interest Rate Cap Agreement, all of its right,
title and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be paid directly into an account pledged to
Lender as provided above in this Section 2.2.7). Provided no Event of Default
has occurred and is continuing, amounts contained in the foregoing pledged
account shall be released to Borrower on a monthly basis to the extent not
applied toward debt service on the Loan.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be paid to Lender (or into an account or otherwise as directed by Lender).
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by S&P or Moody’s to below the ratings set forth in the
definition of “Acceptable Counterparty”, Borrower (i) shall replace the Interest
Rate Cap Agreement with a Replacement Interest Rate Cap Agreement (or cause the
Counterparty or an Affiliate thereof to post collateral acceptable to Lender and
the Rating Agencies) not more than fifteen (15) Business Days following receipt
of notice of such downgrade, withdrawal or qualification (and meeting the
requirements set forth in this Section 2.2.7) from an Acceptable Counterparty,
(ii) if a new cap is provided to Lender, then if requested by Lender shall
provide to Lender an opinion of counsel to such Acceptable Counterparty in the
form and containing the substance of the form of opinion set forth in Exhibit A
to the Mortgage Loan Agreement (which such changes as shall be reasonably
approved by Lender), and (iii) shall collaterally assign to Lender, pursuant to
an assignment in the form of the Collateral Assignment of Interest Rate Cap
Agreement, all of its right, title and interest to receive any and all payments
under the Replacement Interest Rate Cap Agreement.

 

-59-



--------------------------------------------------------------------------------

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with any Interest Rate Cap Agreement provided to Lender as
herein required, if requested by Lender, Borrower shall obtain and deliver to
Lender an opinion from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty (upon which Lender and its successors and
assigns may rely) in the form and containing the substance of the form of
opinion set forth in Exhibit A to the Mortgage Loan Agreement (which such
changes as shall be reasonably approved by Lender).

(f) In connection with any prepayment of the Loan, provided no Event of Default
shall have occurred and be continuing, Borrower may reduce the amount of any
Interest Rate Cap Agreement (so that the same shall be in an initial notional
amount equal to the principal balance of the Loan following such prepayment),
provided that such reduction shall not affect any of the other terms of the
Interest Rate Cap Agreement or the Collateral Assignment of Interest Rate Cap
Agreement (or Lender’s rights in respect thereof).

Section 2.3. Loan Payment.

2.3.1 Payments Generally. On the Original Closing Date Borrower made a payment
to Lender of interest accruing hereunder during the period from the Original
Closing Date up to and including February 14, 2008, calculated in the manner set
forth herein, and on the Payment Date occurring in March 2008 and on each
Payment Date thereafter to and including the Maturity Date, Borrower shall make
a payment to Lender of interest accruing hereunder during the entire Interest
Period in which such Payment Date occurs, calculated in the manner set forth
herein. All amounts due pursuant to this Agreement and the other Loan Documents
shall be payable without setoff, counterclaim, defense or any other deduction
whatsoever. Each payment shall be applied pro rata and pari passu (a) first to
accrued and unpaid interest on all of the Notes and (b) the balance shall be
applied to principal of all the Notes.

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Pledge
Agreement and the other Loan Documents, including, without limitation, all
interest that would accrue on the outstanding principal balance of the Loan
through and including the end of the Interest Period in which the Maturity Date
occurs (even if such Interest Period extends beyond the Maturity Date).

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower by the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of one percent
(1%) of such unpaid sum or the maximum amount permitted by applicable law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such

 

-60-



--------------------------------------------------------------------------------

delinquent payment; provided, however that, except with respect to the payment
of any monthly Debt Service payments with respect to which no notice or demand
shall be required, no such late payment charge shall be due unless such payment
of principal, interest or other sum shall be delinquent for more than five
(5) Business Days following the date of demand therefor. Any such amount shall
be secured by the Pledge Agreement and the other Loan Documents to the extent
permitted by applicable law.

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 3:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

Section 2.4. Prepayments.

2.4.1 Voluntary Prepayments. Borrower may, at its option, prepay the Debt in
whole or in part, provided, the following conditions are satisfied:

(a) No Event of Default shall have occurred and be continuing (unless, in the
case of a prepayment upon the release of an Individual Property, the Event of
Default relates solely to such Individual Property and therefore would be fully
cured by the release of such Individual Property);

(b) Borrower shall provide prior written notice to Lender specifying the date
upon which the prepayment is to be made (the “Prepayment Date”), which notice
shall be delivered to Lender not less than ten (10) days prior to such
Prepayment Date (or such shorter period of time as may be permitted by Lender in
its sole discretion), and which notice shall be irrevocable; provided, that,
notwithstanding the foregoing, Lender hereby agrees that Borrower may revoke any
notice of prepayment up until the date that is one (1) Business Day prior to the
proposed Prepayment Date (provided that Borrower shall be required to pay
Lender, promptly upon demand, any actual, out-of-pocket expenses incurred by
Lender resulting from any such revocation));

(c) each such prepayment, in the case of partial prepayments, shall be in an
amount not less than Five Million and no/100 Dollars ($5,000,000.00), unless the
outstanding principal balance of the Loan (prior to such prepayment) shall be
less than Five Million and no/100 Dollars ($5,000,000.00), in which event the
amount of the prepayment shall be in such amount as shall prepay the Debt and
all other amounts due in connection therewith in full, as more fully provided
herein;

(d) if such prepayment is made on or prior to the Payment Date occurring in the
Interest Period in which such prepayment was made, then, in connection with such
prepayment Borrower shall pay to Lender, simultaneously with such prepayment,
all interest on the principal balance of the Note then being prepaid which would
have accrued through the end of the Interest Period then in effect
notwithstanding that such Interest Period extends beyond the Prepayment Date;

 

-61-



--------------------------------------------------------------------------------

(e) if such prepayment is made after a Payment Date occurring in the Interest
Period in which such prepayment was made, but prior to the last two (2) Business
Days in such Interest Period, Borrower shall make such prepayment without paying
any interest thereon (Borrower having already paid interest on such amount on
the Payment Date occurring in such Interest Period);

(f) if such prepayment is made on either of the last two (2) Business Days in an
Interest Period, Borrower will pay to Lender, simultaneously with such
prepayment, interest on the principal amount of the Loan prepaid through the
last day of the Interest Period immediately following the Interest Period in
which such prepayment occurs, calculated at the Applicable Interest Rate;

(g) if such prepayment is a prepayment of the Loan in full, Lender shall have
received a written consent to the repayment from the lender under each Other
Mezzanine Loan (and, if any, a Permitted Mezzanine Loan) or receipt by Lender of
other evidence satisfactory to Lender that all conditions imposed under the
terms of each Other Mezzanine Loan and Permitted Mezzanine Loan shall have been
complied with by the borrower thereunder or otherwise waived by the applicable
lender, including the simultaneous pro rata prepayment of each Other Mezzanine
Loan and Permitted Mezzanine Loan if required thereunder; and

(h) if such prepayment is made on or prior to the Spread Maintenance Outside
Date, then in connection with any such prepayment, Borrower shall pay to Lender,
simultaneously with such prepayment, the Spread Maintenance Premium in respect
of such prepayment.

Any prepayment received by Lender on a day other than a Payment Date (but not
any amount received between a Payment Date and the second to last Business Day
in an Interest Period) shall be held by Lender in an interest-bearing account as
collateral security for the Loan and shall be applied to the Debt on the next
occurring Payment Date (with all interest and other income earned on such amount
being for the account of Borrower and being remitted by Lender to Borrower
promptly following such next Payment Date). Any prepayment made pursuant to this
Section 2.4.1 shall be applied pro rata and pari passu (a) first to accrued and
unpaid interest on all of the Notes and (b) the balance shall be applied to
principal of all the Notes. Lender agrees that it shall provide a written
consent to the repayment of the Loan upon satisfaction of the conditions set
forth in clauses (a) through (f) and clause (h) of this Section 2.4.1.

2.4.2 Mandatory Prepayments from Net Proceeds. (a) On the next occurring Payment
Date following the date on which Lender actually receives any Net Proceeds, if
Lender is not obligated to make such Net Proceeds available to Borrower for the
Restoration of any Individual Property, Borrower shall prepay, or authorize
Lender to apply Net Proceeds as a prepayment of, the outstanding principal
balance of the Note in an amount equal to, (x) if no Event of Default shall have
occurred and be continuing, the product of (i) a fraction, the numerator of
which is outstanding principal amount of the Loan and the denominator is the
outstanding principal amount of the Mortgage Loan, the Loan and the Other
Mezzanine Loans times (ii) the Net Proceeds, together with interest accruing on
such amount calculated through and including the end of the Interest Period in
which such Payment Date occurs (with the balance of the Net Proceeds to be paid
over to the Third Mezzanine Lender, for application in accordance

 

-62-



--------------------------------------------------------------------------------

with the Third Mezzanine Loan Agreement), and (y) if an Event of Default shall
have occurred and be continuing, 100% of the Net Proceeds. No Spread Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2(a). Any prepayment received by Lender pursuant to this
Section 2.4.2(a) on a date other than a Payment Date shall be held by Lender as
collateral security for the Loan in an interest bearing account, with such
interest accruing to the benefit of Borrower, and shall be applied by Lender on
the next Payment Date. Following the prepayment made as described in this
Section 2.4.2(a), the Allocated Loan Amount for the affected Individual
Property, as set forth in this Agreement, shall be reduced in an amount equal to
such prepayment. Any prepayment of the Notes made pursuant to this
Section 2.4.2(a) shall be applied pro rata and pari passu (a) first to accrued
and unpaid interest on all of the Notes and (b) the balance shall be applied to
principal of all the Notes.

(b) In the event of (i) a Transfer of any Individual Property or any Senior
Mezzanine Collateral in connection with the realization thereon following a
Mortgage Loan Default or a Senior Mezzanine Loan Default, as applicable,
(ii) any refinancing of any Individual Property, any Senior Mezzanine
Collateral, any Senior Mezzanine Loan or the Mortgage Loan, or (iii) the receipt
by Mortgage Borrower of any excess proceeds realized under its owner’s title
insurance policy after application of such proceeds by Mortgage Borrower to cure
any title defect (each, a “Liquidation Event”), Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be remitted directly to Lender
(or as directed by Lender). On each date on which Lender actually receives a
distribution of Net Liquidation Proceeds After Debt Service, Borrower shall
prepay the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Liquidation Proceeds After Debt Service,
together with interest accruing on such amount calculated through and including
the end of the Interest Period in which such payment occurs. Any amounts of Net
Liquidation Proceeds After Debt Service in excess of the Debt shall be remitted
to Third Mezzanine Lender (or to an account designated by Third Mezzanine
Lender). Any prepayment received by Lender pursuant to this Section 2.4.2(b) on
a date other than a Payment Date shall be held by Lender as collateral security
for the Loan in an interest bearing account, with such interest accruing to the
benefit of Borrower, and shall be applied by Lender on the next Payment Date. A
Spread Maintenance Premium or fee may be due in connection with any prepayment
made pursuant to this Section 2.4.2(b) if made prior to the Spread Maintenance
Outside Date. Following the prepayment made as described in this
Section 2.4.2(b), the Allocated Loan Amount for the affected Individual
Property, as set forth in this Agreement, shall be reduced in an amount equal to
such prepayment. Any prepayment of the Notes made pursuant to this
Section 2.4.2(b) shall be applied pro rata and pari passu (a) first to accrued
and unpaid interest on all of the Notes and (b) the balance shall be applied to
principal of all the Notes.

(c) Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (i) a sale (other than a foreclosure sale) of any Individual Property on the
date on which a contract of sale for such sale is entered into, and a
foreclosure sale, on the date notice of such foreclosure sale is given, and
(ii) a refinancing of any Individual Property, on the date on which a commitment
for such refinancing has been entered into. The provisions of this
Section 2.4.2(c) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
Transfer of any Individual Property set forth in this Agreement, the other Loan
Documents and the Mortgage Loan Documents.

 

-63-



--------------------------------------------------------------------------------

2.4.3 Prepayments After Default. If, following the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or any other Person and accepted by Lender or otherwise
recovered by Lender (including through application of any Reserve Funds),
Borrower shall pay to Lender, in addition to the outstanding principal balance,
(a) all accrued and unpaid interest at the Default Rate (including, without
limitation, (i) in the event that such prepayment is received on a Payment Date
or on any date in any Interest Period prior to a Payment Date, interest accruing
(at the Default Rate) on such amount calculated through and including the end of
the Interest Period in which such payment occurs, or (ii) in the event that such
prepayment is received on a date after a Payment Date up to (and including) the
last day of the Interest Period in which such Payment Date occurs, interest
accruing (at the Default Rate) on such amount calculated through and including
the end of the Interest Period in which the next Payment Date occurs, (b) the
Spread Maintenance Premium, if such prepayment is made prior to the Spread
Maintenance Outside Date, and (c) any and all other amounts payable under the
Loan Documents. Any payment under this Section 2.4.3 shall be applied in such
order, priority and proportions as Lender may direct in its sole and absolute
discretion.

Section 2.5. Release of Collateral. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release or assignment of any
Lien of the Pledge Agreement on the Collateral.

2.5.1 Release of Individual Property. Concurrently with the release of an
Individual Property from the Lien of the Mortgage (and related Mortgage Loan
Documents) pursuant to Section 2.5.1 of the Mortgage Loan Agreement (a “Release”
and such Individual Property, a “Release Property”), Borrower may obtain the
release of the related Individual Borrower with an indirect ownership interest
in such Individual Property (a “Release Borrower”) and such Release Borrower’s
obligations under the Loan Documents with respect to the Release Property (other
than those expressly stated to survive), upon the satisfaction of each of the
following conditions:

(a) No Event of Default shall have occurred and be continuing (unless, in the
case of a prepayment upon the release of an Individual Property, the Event of
Default relates solely to such Individual Property and therefore would be fully
cured by the release of such Individual Property);

(b) Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the date of such release, a release of Lien of the Pledge Agreement (and
related Loan Documents), only with respect to such Release Borrower, for
execution by Lender. Such release shall contain standard provisions, if any,
protecting the rights of the releasing lender;

(c) After giving effect to such release, the Debt Service Coverage Ratio for the
Properties then remaining subject to the Liens of the Mortgages (including
giving pro forma effect to the payment of the Release Price and any additional
prepayment(s) made by Borrower in connection with such release) shall be equal
to or greater than the greatest of (i) the Debt Service Coverage Ratio for the
twelve (12) full calendar months immediately preceding the release of the
Individual Property (assuming the contemplated release had not occurred,
i.e., for all Properties subject to the Liens of the Mortgage prior to the
proposed release), (ii) 90% of the Debt Service Coverage Ratio as of the Closing
Date, and (iii) 1.0;

 

-64-



--------------------------------------------------------------------------------

(d)(i) The Individual Property to be released shall be conveyed to a Person
other than a Mortgage Borrower or Mezzanine Borrower, and other than to an
Affiliate of Mortgage Borrower unless, in the latter case, such Affiliate is
refinancing the Loan with a construction or development loan (or repaying the
Loan with equity contributions to such Affiliate) and (ii) it is such
Affiliate’s immediate intention to materially redevelop such Individual
Property, which loan (or equity contribution) and intention shall be described
in reasonable detail and represented to in an Officer’s Certificate submitted to
Lender concurrently with (or prior to) the materials described in clause (b) of
this Section 2.5.1;

(e) Lender shall have received a wire transfer of immediately available federal
funds in an amount equal to the Release Price for the applicable Individual
Property, together with (i) all accrued and unpaid interest calculated at the
Applicable Interest Rate on the amount of principal being prepaid as provided in
Section 2.4.1(d) or (e), as applicable, (ii) the Spread Maintenance Premium, if
applicable and (iii) all other sums due under this Agreement, the Note or the
other Loan Documents in connection with a partial prepayment;

(f) Lender shall have received a written consent to the transfer from the lender
under the Mortgage Loan and each of the Other Mezzanine Loans (and, if any, a
Permitted Mezzanine Loan) or receipt by Lender of other evidence satisfactory to
Lender that all conditions imposed under the terms of the Mortgage Loan, and
each of the Other Mezzanine Loans and Permitted Mezzanine Loan shall have been
complied with by the borrower thereunder or otherwise waived by the applicable
lender, including the simultaneous pro rata prepayment of each Mortgage Loan,
the Other Mezzanine Loans and Permitted Mezzanine Loan if required thereunder;
and

(g) Lender shall have received payment of all Lender’s reasonable out-of-pocket
costs and expenses, including reasonable counsel fees and disbursements incurred
in connection with the release of the Individual Property and or Release
Borrower from the lien of the Pledge Agreement and the review and approval of
the documents and information required to be delivered in connection therewith.
Lender acknowledges that it shall not charge any fee (other than costs and
expenses, as provided in the preceding sentence) in connection with the release
of an Individual Property or Release Borrower.

Lender agrees that it shall provide a written consent to the transfer upon
satisfaction of the conditions set forth in clauses (a) through (e) and
clause (g) of this Section 2.5.1.

2.5.2 Release of Convention Center Parcel. At any time after the Original
Closing Date, Mortgage Borrower may obtain the release of the Convention Center
Parcel pursuant to the Mortgage Loan Agreement, without the payment of a Release
Price and upon the satisfaction by Borrower of each of the following conditions:

(a) No Event of Default shall have occurred and be continuing (unless, in the
case of a release of the Convention Center Parcel, the Event of Default relates
solely to such parcel and therefore would be fully cured by the release of the
Convention Center Parcel);

 

-65-



--------------------------------------------------------------------------------

(b) The Convention Center Parcel shall be conveyed to a Person other than a
Mortgage Borrower or any Mezzanine Borrower;

(c) Mortgage Borrower will enter into a restrictive covenant agreement,
restricting the use of the Convention Center Parcel to the development of a
Convention Center and ancillary uses which agreement shall be in form and
substance reasonably satisfactory to Lender;

(d) Prior to the transfer and release of the Convention Center Parcel, each
applicable municipal authority exercising jurisdiction over the Convention
Center Parcel shall have approved, a lot-split ordinance or other applicable
action under local law dividing the Convention Center Parcel from the remainder
of the Harrah’s Atlantic City Property, and a separate tax identification number
has been issued for the Convention Center Parcel (with the result that, upon the
transfer and release of the Convention Center Parcel, no part of the remaining
Harrah’s Atlantic City Property shall be part of a tax lot which includes any
portion of the Convention Center Parcel);

(e) All requirements under all laws, statutes, rules and regulations (including,
without limitation, all zoning and subdivision laws, setback requirements,
sideline requirements, parking ratio requirements, use requirements, building
and fire code requirements, environmental requirements and wetlands
requirements) applicable to the Harrah’s Atlantic City Property necessary to
accomplish the lot split shall have been fulfilled, and all necessary variances,
if any, shall have been obtained, and Borrower shall have delivered to Lender
either (1) letters or other evidence from the appropriate municipal authorities
confirming such compliance with laws, or (2) a zoning report or legal opinion
confirming such compliance with laws, in each case in substance reasonably
satisfactory to Lender;

(f) As a result of the lot split, the remaining Harrah’s Atlantic City Property
with all easements appurtenant and other Permitted Encumbrances thereto will not
be in violation of any then applicable law, statute, rule or regulation
(including, without limitation, all zoning and subdivision laws, setback
requirements, sideline requirements, parking ratio requirements, use
requirements, building and fire code requirements, environmental requirements
and wetland requirements) and all necessary variances, if any, shall have been
obtained and evidence thereof has been delivered to Lender which in form and
substance is appropriate for the jurisdiction in which the Harrah’s Atlantic
City Property is located;

(g) If reasonably necessary, appropriate reciprocal easement agreements for the
benefit and burden of the remaining Harrah’s Atlantic City Property and the
Convention Center Parcel requiring no cost or expense to Mortgage Borrower
regarding the use of common facilities of such parcels, including, but not
limited to, roadways, parking areas, utilities and community facilities, in a
form and substance that would be reasonably acceptable to an ordinary prudent
lender and which easements will not materially adversely affect the remaining
Harrah’s Atlantic City Property, shall be declared and recorded, and the
remaining Harrah’s Atlantic City Property and the Convention Center Parcel shall
be in compliance with all applicable covenants under all easements and property
agreements contained in the Permitted Encumbrances for the Harrah’s Atlantic
City Property;

 

-66-



--------------------------------------------------------------------------------

(h) Borrower has delivered an Officer’s Certificate to the effect that, to such
officer’s knowledge after diligent inquiry, the conditions in subsection
(a)-(g) hereof have occurred or shall occur concurrently with the transfer and
release of the Convention Center Parcel;

(i) Borrower shall execute such documents and instruments and obtain such
opinions of counsel as are typical for similar transactions;

(j) Lender shall have received payment of all Lender’s reasonable out-of-pocket
costs and expenses, including reasonable counsel fees and disbursements incurred
in connection with the review and approval of the documents and information
required to be delivered in connection with the release of the Convention Center
Parcel from the Lien of the related Mortgage. Lender acknowledges that it shall
not charge any fee (other than costs and expenses, as provided in the preceding
sentence) in connection with the release of the Convention Center Parcel;

(k) Lender shall have received evidence reasonably satisfactory to it that
Mortgage Borrower and each Other Mezzanine Borrower shall have satisfied all of
the conditions to the proposed Release set forth in the Mortgage Loan Agreement
and each Other Mezzanine Loan Agreement, as applicable; and

(l) There shall be no release of any portion of the Lien of the Pledge Agreement
in connection with this Section 2.5.2.

Borrower agrees that it shall promptly use all reasonable best efforts to
substitute, and Lender agrees (subject to the terms set forth below in this
paragraph) that it shall accept the substitution of, the properties commonly
known as “Paris Las Vegas” and “Harrah’s Laughlin” for the Individual Properties
referred to as “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s Lake
Tahoe”, “Showboat Atlantic City” and the portion of the Flamingo Las Vegas
Property known as O’Shea’s in a reasonably satisfactory manner, provided that
Lender’s obligation to accept such substitution shall be conditioned on the
following:

(i) that no Event of Default shall exist, either before or after giving effect
to such substitution (unless such Event of Default would be fully cured by the
substitution);

(ii) the satisfaction, with respect to both “Paris Las Vegas” and “Harrah’s
Laughlin”, of the closing conditions set forth in Article III hereof and of the
Mortgage Loan Agreement, except that references therein to the Closing Date
shall be to the date of such substitution;

(iii) delivery of such agreements, instruments, title insurance policies,
surveys, resolutions, certificates and opinions (including, without limitation,
substitute notes, amendments to the Loan Documents (including amendments to
adjust the Allocated Loan Amounts, the EBITDAR (Closing Date) and any other
items that need to be adjusted to reflect the substitution), the Operating
Lease, the Operating Lease Guaranty and the Windstorm Insurance Intercreditor
Agreement, an appropriate subdivision and a reciprocal easement agreement in
respect of O’Shea’s, written assurances that the substitution will have no
negative effects on the existing Title Policies, updated “tie-in” endorsements
for the Title Policies, an Additional True Lease Opinion and an Additional
Insolvency Opinion), in each case as are reasonably required by Lender in
connection with such substitution;

 

-67-



--------------------------------------------------------------------------------

(iv) with respect to the release of O’Shea’s, delivery of evidence reasonably
satisfactory to Lender that such release will not have either an Individual
Material Adverse Effect on the remainder of the Flamingo Las Vegas Property or
an Aggregate Material Adverse Effect (it being understood that, for purposes of
such determinations, O’Shea’s shall be deemed to have closed as of the Closing
Date and to have no value) and that the remainder of the Flamingo Las Vegas
Property satisfies the conditions set forth in Sections 3.1.3(b), (c) and (f) of
the Mortgage Loan Agreement and the representations and warranties set forth in
Sections 4.1.4, 4.1.16, 4.1.22, 4.1.39 and 4.1.40 of the Mortgage Loan Agreement
shall continue to be true and complete with respect to the remainder of the
Flamingo Las Vegas Property, and satisfaction of conditions similar to those set
forth in clauses (c), (d), (e), (f), (g) and (h) of Section 3.1.3 hereof, as
applicable, with respect to O’Shea’s;

(v) the satisfaction, with respect to “Harrah’s Lake Tahoe”, “Harvey’s Lake
Tahoe”, “Bill’s Lake Tahoe”, “Showboat Atlantic City” and O’Shea’s, of the
conditions set forth above in Section 2.5.1(b) and (f) with respect to released
Individual Properties to the extent applicable,

(vi) the conveyance of “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s
Lake Tahoe”, “Showboat Atlantic City” and O’Shea’s to a Person other than a
Mortgage Borrower or Mezzanine Borrower;

(vii) unless otherwise extended by Lender, the substitution shall be completed
on or prior to May 28, 2008;

(viii) the payment by Borrower of all Lender’s reasonable out-of-pocket costs
and expenses in connection with the substitution contemplated by this paragraph,
including reasonable counsel fees and disbursements, up to an aggregate amount
of $300,000, it being acknowledged that costs incurred to obtain title insurance
and surveys in respect of the substituted properties shall be paid by Borrower
directly and shall not be taken into account for purposes of the foregoing
limitation on the reimbursement of Lender’s expenses.

Lender acknowledges that it shall not charge any fee (other than costs and
expenses, as provided in the preceding sentence) in connection with the release
of an Individual Property in accordance with this paragraph. In addition, if all
of “Harrah’s Lake Tahoe”, “Harvey’s Lake Tahoe”, “Bill’s Lake Tahoe” and
“Showboat Atlantic City” can be transferred from Mortgage Borrower as
contemplated above, but O’Shea’s cannot (including by reason of an inability to
get a separate gaming license for O’Shea’s independent of the “Flamingo Las
Vegas”), then Borrower shall cause Mortgage Borrower to nevertheless proceed to
consummate the swap without transferring O’Shea’s (subject to Borrower’s ongoing
right to obtain the release of O’Shea’s from the Lien of the Mortgage in
accordance with the following sentence). Upon the satisfaction of such
conditions set forth above in this paragraph (including clauses (i) through
(viii) hereof),

 

-68-



--------------------------------------------------------------------------------

Borrower will have the right to choose between an immediate release of O’Shea’s
from the Lien of the Mortgage on the date of the swap or a free release
subsequent to the date of the swap without conditions (in either case, subject
to the conditions set forth above in this Section 2.5.2, except that the
limitation on Borrower’s payment of Lender’s costs and expenses set forth in
clause (viii) above shall not apply to any such costs and expenses incurred by
Lender in connection with such release) and, pending such release, EBITDAR shall
be computed without regard to O’Shea’s; provided further, the Operating Company
in respect of the “Flamingo Las Vegas” Individual Property, both before and
after such release, shall be permitted to provide management and other similar
services for O’Shea’s and shall be reimbursed for the allocable share of
expenses attributable to O’Shea’s.

2.5.3 Release of O’Sheas. At any time after the date hereof, Mortgage Borrower
may obtain the release of the portion of the Flamingo Las Vegas known as
O’Shea’s, without the payment of a Release Price, upon the satisfaction by
Borrower of each of the following conditions:

(a) No Event of Default shall have occurred and be continuing (unless the Event
of Default relates solely to O’Shea’s and therefore would be fully cured by the
release of O’Shea’s);

(b) O’Shea’s shall be conveyed to a Person other than a Mortgage Borrower or any
Mezzanine Borrower;

(c) Prior to the transfer and release of O’Shea’s, each applicable municipal
authority exercising jurisdiction over the Flamingo Las Vegas shall have
approved a lot-split ordinance or other applicable action under local law
dividing O’Shea’s from the remainder of the Flamingo Las Vegas, and a separate
tax identification number has been issued for O’Shea’s (with the result that,
upon the transfer and release of O’Shea’s, no part of the remaining Flamingo Las
Vegas shall be part of a tax lot which includes any portion of O’Shea’s);

(d) All requirements under all laws, statutes, rules and regulations (including,
without limitation, all zoning and subdivision laws, setback requirements,
sideline requirements, parking ratio requirements, use requirements, building
and fire code requirements, environmental requirements and wetlands
requirements) applicable to the Flamingo Las Vegas necessary to accomplish the
lot split shall have been fulfilled, and after such lot split, the remaining
Flamingo Las Vegas with all easements appurtenant and other Permitted
Encumbrances thereto will not be in violation of any then applicable law,
statute, rule or regulation (including, without limitation, all zoning and
subdivision laws, setback requirements, sideline requirements, parking ratio
requirements, use requirements, building and fire code requirements,
environmental requirements and wetland requirements), and all necessary
variances (in form and substance appropriate for the jurisdiction in which the
Flamingo Las Vegas is located), if any, shall have been obtained, as evidenced
by (1) an Officer’s Certificate or (2) Borrower having delivered to Lender, at
Borrower’s option, either (A) letters or other evidence from the appropriate
municipal authorities confirming such compliance with laws in substance
reasonably satisfactory to Lender, or (B) a zoning report confirming such
compliance with laws in substance reasonably satisfactory to Lender, or (3) a
legal opinion confirming such compliance with laws in substance reasonably
satisfactory to Lender;

 

-69-



--------------------------------------------------------------------------------

(e) If reasonably necessary, appropriate reciprocal easement (or condominium)
agreements for the benefit and burden of the remaining Flamingo Las Vegas and
O’Shea’s requiring no cost or expense to Mortgage Borrower regarding the use of
common facilities of such parcels, including, but not limited to, roadways,
parking areas, utilities and community facilities, in a form and substance that
would be reasonably acceptable to an ordinary prudent lender and which easements
will not materially adversely affect the remaining Flamingo Las Vegas, shall be
declared and recorded, and the remaining Flamingo Las Vegas and O’Shea’s shall
be in compliance with all applicable covenants under all easements and property
agreements contained in the Permitted Encumbrances for the Flamingo Las Vegas;

(f) Borrower has delivered an Officer’s Certificate to the effect that, to such
officer’s knowledge after diligent inquiry, the conditions in subsection
(a)-(f) hereof have occurred or shall occur concurrently with the transfer and
release of O’Shea’s;

(g) Delivery of evidence reasonably satisfactory to Lender, which may be in the
form of an Officer’s Certificate, that the release will not have either an
Individual Material Adverse Effect on the remainder of the Flamingo Las Vegas or
an Aggregate Material Adverse Effect (it being understood that, for purposes of
such determinations, O’Shea’s shall be deemed to have closed as of the Original
Closing Date and to have no value) and the representations and warranties set
forth in Sections 4.1.4, 4.1.16, 4.1.22, 4.1.39 and 4.1.40 shall continue to be
true and complete with respect to the remainder of the Flamingo Las Vegas;

(h) Borrower shall have delivered evidence reasonably satisfactory to Lender,
which may be in the form of an Officer’s Certificate, that Mortgage Borrower and
each Other Mezzanine Borrower has complied with all of the terms and conditions
set forth in Section 2.5.1 of the Mortgage Loan Agreement and the applicable
Other Mezzanine Loan Agreement with respect to such release;

(i) Flamingo Mortgage Borrower and the related Operator shall have executed and
delivered to Lender a certified copy of an amendment to the applicable Operating
Lease reflecting the release of O’Shea’s and the reduction in the “Initial
Annual Rent” (as such term is defined in such Operating Lease relating to the
Flamingo Las Vegas) by Fifteen Million and No/100 Dollars ($15,000,000.00);

(j) delivery of an Additional True Lease Opinion in form and substance similar
to the related original True Lease Opinion but with such revisions to evidence
the reduction in rent and the release of O’Shea’s;

(k) The payment by Borrower of all Lender’s reasonable out-of-pocket costs and
expenses in connection with the release contemplated by this paragraph,
including reasonable counsel fees and disbursements; and

(l) There shall be no release of any portion of the Lien of the Pledge Agreement
in connection with this Section 2.5.3.

 

-70-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, Lender acknowledges
that it shall not charge any fee (other than costs and expenses, as provided in
the preceding sentence) in connection with the release of O’Shea’s in accordance
with this paragraph. Lender and Borrower acknowledge and agree that (i) pending
the release of O’Shea’s, EBITDAR shall be computed without regard to O’Shea’s,
and (ii) the Operating Company in respect of the Flamingo Las Vegas, both before
and after the release contemplated by this paragraph, shall be permitted to
provide management and other similar services for O’Shea’s and shall be
reimbursed for the allocable share of expenses attributable to O’Shea’s.

2.5.4 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Pledge Agreement on the Collateral.

Section 2.6. Cash Management.

2.6.1 Establishment of Collection Accounts.

(a) In accordance with the provisions of the Operating Lease, (i) Operating
Company has established and will maintain for the benefit of Mortgage Borrower,
as lessor under the Operating Lease, the Collection Accounts with Collection
Banks throughout the term of the Mortgage Loan and (ii) the rights of Mortgage
Borrower (as landlord) under the Operating Lease have been collaterally assigned
to Mortgage Lender. All Revenues, other than amounts retained on-site by each
Operating Company as a Gaming Operating Reserve and amounts collected and
maintained in Off-Shore Accounts, shall be deposited in the Collection Accounts.

(b) Borrower hereby represents and warrants as follows: when established, the
Collection Accounts will be the only accounts maintained by Operating Company in
any jurisdiction that include funds arising out of, or are otherwise
attributable to, the Properties or relate to the operation and management of any
of the Properties (other than accounts (collectively, the “OC Accounts”) that
contain amounts theretofore released from Collection Accounts in accordance
herewith, and other than Off-Shore Accounts, which shall not be subject to this
Agreement; and neither Borrower nor Mortgage Borrower maintains any accounts
that include funds arising out of, or are otherwise attributable to, any of the
Properties or relate to the operation and management of any of the Properties or
otherwise (except for accounts containing funds released from the Collection
Accounts as herein provided and the Off-Shore Accounts). None of Mortgage
Borrower, Senior Mezzanine Borrower, Borrower or Operating Company may (and
Borrower shall not permit Mortgage Borrower, Senior Mezzanine Borrower or
Operating Company to), without the prior consent of Lender (not to be
unreasonably withheld, conditioned or delayed), open any accounts or new
accounts or in any way alter the flow of funds and payment into such Collection
Accounts, including, without limitation, changing the source, type or currency
of any payments currently deposited and maintained in any such account (it being
understood that the foregoing restriction shall not preclude Operating Company,
Mortgage Borrower, Senior Mezzanine Borrower or Borrower from accepting and
depositing in any Collection Accounts any capital contributions, or any
disbursements from any Collection Accounts in accordance with the provisions of
the Mortgage Loan Agreement, this Agreement and the Senior Mezzanine Loan
Agreements. None of Mortgage Borrower, Senior Mezzanine Borrower, Borrower or
Operating Company may (and Borrower shall not permit Mortgage Borrower, Senior
Mezzanine Borrower, or Operating Company to), without the prior consent of
Lender (not to be unreasonably withheld, conditioned or delayed), establish and
maintain any accounts with financial institutions outside of the United States
of America, other than the Off-Shore Accounts).

 

-71-



--------------------------------------------------------------------------------

(c) Borrower shall cause Mortgage Borrower, Senior Mezzanine Borrower and
Operating Company to comply with Section 2.6.1 of the Mortgage Loan Agreement
and Senior Mezzanine Loan Agreement (as applicable) in all respects.

(d) Borrower hereby agrees that in the event that (i) the Mortgage Loan
Documents require Mortgage Borrower and/or Operating Company to maintain the
Collection Accounts, but (due to repayment of the Mortgage Loan, waiver of the
requirement by Mortgage Lender, or otherwise) the Collection Accounts are not
being maintained and (ii) the Collection Accounts are not being maintained under
Section 2.6.1(d) of the Senior Mezzanine Loan Agreement, Borrower shall
establish or cause the Operating Company to establish or cause the Operating
Company to establish collection accounts substantially the same as that required
under the Mortgage Loan Documents (and shall otherwise comply with the
provisions of Section 2.6.1 of the Mortgage Loan Documents, and grant to Lender
security interests in such accounts for the benefit of Lender, as if such
provisions were incorporated herein for the benefit of Lender). In addition, if
Borrower is required to deposit amounts with Lender pursuant to Article VII
hereof but (due to repayment of the Mortgage Loan, waiver of the requirement by
Mortgage Lender, or otherwise) the Collection Accounts and Cash Management
Account are not being maintained, Borrower shall establish collection accounts
and a cash management account and system with Lender substantially the same as
that required under the Mortgage Loan Documents (and shall otherwise comply with
the provisions of Sections 2.6.1 and 2.6.2 of the Mortgage Loan Documents, and
grant to Lender security interests in such accounts for the benefit of Lender,
as if such provisions were incorporated herein for the benefit of Lender). In
addition, if Mortgage Borrower is required to provide security or other
collateral to the Mortgage Lender pursuant to the terms of the Mortgage Loan
Agreement (excluding any mortgage lien on the Properties or assignment of leases
and rents with respect to the Properties) but (due to repayment of the Mortgage
Loan, waiver of the requirement by Mortgage Lender, or otherwise) such security
or other collateral was not provided to Mortgage Lender, Borrower shall provide
such security or other collateral to Lender in substantially the same form and
amount as that required under the Mortgage Loan Documents.

2.6.2 Disbursements from, Security Interest in, Collection Accounts. The
Operating Lease provides, among other things, that all Revenues shall be
collaterally assigned by Operating Company to Mortgage Borrower as additional
security for Operating Company’s obligations under the Operating Lease and that
Mortgage Borrower shall have the right to collaterally assign and pledge such
Revenues to Lender as additional security for the Loan. In furtherance thereof,
Lender and Borrower agree as follows:

(a) Except as otherwise provided in subparagraphs (b) and (c) hereof, all
amounts collected in the Collection Accounts shall be transferred on each
Business Day to (or as directed by) Operating Company for use or distribution by
the Operating Company in its discretion free of any rights or encumbrances of
Lender.

 

-72-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default
hereunder, under the Mortgage Loan Documents or under any of the Other Mezzanine
Loan Documents, and provided no Event of Default (as such term is defined in the
Operating Lease) shall have occurred and be continuing under any Operating
Lease, Borrower shall cause Mortgage Borrower to direct and cause Collection
Bank to deposit directly into the Cash Management Account, an amount not less
than all Rent payable under the Operating Lease for the next thirty (30) days
(it being the intent and agreement that, during the continuance of an Event of
Default, the Cash Management Account shall at all times contain such amounts
sufficient to cover the ensuing 30-day period), including the Monthly Tax and
Insurance Amount, the Monthly Ground Rent Amount and Monthly FF&E Reserve Amount
(the amounts described in the preceding sentence, collectively, the “Monthly
Disbursements”); provided that, notwithstanding the foregoing, Lender may not
apply such Monthly Disbursements to the payment of amounts due hereunder in an
amount in excess of the amounts owed by the Operating Company under the
Operating Lease. In the event Borrower shall have failed to cause Mortgage
Borrower to so instruct Collection Bank, Lender shall have the right to so
direct the Collection Bank on behalf of Mortgage Borrower. Any amounts not
required to be so deposited into the Cash Management Account shall be
transferred on each Business Day thereafter to (or as directed by) Operating
Company for use or distribution by the Operating Company in its discretion free
of any rights or encumbrances of Lender. If no Event of Default has occurred and
is continuing hereunder, to the extent Monthly Disbursements are not applied to
the payment of amounts due hereunder, such excess shall be remitted to Third
Mezzanine Lender (or to an account designated by Third Mezzanine Lender);
provided that, notwithstanding the foregoing, Lender shall not remit any such
amounts in excess of the amounts owed by the Operating Company under the
Operating Lease. If an Event of Default has occurred and is continuing
hereunder, to the extent Monthly Disbursements are not applied to the payment of
amounts due hereunder, Lender shall have the right to retain the amount so
remitted to the Collection Account as collateral for the Loan and/or apply such
amount to the payment of the Debt. Notwithstanding anything to the contrary
contained herein (including, without limitation, Section 9.4(a) hereof),
Borrower acknowledges and agrees that any and all reasonable and customary costs
and expenses (including, without limitation, any reasonable attorneys’ fees)
incurred by Servicer in remitting to Operating Company pursuant to this
Section 2.6.2(b) any amounts in excess of Monthly Disbursements shall be borne
by, and be the responsibility of, Borrower. Lender and Servicer shall be
entitled to rely on, and shall be held harmless in relying on, any instructions
from Borrower and/or Operating Company in connection with the remittance of any
funds from the Cash Management Account to Operating Company pursuant to this
Section 2.6.2(b).

(c) Upon the occurrence and during the continuance of an Event of Default (as
such term is defined in the Operating Lease) under any Operating Lease, Borrower
shall cause Mortgage Borrower to notify Collection Bank to transfer to the Cash
Management Account on each Business Day in immediately available funds by
federal wire transfer all amounts on deposit in each Collection Account and, in
the event Mortgage Borrower shall have failed to do so, Mortgage Lender (or
Lender in the event of Mortgage Lender’s failure to so instruct) shall have the
right to so direct the Collection Bank on behalf of Mortgage Borrower. Lender
shall have the right to retain all amounts to be paid into the Cash Management
Account in accordance with the first sentence of this Section 2.6.2(c) as
collateral for the Loan and/or apply such amount to the payment of the Debt.

 

-73-



--------------------------------------------------------------------------------

(d) Borrower and its Affiliates shall (and Borrower shall cause Operating
Company to) execute and deliver such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect, maintain and perfect Lender’s security
interest in the Collection Accounts, if any.

2.6.3 Cash Management Account. (a) During the term of the Loan, Borrower shall
cause Mortgage Borrower and Senior Mezzanine Borrower to comply with
Section 2.6.3 of the Mortgage Loan Agreement and Senior Mezzanine Loan Agreement
(as applicable) which may require the establishment of the Cash Management
Account to be held by and in trust for the benefit of Mortgage Lender. All costs
and expenses for establishing and maintaining the Cash Management Account shall
be paid by Mortgage Borrower.

(b) Borrower shall not cause or permit Mortgage Borrower or Operating Company to
further pledge, assign or grant any security interest in the Cash Management
Account or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Mortgage Lender as the secured party, to be
filed with respect thereto.

(c) Borrower hereby agrees that in the event that (i) the Mortgage Loan
Documents require Mortgage Borrower and/or Operating Company to maintain the
Cash Management Account, but (due to repayment of the Mortgage Loan, waiver of
the requirement by Mortgage Lender, or otherwise) the Cash Management Account is
not being maintained and (ii) the Cash Management Account is not being
maintained under Section 2.6.3 of the Senior Mezzanine Loan Agreement, Borrower
shall establish a cash management account and system with Lender substantially
the same as that required under the Mortgage Loan Documents. If Borrower is
required to deposit amounts with Lender pursuant to Article VII hereof, Borrower
shall establish a cash management account and system with Lender substantially
the same as that required under the Mortgage Loan Documents (and shall otherwise
comply with the provisions of Section 2.6.2 of the Mortgage Loan Documents, and
grant to Lender security interests in such accounts for the benefit of Lender,
as if such provisions were incorporated herein for the benefit of Lender).

2.6.4 Mezzanine Collection Account. (a) Lender or Servicer may establish and
maintain, to collect all amounts distributed to Lender under Section 2.6.3 of
the Mortgage Loan Agreement, a segregated Eligible Account (the “Mezzanine
Collection Account”) to be held by Servicer in trust for the benefit of Lender,
which Mezzanine Collection Account shall be under the sole dominion and control
of Lender (which may be exercised through Servicer). Lender (and its agents,
including Servicer) shall have the sole right to make withdrawals from the
Mezzanine Collection Account in accordance with the terms and conditions of this
Agreement and the other Loan Documents, except as otherwise expressly provided
in this Agreement or the other Loan Documents. Borrower shall cause Senior
Mezzanine Borrower to comply with Section 2.6.4 of the Senior Mezzanine Loan
Agreements.

(b) Borrower hereby grants to Lender a first priority security interest in the
Mezzanine Collection Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Mezzanine Collection
Account, including, without limitation, executing and filing UCC 1 Financing
Statements and continuations thereof upon Lender’s request therefor. All costs
and expenses for establishing and maintaining the Mezzanine Collection Account
(and any sub account thereof) shall be at Borrower’s sole cost and expense.

 

-74-



--------------------------------------------------------------------------------

(c) Borrower shall be responsible for payment of any federal, state or local
income or other tax applicable to the interest or income earned on the Mezzanine
Collection Account and any sub-account thereof. The Mezzanine Collection Account
and any sub-account thereof shall be assigned the federal tax identification
numbers of Borrower set forth on Schedule I attached hereto. Borrower shall
provide Lender, at any time upon request of Lender, with a Form W-8 or W-9 to
evidence that Borrower is not subject to any back-up withholding under the Code.

(d) Upon the occurrence and during the continuance of an Event of Default, all
funds on deposit in the Mezzanine Collection Account shall be applied by Lender
in such order and priority as Lender shall determine.

(e) The insufficiency of funds on deposit in the Mezzanine Collection Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

Section 2.7. Intentionally Omitted.

Section 2.8. Permitted Mezzanine Loan. Borrower shall have the one-time right,
upon thirty (30) days prior written notice to Lender (the “Permitted Mezzanine
Loan Election”), to obtain a loan (“Permitted Mezzanine Loan”) secured by a
pledge of the ownership interests in the indirect owners of Borrower (above the
level of the Ninth Mezzanine Borrower) provided that the following conditions
precedent are satisfied:

(a) no Default or Event of Default shall have occurred and remains uncured;

(b) as of the date the Permitted Mezzanine Loan is advanced, the Permitted
Mezzanine Debt Loan-to-Value Ratio for the Properties subject to the Lien of the
Mortgage is equal to or less than eighty percent (80%);

(c) as of the date the Permitted Mezzanine Loan is advanced, Permitted Mezzanine
DSCR for the four-quarter period preceding such date for the Properties then
subject to the Lien of the Mortgage(s) is equal to or greater than 1.2 to 1.0;

(d) the Permitted Mezzanine Loan shall be evidenced by one (1) Loan, that may be
advanced in multiple draws provided that Borrower complies with the requirements
set forth in this Section 2.8 with respect to each draw;

(e) the Permitted Mezzanine Loan shall be issued by one (1) lender (the
“Permitted Mezzanine Loan Lender”) which shall be an Institutional Lender;
provided, however, that such single Lender that is an Institutional Lender may
grant participations in such Permitted Mezzanine Loan or syndicate the Permitted
Mezzanine Loan to multiple lenders so long as at least fifty-one percent
(51%) of such participants and syndicate lenders are Institutional Lenders and,
in addition, so long a single lender serves as agent with respect to all
approvals, consents and other matters relating to the Permitted Mezzanine Loan;

 

-75-



--------------------------------------------------------------------------------

(f) the Permitted Mezzanine Loan shall have the same maturity date as the
Maturity Date under the Loan, or a maturity date extending beyond the Maturity
Date under the Loan;

(g) the Permitted Mezzanine Loan (including all of the terms, provisions and
conditions of the Permitted Mezzanine Loan, including, without limitation, the
loan documents evidencing and securing the Permitted Mezzanine Loan (“Permitted
Mezzanine Loan Documents”)) shall be acceptable to Lender in its reasonable
discretion (it being agreed that with respect (only) to Lender’s approval of the
form of loan documents that loan documents in substantially the same form as the
Ninth Mezzanine Loan Documents, appropriately modified to reflect subordination
to the Mezzanine Loans still outstanding, shall be deemed to be acceptable);

(h) the Permitted Mezzanine Loan Lender shall enter into a co-lender or
intercreditor agreement substantially on the standard CMSA form (or the form
entered into by Lender, Other Mezzanine Lenders and Mortgage Lender in
connection with the closing of the Loan) or in form and substance reasonably
acceptable to Lender, acknowledging the subordination of the Permitted Mezzanine
Loan in all respects to each of the Mezzanine Loans and the Mortgage Loan (and
Lender agrees to enter into such co-lender or intercreditor agreement upon
request);

(i) the Permitted Mezzanine Loan shall be a fixed rate loan, or a floating rate
loan containing an interest rate that is capped at an amount that satisfies the
debt service coverage ratio requirement set forth in subparagraph (c) above,
with interest due and payable monthly (i.e., interest does not accrue) and such
interest rate shall not be subject to adjustment except after an event of
default (Borrower agreeing to cause the purchase of an interest rate cap to
reflect the foregoing);

(j) if requested by Lender, Borrower shall execute amendments to the Loan
Documents reasonably requested by Lender, to reflect the existence of such
Permitted Mezzanine Loan, provided that any such amendments or agreements will
not alter the payment terms of the Loan set forth in this Agreement or the other
Loan Documents or materially and adversely affect Borrower or impose additional
material obligations or liabilities upon Borrower;

(k) if required by Lender, Borrower shall deliver (i) Additional Insolvency
Opinions and, if the Loan Documents are amended pursuant to Section 2.8(k),
opinions regarding due execution and enforceability with respect to the
Properties, Mortgage Borrower, Mezzanine Borrowers, Holdings, Guarantor and
their respective Affiliates and the Loan Documents, and such related matters as
Lender shall reasonably require, and (ii) revised organizational documents for
Borrower, which opinions and organizational documents shall be reasonably
satisfactory to Lender;

 

-76-



--------------------------------------------------------------------------------

(l) all necessary or appropriate governmental or other third party consents
(including any approvals, notices, filings or other actions under or pursuant to
the Gaming Laws or other Legal Requirements) required to be obtained or taken by
Borrower, Mortgage Borrower, any Mezzanine Borrower or the Permitted Mezzanine
Borrower for the execution, delivery and performance by the Permitted Mezzanine
Borrower of the Permitted Mezzanine Loan shall have been obtained or taken; and

(m) all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with this
Section 2.8 shall be paid by Borrower (but no approval or consent fees shall be
payable in connection therewith).

 

  III. CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Original Closing Date
(provided, however, with respect to Paris Las Vegas, Harrah’s Laughlin, Paris
Individual Borrower, Paris Mortgage Borrower, Laughlin Individual Borrower and
Laughlin Mortgage Borrower, the references in this Article III to “Original
Closing Date” shall be to the date hereof):

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Original Closing Date and as of the date hereof with the same effect
as if made on and as of such dates, and no Default or an Event of Default shall
have occurred and be continuing; and Borrower shall be in compliance in all
material respects with all terms and conditions set forth in this Agreement and
in each other Loan Document on its part to be observed or performed.

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

(a) Pledge Agreement. Lender shall have received from Borrower fully executed
and acknowledged counterparts of the Pledge Agreement and delivery of the
Pledged Company Interests, the UCC Financing Statements, and such other
documents required pursuant to the Pledge Agreement, in the reasonable judgment
of Lender, so as to effectively create valid and enforceable Liens upon the
Collateral, of the requisite priority, in favor of Lender, subject only to the
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

(b) Title Insurance. Lender shall have received a UCC Title Insurance Policy
(the “UCC Title Insurance Policy”) issued by a title company acceptable to
Lender and dated as of the Original Closing Date, with reinsurance and direct
access agreements acceptable to Lender, and tie-in endorsements dated as of the
date hereof acceptable to Lender with respect to all such UCC Title Insurance
Policies. Such UCC Title Insurance Policy shall (i) provide coverage in amounts
reasonably satisfactory to Lender, (ii) insure Lender that the Pledge Agreement
and the documents executed and delivered in connection therewith create a valid
lien

 

-77-



--------------------------------------------------------------------------------

on the Collateral of the requisite priority, free and clear of all exceptions
from coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements),
(iii) contain such endorsements and affirmative coverages as Lender may
reasonably request, and (iv) name Lender as the insured. The UCC Title Insurance
Policy shall be assignable. Lender also shall have received evidence that all
premiums in respect of such UCC Title Insurance Policy have been paid. Lender
shall have received each Owner’s Title Policy in an amount equal to the value of
the Property, together with an endorsement in favor of Lender and in form and
substance reasonably satisfactory to Lender.

(c) Survey. Lender shall have received a current Survey for each Individual
Property, certified to the title company and Lender and their successors and
assigns, in form and content reasonably satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by ALTA, American Congress on Surveying & Mapping and National Society
of Professional Surveyors in 2005. Each such Survey shall reflect the same legal
description contained in the Title Insurance Policies relating to such
Individual Property and shall include, among other things, a metes and bounds
description (or other description reasonably satisfactory to Lender) of the real
property comprising part of such Individual Property reasonably satisfactory to
Lender. The surveyor’s seal shall be affixed to each Survey and the surveyor
shall provide a certification for each Survey in form and substance reasonably
acceptable to Lender.

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its reasonable
discretion. Lender shall be included as an “additional insured” under such
Policies and Lender shall have received evidence of the payment of all Insurance
Premiums payable for the existing policy period.

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Individual Property, in each case
satisfactory in form and substance to Lender, Lender acknowledges that the
foregoing condition has been satisfied, provided that the underground storage
tank at Harrah’s Las Vegas shall be registered if and to the extent the same is
required under Legal Requirements and Lender shall have received and reasonably
approved the O&M Plans contemplated pursuant to the above-referenced
environmental reports in respect of Flamingo Las Vegas and Harrah’s Las Vegas.

(f) Zoning. With respect to each Individual Property, Lender shall have
received, at Lender’s option, either (i) (A) letters or other evidence with
respect to each Individual Property from the appropriate municipal authorities
(or other Persons) concerning applicable zoning and building laws, and (B) an
ALTA 3.1 zoning endorsement for the applicable Title Insurance Policy or (ii) a
zoning report, in each case in substance reasonably satisfactory to Lender.

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Original Closing Date on the Collateral and with respect to the Pledge
Agreement and Lender shall have received satisfactory evidence thereof.

 

-78-



--------------------------------------------------------------------------------

(h) Senior Loan Documents. The Mortgage Loan Documents and Senior Mezzanine Loan
Documents shall have been duly authorized, executed and delivered by all parties
thereto, the Mortgage Loan and Senior Mezzanine Loan shall have been
contemporaneously funded and Lender shall have received and approved certified
copies thereof. All of the conditions precedent set forth in Article III of the
Mortgage Loan Agreement and Senior Mezzanine Loan Agreements shall have been
satisfied and the Mortgage Loan and Senior Mezzanine Loans shall have closed and
been fully advanced in accordance therewith.

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

3.1.5 Delivery of Organizational Documents. Borrower shall deliver or cause to
be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and each Loan Party and/or the formation,
structure, existence, good standing and/or qualification to do business, as
Lender may request in its sole discretion, including, without limitation, good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan and
incumbency certificates as may be requested by Lender.

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, including True-Lease Opinions, an opinion with respect to the
priority and perfection of the Collateral and all such opinions shall be in
form, scope and substance satisfactory to Lender and Lender’s counsel in their
reasonable discretion.

3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved in
its reasonable discretion, the Annual Budget for the current Fiscal Year.

3.1.8 Basic Carrying Costs. Borrower shall have caused Mortgage Borrower to have
paid all Basic Carrying Costs relating to the Properties which are in arrears,
including, without limitation, (a) accrued but unpaid Insurance Premiums,
(b) currently due Taxes (including any in arrears) and (c) currently due Other
Charges, which amounts shall be funded with proceeds of the Loan.

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Original Closing Date shall have been paid.

 

-79-



--------------------------------------------------------------------------------

3.1.11 Windstorm Insurance Intercreditor Agreement. The Windstorm Insurance
Intercreditor Agreement shall have been executed by all parties thereto and
delivered to Lender.

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
UCC Title Insurance Policy premiums, all Owner’s Title Policy premiums, costs of
obtaining recording and filing fees, costs of environmental reports, Physical
Conditions Reports, appraisals and other reports, the reasonable fees and costs
of Lender’s counsel and all other third party out-of-pocket expenses reasonably
incurred in connection with the origination of the Loan to the extent such costs
and expenses relating to third party costs have not already been paid or
reimbursed by Mortgage Borrower to Mortgage Lender.

3.1.13 Material Adverse Change. There shall have been no material adverse change
in the financial condition or business condition of Borrower, any Loan Party,
the Collateral, the Senior Mezzanine Collateral or the Properties since the date
of the most recent financial statements delivered to Lender. The income and
expenses of the Properties, the occupancy thereof, and all other features of the
transaction shall be as represented to Lender without material adverse change.
None of Borrower, any Loan Party, or any of their respective constituent Persons
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

3.1.14 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of the Properties, reasonably
satisfactory in form and substance to Lender.

3.1.15 Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

3.1.16 Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property, which reports shall
be reasonably satisfactory in form and substance to Lender. Lender acknowledges
that the foregoing condition has been satisfied.

3.1.17 Operating Leases; Operating Lease Guaranty. Lender shall have received
copies of the Operating Leases, each Operating Lease Guaranty and the Gaming
Equipment Facility Agreements, which shall be reasonably satisfactory in form
and substance to Lender.

3.1.18 Appraisal. Lender shall have received an appraisal of each Individual
Property, which shall be reasonably satisfactory in form and substance to
Lender.

3.1.19 Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two most recent Fiscal Years and
statements of income and statements of cash flows with respect to each
Individual Property for the three most recent Fiscal Years, each in form and
substance reasonably satisfactory to Lender.

 

-80-



--------------------------------------------------------------------------------

3.1.20 Interest Rate Cap and Further Documents. Lender or its counsel shall have
received a fully executed Interest Rate Cap Agreement and a Collateral
Assignment of Interest Rate Cap Agreement, together with an opinion of counsel
in form and substance satisfactory to it, or shall have received reasonably
satisfactory evidence that same will be delivered promptly following the
Original Closing Date.

3.1.21 Gaming Authority Approvals. Mortgage Borrower and Operating Company shall
have obtained all Operating Permits from Gaming Authorities that are required in
order to permit the closing of the Mortgage Loan and the Mezzanine Loans (if
required), or in connection with the Operating Lease or the Operating Lease
Guaranty (if required), or to permit the conveyances of any of the Properties to
Mortgage Borrower (effected immediately prior hereto) and the operation of the
Properties as currently conducted.

 

  IV. REPRESENTATIONS AND WARRANTIES

Section 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Original Closing Date (provided that, with respect
to Paris Las Vegas, Harrah’s Laughlin, Paris Individual Borrower, Paris Mortgage
Borrower, Laughlin Individual Borrower and Laughlin Mortgage Borrower, the
references in this Article IV to “Original Closing Date” shall be to the date
hereof), except as disclosed in Schedule XXIII, that:

4.1.1 Organization. (a) Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own the Individual
Properties and to transact the businesses in which it is (or each of them is)
now engaged. Borrower is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
its properties, businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations (governmental or otherwise) necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged and the failure to possess which would reasonably be expected to
have an Individual Material Adverse Effect. The sole business of Borrower is the
ownership of Senior Mezzanine Borrower. The ownership interests of Borrower are
as set forth on the organizational chart attached hereto as Schedule VIII.

(b) Each Operating Company has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties or
assets, including the Gaming Equipment, and to transact the businesses in which
it is now engaged. Each Operating Company is duly qualified to do business and
is in good standing in each jurisdiction where it is required to be so qualified
in connection with its properties, businesses and operations, including the
operation of the Casino Components at each Individual Property. Each Operating
Company possesses all rights, licenses, permits and authorizations (governmental
or otherwise) necessary to entitle it to operate the Properties currently
operated by each such Operating Company and to transact the businesses in which
it is now engaged and the failure to possess which would reasonably be expected
to have an Individual Material Adverse Effect. The sole business of each
Operating Company is the management and operation of the Individual Property or
Properties currently operated by each such Operating Company. The ownership
interests of each Operating Company are as set forth on the organizational chart
attached hereto as Schedule VIII.

 

-81-



--------------------------------------------------------------------------------

(c) Borrower has the power and authority and the requisite ownership interests
in Senior Mezzanine Borrower and Mortgage Borrower to control the actions of
Senior Mezzanine Borrower and Mortgage Borrower, and upon the realization of the
Collateral under the Pledge Agreement, Lender or any other party succeeding to
the Borrower’s interest in the Collateral described in the Pledge Agreement
would have such control. Without limiting the foregoing, Borrower has sufficient
control over Senior Mezzanine Borrower and Mortgage Borrower to cause Senior
Mezzanine Borrower and Mortgage Borrower to (i) take any action on Senior
Mezzanine Borrower’s or Mortgage Borrower’s part required by the Loan Documents
and (ii) refrain from taking any action prohibited by the Loan Documents.

4.1.2 Proceedings. Borrower and Operating Company have taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents. This Agreement and such other Loan Documents have
been duly executed and delivered by or on behalf of Borrower and Operating
Company and constitute legal, valid and binding obligations of Borrower and
Operating Company enforceable against Borrower and Operating Company (as
applicable) in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

4.1.3 No Conflicts; Approvals. (a) The execution, delivery and performance of
this Agreement and the other Loan Documents by Borrower and Operating Company
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or Operating Company pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement, material lease or other material agreement or
instrument to which Borrower or Operating Company (as applicable) is a party or
by which any of Borrower’s or Operating Company’s property or assets is or are
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or Operating Company any of Borrower’s or Operating
Company’s properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by Borrower and Operating
Company of this Agreement or any other Loan Documents (and the execution by
Lender of the remedies provided in the Loan Documents, subject to the
limitations thereon pursuant to applicable Gaming Laws) has been obtained and is
in full force and effect.

(b) Borrower, Senior Mezzanine Borrower, Mortgage Borrower and Operating Company
have obtained all consents and approvals, including all approvals of
Governmental Authorities including Gaming Authorities, if required, in
connection with the execution, delivery and performance of the Loan Documents
(including by Mortgage Lender and each Mezzanine Lender), the Operating Lease,
the Operating Lease Guaranty and the operation of the business currently
conducted at any of the Properties, and shall promptly execute any and all such
instruments and documents, deliver any certificates and do all such other acts
or things required by the Gaming Authorities to maintain or keep current such
approvals.

 

-82-



--------------------------------------------------------------------------------

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Loan Party, any
Affiliates of Borrower, including Holdings, Operating Company or any Individual
Property, or any prior owner or other holder of any interest in any Individual
Property, which actions, suits or proceedings, if determined against any Loan
Party, Holdings, Operating Company, any other Affiliate or any Individual
Property (taking into account the reasonably estimated damages payable in
connection therewith), is reasonably likely to materially adversely affect the
condition (financial or otherwise) or business of any Loan Party, any Affiliate
of Borrower that is a direct or indirect owner of Mortgage Borrower, including
Holdings and Operating Company, or the condition or ownership of any Individual
Property, or any of the material rights, interests and remedies of Lender under
the Loan Documents (taken as a whole). None of the actions described on
Schedule XXIV, if determined adversely to Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Operating Company and/or any of their
respective Affiliates, as applicable, would result in the payment by Borrower,
Mortgage Borrower, Operating Company or such Affiliate of an amount in excess of
Ten Million and no/100 Dollars ($10,000,000.00), except to the extent covered by
insurance.

4.1.5 Agreements. None of Borrower, Mortgage Borrower, Senior Mezzanine Borrower
or Operating Company is in default, in any material respect, in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any material agreement or instrument to which it is a party or by
which Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Operating Company,
the Collateral or any of the Properties are bound. None of Borrower, Mortgage
Borrower, Senior Mezzanine Borrower or Operating Company has any material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower, Mortgage Borrower,
Senior Mezzanine Borrower or Operating Company is a party or by which Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Operating Company, the Collateral
or the Properties is otherwise bound, other than (a) with respect to Mortgage
Borrower, obligations incurred in the ordinary course of the operation of the
Properties as permitted pursuant to clause (t) of the definition of “Special
Purpose Entity” set forth in Section 1.1 of the Mortgage Loan Agreement,
(b) with respect to Borrower, obligations under the Loan Documents, (c) with
respect to Senior Mezzanine Borrower, obligations under the Senior Mezzanine
Loan Documents, and (d) with respect to Operating Company, the Operating Lease
and Permitted Indebtedness (Operating Company).

4.1.6 Title. (a) The Borrower (as pledgor under the Pledge Agreement) is the
record and beneficial owner of, and Borrower has good and marketable title to
the Collateral, free and clear of all Liens whatsoever except the Liens created
by the Loan Documents. The Permitted Encumbrances in the aggregate do not
materially and adversely affect the value, operation or use of any of the
Properties (as currently used) or Borrower’s ability to repay the Loan. The
Pledge Agreement, together with the delivery of the certificates evidencing
ownership of the Pledged Company Interests and the endorsement in blank, as
being delivered concurrently herewith, will create a valid perfected, first
priority lien on, and security interest in and to, the Collateral, all in
accordance with the terms thereof. There are no claims for payment for work,
labor or materials affecting any of the Properties which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Mortgage Loan
Documents.

 

-83-



--------------------------------------------------------------------------------

(b) Each Operating Company has good, marketable title to the Gaming Equipment,
free and clear of all Liens whatsoever (except equipment financing and leasing
arrangements entered into by Operating Company in the ordinary course of its
business (subject to the limitations set forth in the definition of “Permitted
Indebtedness (Operating Company)”).

4.1.7 Solvency. Borrower has (a) not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. The fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition in bankruptcy has been filed
against Borrower, Operating Company, any Loan Party or any constituent Person,
and none of Borrower, Operating Company, any Loan Party or any constituent
Person has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. None of Borrower,
Operating Company, any Loan Party or any of their respective constituent Persons
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of Borrower’s, Operating Company’s, or any Loan Party’s assets or
properties, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it, Operating Company, any Loan Party or such
constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
has, nor as far as Borrower can foresee, might reasonably be expected to have an
Individual Material Adverse Effect or an Aggregate Material Adverse Effect.

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Loan Agreement.

 

-84-



--------------------------------------------------------------------------------

4.1.10 Compliance. Except as disclosed in the zoning reports obtained by Lender
in connection with the origination of the Loan, Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Operating Company and each Individual Property
(including the use thereof) comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes and Prescribed Laws. Borrower, Mortgage Borrower, Senior
Mezzanine Borrower and Operating Company are not in default or violation of
(i) any material order, writ, injunction, decree or demand of any Gaming
Authority or (ii) any material order, writ, injunction, decree or demand of any
other Governmental Authority. There has not been committed by Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Operating Company or any other Person in
occupancy of or involved with the operation or use of the Properties any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s obligations under any of the
Loan Documents.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan, the Collateral, the Senior
Mezzanine Collateral, the Properties and each Loan Party (i) are true, complete
and correct in all material respects, (ii) accurately represent in all material
respects the financial condition of the Properties as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Collateral, the
Senior Mezzanine Collateral, Borrower, any Loan Party, any Individual Property
or the operation thereof as mixed-use hotel and casino properties, except as
referred to or reflected in said financial statements. Borrower has no
Indebtedness other than the Loan. Except for Permitted Indebtedness (Operating
Company), Operating Company does not have any Indebtedness or contingent
liabilities, or due and unpaid liabilities for taxes, that are known to
Borrower, Mortgage Borrower, Senior Mezzanine Borrower or Operating Company and
reasonably likely to have a materially adverse effect on the Collateral, any
Senior Mezzanine Collateral, Borrower, any Loan Party, any Individual Property
or the operation thereof as mixed-use hotel and casino properties, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no material adverse change in the financial
condition, operation or business of Borrower or Operating Company from that set
forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of roadways providing access to any Individual Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

-85-



--------------------------------------------------------------------------------

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are connected so as to
serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the Title Insurance Policies. All roads necessary for
the use of each Individual Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

4.1.17 Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor are there any contemplated improvements to any
Individual Property that may result in such special or other assessments.

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, any Affiliates of
Borrower including Holdings, Operating Company or Guarantor, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and Borrower, any Affiliates of Borrower including Holdings,
Operating Company and Guarantor have not asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases
(including the Operating Leases) or of the Rents (or any Revenue) due and
payable or to become due and payable which are presently outstanding. There are
no prior assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents.

4.1.20 Insurance. Borrower (or Mortgage Borrower or Operating Company) has
obtained and has delivered to Lender certified copies of all Policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. No material claims have been made under any such Policies except such
as have been disclosed to Lender, and no Person, including Borrower, Mortgage
Borrower, Senior Mezzanine Borrower and Operating Company, has done, by act or
omission, anything which would impair the coverage of any such Policies.

 

-86-



--------------------------------------------------------------------------------

4.1.21 Use of Property. Each Individual Property is used exclusively as a
mixed-use hotel and casino operation, and other appurtenant and related uses.

4.1.22 Gaming Licenses and Operating Permits. (a) Schedule IX contains a correct
and complete list of all Gaming Licenses and other material licenses,
certification and permits for each of the Properties (and the holder thereof).

(b) Borrower possesses all licenses, permits, franchises, authorizations,
certificates, approvals and consents which are material to the ownership of the
Collateral. Mortgage Borrower possesses all licenses, permits, franchises,
authorizations, certificates, approvals and consents, including, without
limitation, all certificates of occupancy, which are material to the ownership
and use of each of the Properties, and Operating Company possesses all licenses,
permits, franchises, authorizations, certificates, approvals and consents,
including, without limitation, all environmental, liquor, Gaming Licenses,
health and safety licenses of all Governmental Authorities which are material to
the conduct of their business and the use, occupation and operation of each of
the Properties and the failure to possess which would have an Individual
Material Adverse Effect (collectively, “Operating Permits”); each such Operating
Permit is and will be in full force and effect (unless, in the case of any
Operating Permit, such Operating Permit is no longer necessary or advisable for
the conduct of Borrower’s, Senior Mezzanine Borrower’s, Mortgage Borrower’s or
Operating Company’s business); Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Operating Company and each of its Affiliates are in compliance in all
material respects with all such Operating Permits, and no event (including,
without limitation, any material violation of any law, rule or regulation) has
occurred which would be reasonably likely to lead to the revocation or
termination of any such Operating Permit or the imposition of any material
restriction thereon.

(c) Operating Company and each of its Affiliates possesses all Gaming Licenses
which are material to the conduct of their business and the ownership, use,
occupation and operation of each of the Properties. Further, Borrower hereby
represents and warrants as follows:

(i) Each Gaming License is in full force and effect (except for such Gaming
Licenses as are no longer necessary or advisable for the conduct of Borrower’s,
Senior Mezzanine Borrower’s, Mortgage Borrower’s or Operating Company’s
business); Operating Company and each of its Affiliates, respective directors,
members, managers, officers, key personnel and Persons holding a five percent
(5%) or greater equity or economic interests directly or indirectly in Operating
Company is in compliance in all material respects with all such Gaming Licenses
(to the extent required by Legal Requirements), and no event (including, without
limitation, any material violation of any Legal Requirements) has occurred which
would be reasonably likely to lead to the revocation or termination of any such
Gaming Licenses or the imposition of any restriction thereon;

 

-87-



--------------------------------------------------------------------------------

(ii) Borrower has no reason to believe Mortgage Borrower and Operating Company
will not be able to maintain in effect all Gaming Licenses necessary for the
lawful conduct of their respective businesses or operations wherever now
conducted and as planned to be conducted, including the ownership and operation
of the Casino Components, pursuant to all applicable Legal Requirements;

(iii) All Gaming Licenses are in full force and effect and have not been.
amended or otherwise modified, rescinded, revoked or assigned in any manner that
would reasonably be expected to have an Individual Material Adverse Effect;

(iv) Neither Mortgage Borrower nor Operating Company is in default in any
material respect under, or in violation in any material respect of, any Gaming
License (and no event has occurred, and no condition exists, which, with the
giving of notice or passage of time or both, would constitute a default
thereunder or violation thereof that has caused or would reasonably be expected
to cause the loss of any Gaming License) (unless, in the case of any Gaming
License, such Gaming License is no longer necessary or advisable for the conduct
of Borrower’s or Operating Company’s business);

(v) Neither Mortgage Borrower nor Operating Company has received any notice of
any violation of Legal Requirements which has caused or would reasonably be
expected to cause any Gaming License to be suspended, forfeited, modified in any
manner that would have an Individual Material Adverse Effect, not renewed,
rescinded or revoked (unless, in the case of any Gaming License, such Gaming
License is no longer necessary or advisable for the conduct of Mortgage
Borrower’s or Operating Company’s business);

(vi) No condition exists or event has occurred which would reasonably be
expected to result in the suspension, revocation, impairment, forfeiture,
rescission or non-renewal of any Gaming License (unless, in the case of any
Gaming License, such Gaming License is no longer necessary or advisable for the
conduct of Mortgage Borrower’s or Operating Company’s business); and

(vii) The continuation, validity and effectiveness of all Gaming Licenses will
not be adversely affected by the transactions contemplated by this Agreement.

(d) There is no proceeding, investigation, or disciplinary action (including,
without limitation, before any Gaming Authority, under any Gaming Law or under
any Gaming License or other Operating Permit) pending or, to Borrower’s
knowledge, threatened against any of Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Operating Company or, to Borrower’s knowledge, any of their
respective directors, members, managers, officers, key personnel or Persons
holding a five percent (5%) or greater direct or indirect equity or economic
interest in Mortgage Borrower, Senior Mezzanine Borrower or Operating Company
and that could reasonably be expected to have an Individual Material Adverse
Effect.

(e) There is no proceeding (including, without limitation, before any Gaming
Authority, under any Gaming Law or under any Gaming License or other Operating
Permit) pending or, to Borrower’s knowledge, threatened either (a) in connection
with, or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge, any of the Loan Documents or any of the transactions
contemplated therein, or (b) that could reasonably be expected to have an
Individual Material Adverse Effect.

 

-88-



--------------------------------------------------------------------------------

(f) Neither the execution, delivery or performance of any of the Loan Documents
(nor the Securitization or any participations in the Loan, or the creation or
sale of any of the Mortgage Loan or Mezzanine Loans) will (i) require the
consent of any Gaming Authority not heretofore obtained or (ii) allow or result
in the imposition of any material penalty under, or the revocation or
termination of, any Gaming License or any material impairment of the rights of
the holder of any Gaming License.

4.1.23 Intentionally Omitted.

4.1.24 Intentionally Omitted.

4.1.25 Intentionally Omitted.

4.1.26 Leases. (a) The Operating Leases (together with any certificates and
notifications entered into in connection therewith) and the Operating Lease
Guaranty provided to Lender on the Original Closing Date (or, with respect to
those Operating Leases relating to Swap Properties, on the Closing Date) are
true, correct, accurate and complete copies of such documents and constitute the
entire agreement between the parties thereto with respect to the subject matter
therein and there are no written agreements modifying, amending, supplementing
or restating such documents. Except as set forth on Schedule X, the Properties
are not subject to any space Leases other than the Operating Lease and space
Leases providing for occupancy of less than one hundred (100) square feet. Each
Operating Lease is a “true lease” for all purposes of the Bankruptcy Code
(including Section 365(d) and 502(b)(6) thereof) and applicable Legal
Requirements, and no Operating Lease constitutes a financing or conveys any
interest in the Properties other than the leasehold interest therein demised
thereby. Mortgage Borrower is the owner and lessor of landlord’s interest in the
Operating Lease and the Operating Lease Guaranty. Currently, no Person has any
possessory interest in any Individual Property or right to occupy the same
except under and pursuant to the provisions of the Operating Lease, any other
space Leases listed on Schedule X and, with respect to a right to occupancy only
(and not a possessory interest), hotel guests. Each Operating Lease and
Operating Lease Guaranty is in full force and effect and there are no material
events of default thereunder by any party thereto and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute a default thereunder. No Rent under any Operating Lease has been paid
more than one (1) month in advance of its due date and no Rents or charges under
the Operating Lease have been waived, released or otherwise discharged or
compromised. There has been no prior sale, transfer or assignment, hypothecation
or pledge of any Operating Lease, any Operating Lease Guaranty or of the Rents.
No Operating Company has assigned the Operating Lease or sublet all or any
portion of any Individual Property except pursuant to the Operating Lease and
the terms hereof.

(b) The Properties are not subject to any space Leases other than the Leases
described in Schedule X attached hereto. Operating Company is the owner and
lessor of landlord’s interest in all such space Leases. No Person has any
possessory interest in any Individual Property except under and pursuant to the
provisions of the space Leases, and no

 

-89-



--------------------------------------------------------------------------------

Person has any right to occupy any portion of any Individual Property except
under and pursuant to the provisions of the space Leases and hotel guests. The
current space Leases are in full force and effect and, except as shown in
Schedule X attached hereto, to Borrower’s knowledge, there are no material
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. No Rent has been paid more than one (1) month in advance of its due
date. Except as shown in Schedule X attached hereto, all work to be performed by
Mortgage Borrower (or Operating Company) under each space Lease has been
performed as and to the extent required and has been accepted by the applicable
tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Mortgage
Borrower (or Operating Company) to any tenant has already been received by such
tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any space Lease or of the Rents received therein which is still in
effect. To Borrower’s knowledge, except as shown on Schedule X, no tenant listed
on Schedule X has assigned its space Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any space Lease has a right or
option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. No
tenant under any space Lease has any right or option for additional space in the
Improvements except pursuant to such tenant’s space Lease.

4.1.27 Intentionally Omitted.

4.1.28 Principal Place of Business; State of Organization. (a) Borrower’s
principal place of business as of the date hereof is the address set forth in
Schedule I. Each Borrower is organized under the laws of the State of Delaware.

(b) Operating Company’s principal place of business as of the date hereof is the
address set forth in Schedule I. Each Operating Company is organized under the
laws of the state of Delaware.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Collateral to Borrower have been paid. All recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Pledge Agreement, have been paid, and, under current Legal Requirements, the
Pledge Agreement is enforceable in accordance with their respective terms by
Lender (or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

4.1.30 Special Purpose Entity/Separateness. (a) From the Original Closing Date,
until the Debt has been paid in full, Borrower hereby represents, warrants and
covenants that Borrower and each SPE Party (other than Paris Individual Borrower
and Laughlin Individual Borrower) is, has been, shall be and shall continue to
be a Special Purpose Entity. Until the Debt

 

-90-



--------------------------------------------------------------------------------

has been paid in full, Borrower hereby represents, warrants and covenants that
each of Paris Individual Borrower and Laughlin Individual Borrower is, shall be,
and shall continue to be a Special Purpose Entity. From the Original Closing
Date to, and including, the date hereof, Borrower hereby represents and warrants
that each of Original Tahoe Borrower and Original Showboat Borrower has each
been a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct and any
assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct. Borrower has complied and will comply
with, and Borrower shall cause each SPE Party and Operating Company to comply
with, all of the assumptions made with respect to the SPE Parties and Operating
Company in the Insolvency Opinion. The SPE Parties will have complied and will
comply with all of the assumptions made with respect to the SPE Parties in any
Additional Insolvency Opinion. Each entity with respect to which an assumption
shall be made in any Additional Insolvency Opinion will have complied and will
comply with all of the assumptions made with respect to it in any Additional
Insolvency Opinion.

(d) All of the assumptions made in the True Lease Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct and any
assumptions made in any subsequent true lease opinion required to be delivered
in connection with the Loan Documents (an “Additional True Lease Opinion”),
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct. Each SPE Party has complied and will comply with, and
Borrower shall cause Operating Company to comply with, all of the assumptions
made with respect to such SPE Parties and Operating Company in the True Lease
Opinion. Each SPE Party will have complied and will comply with all of the
assumptions made with respect to such SPE Parties in any Additional True Lease
Opinion. Each entity with respect to which an assumption shall be made in any
Additional True Lease Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional True Lease Opinion.

4.1.31 Operating Leases; Operating Lease Guaranty. The Operating Leases and the
Operating Lease Guaranty are in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.

4.1.32 Illegal Activity. No portion of any Individual Property or the Collateral
has been or will be purchased with proceeds of any illegal activity.

4.1.33 Intentionally Omitted.

 

-91-



--------------------------------------------------------------------------------

4.1.34 Investment Company Act. Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Holdings, Operating Company and Guarantor constitute property
of, or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in any Loan Party or Operating Company, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law (“Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in any Loan Party, Holdings or Operating
Company, as applicable, with the result that the investment in any Loan Party,
Holdings or Operating Company, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law; and (c) none of the
funds of any Loan Party, Holdings or Operating Company, as applicable, have been
derived from any unlawful activity with the result that the investment in any
Loan Party, Borrower, Holdings or Operating Company, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

4.1.36 Intentionally Omitted.

4.1.37 Taxes including Gaming Taxes and Fees. Mortgage Borrower, Borrower and
each of their respective Affiliates, and Operating Company and each of its
Affiliates, have filed or caused to be filed all Federal, state, local and
foreign tax returns (including, without limitation, all reports relating to
gaming taxes and fees to the Gaming Authorities) which are required to be filed
by them, on or prior to the Original Closing Date or on the date hereof, as
applicable, other than tax returns in respect of taxes that (i) are not
franchise, capital or income taxes, (ii) in the aggregate are not material and
(iii) would not, if unpaid, result in the imposition of any material Lien on any
property or assets of Mortgage Borrower, Senior Mezzanine Borrower, Borrower or
Operating Company or any of their respective Affiliates. All such filed tax
returns were, to Borrower’s knowledge, true, correct and complete when filed.
Mortgage Borrower, Senior Mezzanine Borrower, Borrower, Operating Company and
each of their respective Affiliates, have paid or caused to be paid all taxes
shown to be due and payable on such filed returns or on any assessments received
by them, other than any taxes or assessments the validity of which Mortgage
Borrower, Senior Mezzanine Borrower, Borrower, Operating Company or such
Affiliate, as applicable) is contesting in good faith by appropriate
proceedings, and with respect to which Mortgage Borrower, Senior Mezzanine
Borrower, Borrower, Operating Company or such Affiliate, as applicable, shall
have set aside adequate reserves. None of Mortgage Borrower, Senior Mezzanine
Borrower, Borrower, Operating Company or any of their respective Affiliates, has
as of the date hereof requested or been granted any extension of time to file
any Federal, state, local or foreign tax return. None of Mortgage Borrower,
Senior Mezzanine Borrower, Borrower or Operating Company is party to (or has any
obligation under) any tax sharing agreement.

 

-92-



--------------------------------------------------------------------------------

4.1.38 Intentionally Omitted.

4.1.39 Intentionally Omitted.

4.1.40 Operation of Property.

(a) The operation, management and use of each Individual Property by Mortgage
Borrower and Operating Company is in compliance in all material respects with
applicable Legal Requirements, including all applicable Gaming Laws, and all
other federal, state, or local governmental authorities including, without
limitation, those requirements relating to such Individual Property’s physical
structure and environment, except to the extent that non-compliance would not
reasonably be expected to have an Individual Material Adverse Effect.

(b) The licenses, permits, and regulatory agreements, approvals and
registrations relating to each Individual Property, including the Gaming
Licenses, (i) may not be, and have not been, transferred to any location other
than any Individual Property; have not been pledged as collateral security for
any other loan or indebtedness; and are held free from restrictions or known
conflicts that would materially impair the use or operation of any Individual
Property as intended, (b) are in full force and effect and in good standing and
(c) are not provisional, conditional or probationary in any manner.

(c) None of Mortgage Borrower, Borrower, Senior Mezzanine Borrower, Holdings,
Guarantor or Operating Company is currently the subject of any proceeding by any
Governmental Authority, and no notice of any violation has been received from a
Governmental Authority that, in either case, would reasonably be expected to
have an Individual Material Adverse Effect or an Aggregate Material Adverse
Effect.

(d) None of Mortgage Borrower, Senior Mezzanine Borrower, Borrower or Operating
Company has received a statement of charges or deficiencies and no penalty
enforcement actions have been undertaken against any of them relating to any
Individual Property by any Governmental Authority during the last three
(3) calendar years which caused or could cause an Individual Material Adverse
Effect or an Aggregate Material Adverse Effect.

(e) Each Operating Lease and Operating Lease Guaranty is in full force and
effect and no party to either agreement has defaulted thereunder in any material
respect.

(f) None of Mortgage Borrower or Operating Company has pledged its receivables
relating to any of the Properties as collateral security for any other loan or
indebtedness.

4.1.41 Senior Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents and Senior Mezzanine
Loan Documents are hereby incorporated into this Agreement and deemed made
hereunder as and when made thereunder and shall remain incorporated without
regard to any waiver, amendment or other modification thereof by the Mortgage
Lender or Senior Mezzanine Lender or to whether the related Mortgage Loan
Document or Senior Mezzanine Loan Document has been repaid or otherwise
terminated, unless otherwise consented to in writing by Lender.

 

-93-



--------------------------------------------------------------------------------

4.1.42 Affiliates. Effective as of the consummation of the transactions
contemplated by this Agreement (and still effective as of the date hereof), the
sole member of Borrower is Principal, which owns one hundred percent (100%) of
the membership interests in Borrower. Borrower does not have any subsidiaries
except as set forth in Schedule VIII.

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

  V. BORROWER COVENANTS

Section 5.1. Affirmative Covenants. From the date of the Original Closing Date
(or, with respect to each Swap Property and the related Borrowers and Mortgage
Borrowers, from the date hereof) and until payment and performance in full of
all obligations of Borrower under the Loan Documents or the earlier release of
the Liens of the Pledge Agreement (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall, and shall
cause Mortgage Borrower, Senior Mezzanine Borrower and Operating Company to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect their existence, rights, licenses, permits and franchises and
comply with all Legal Requirements applicable to Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, the Collateral, the Senior Mezzanine Collateral,
Operating Company and the Properties, including, without limitation, Prescribed
Laws. There shall never be committed by Borrower and Borrower shall not permit
Mortgage Borrower or Senior Mezzanine Borrower to permit any other Person in
occupancy of or involved with the operation or use of the Properties, including
Operating Company, to commit any act or omission affording the federal
government or any state or local government the right of forfeiture against the
Collateral, the Senior Mezzanine Collateral, any Individual Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall, and shall cause Mortgage Borrower to, at all times maintain,
preserve and protect all franchises and trade names and preserve all the
remainder of its property used or useful in the conduct of its business and
shall keep the Properties in good working order and repair. Borrower shall cause
Mortgage Borrower to keep the Properties insured at all times as (and in the
amounts) provided elsewhere in this Agreement. Borrower shall cause Mortgage
Borrower to operate any Individual Property that is the subject of the O&M
Agreement in accordance with the terms and provisions thereof in all material
respects. After prior notice to Lender, Borrower, at its own expense, may
contest (or cause Mortgage Borrower to contest) by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, the Collateral, the
Senior Mezzanine Collateral or any Individual

 

-94-



--------------------------------------------------------------------------------

Property or any alleged violation of any Legal Requirement, provided that (i) no
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
applicable material instrument to which Borrower, Senior Mezzanine Borrower or
Mortgage Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all Legal Requirements;
(iii) none of the Collateral, the Senior Mezzanine Collateral or any Individual
Property nor any material part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon receipt of a final, non-appealable determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any such Legal Requirement; (v) such proceeding shall
suspend the enforcement of the contested Legal Requirement against Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, the Collateral, the Senior
Mezzanine Collateral and any Individual Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Collateral, the Senior Mezzanine Collateral or any
Individual Property (or any part thereof or interest therein) shall be in
imminent danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay or shall cause Mortgage
Borrower to pay or cause to be paid all Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Properties or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to cause
Mortgage Borrower to directly pay or cause to be paid Taxes shall be suspended
for so long as Borrower complies with the terms and provisions of Section 7.2
hereof. Borrower will deliver or cause to be delivered to Lender receipts for
payment or other evidence satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than the date on
which the Taxes and/or Other Charges would otherwise be delinquent if not paid;
provided, however, Borrower is not required to furnish such receipts for payment
of Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 hereof. Borrower shall not suffer (and shall not permit Mortgage
Borrower to suffer) and shall promptly pay or cause to be paid and discharged
(or cause Mortgage Borrower to pay or cause to be paid and discharged any Lien
or charge whatsoever which may be or become a Lien or charge against the
Properties other than Permitted Encumbrances, and shall promptly pay or cause to
be paid for all utility services provided to the Properties. After prior notice
to Lender, Borrower, at its own expense, may contest (or cause Mortgage Borrower
to contest) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Default or
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
applicable material other instrument to which Borrower or Mortgage Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all Legal Requirements; (c) none of the
Collateral, the Senior Mezzanine Collateral, any Individual Property or any part
of either or interest in either will be in imminent danger of being sold,
forfeited, terminated, cancelled or lost; (d) Borrower shall promptly upon
receipt of a final, non-appealable determination thereof pay (or cause

 

-95-



--------------------------------------------------------------------------------

Mortgage Borrower to pay) the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(f) Borrower shall furnish or cause Mortgage Borrower to furnish such security
as may be required in the proceeding, or as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
any Individual Property (or part thereof or interest therein) shall be in danger
of being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of any Mortgage being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or, to Borrower’s knowledge, threatened
against Borrower, Senior Mezzanine Borrower, Mortgage Borrower, the Collateral,
Operating Company, Holdings or Guarantor which, in any such case, might
materially adversely affect Borrower’s, Senior Mezzanine Borrower’s, Mortgage
Borrower’s, the Collateral’s, Operating Company’s, Holdings’s or Guarantor’s
condition (financial or otherwise) or business or any Individual Property.
Borrower shall not, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), give its consent or
approval to the settlement of any claim against Borrower, other than a fully
insured third party claim, in any amount greater than One Hundred Thousand and
no/100 Dollars ($100,000.00).

5.1.4 Access to Properties. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender and any Noteholder, and
prospective purchasers of any Note or any interest therein, to inspect the
Properties or any part thereof at reasonable hours upon reasonable advance
notice, and Borrower shall cause Operating Company to permit such access by
Lender, in each case subject to the rights of tenants under Leases and Hotel
guests.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
Default or Event of Default of which Borrower has knowledge, including any
Mortgage Loan Default, Senior Mezzanine Loan Default, Senior Mezzanine Loan
Event of Default or Mortgage Loan Event of Default.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

-96-



--------------------------------------------------------------------------------

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property, and Lender
shall be reimbursed for any actual, reasonable out-of-pocket expenses incurred
in connection therewith (including actual, reasonable out-of-pocket attorneys’
fees and disbursements, and, if reasonably required, the payment by Borrower of
the expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting any Individual Property or any part thereof) out of such
Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall and shall cause Mortgage Borrower,
Senior Mezzanine Borrower, Guarantor and Operating Company to, at Borrower’s
sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument, in each case in such party’s possession,
not subject to confidentiality restrictions barring the delivery of such
materials, and which are either required to be furnished by Borrower or
Operating Company pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Mortgage Taxes. Borrower represents that it has caused Mortgage Borrower
to pay all state, county and municipal recording and all other taxes imposed
upon the execution and recordation of the Mortgage.

5.1.11 Financial Reporting. (a) Borrower will keep or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP (or such other
accounting basis acceptable to Lender), books, records and accounts reflecting
all of the financial affairs of Borrower, Senior Mezzanine Borrower and Mortgage
Borrower and all items of income and expense in connection with the operation on
an individual basis of the Properties. Lender (at Lender’s sole cost and
expense) shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine the books, records and accounts
of Borrower, Senior Mezzanine Borrower and Mortgage Borrower at the office of
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the continuance of an Event of Default, Borrower shall pay
any costs and expenses incurred by Lender to examine Borrower’s, Senior
Mezzanine Borrower’s, Mortgage Borrower’s or to the extent permitted under the
Operating Lease, Operating Company’s accounting records with respect to the
Properties, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

 

-97-



--------------------------------------------------------------------------------

(b) Borrower will furnish or cause to be furnished to Lender annually, by no
later than April 30, 2009, and thereafter within no more than one hundred twenty
(120) days following the end of each Fiscal Year of Borrower, a complete copy of
the annual financial statements of the Operating Company, Mortgage Borrower,
Senior Mezzanine Borrower and Borrower (and of no other entity or Person),
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Properties on a combined
basis for such Fiscal Year (and no other Persons, Properties or assets) and
containing statements of profit and loss for the Operating Companies, Borrower,
Senior Mezzanine Borrower, Mortgage Borrower and the Properties (on a combined
basis) and a balance sheet for the Operating Companies, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower and the Properties (on a combined basis),
in each case showing no other assets than the Properties (and the interests of
Operating Company, Mortgage Borrower, Senior Mezzanine Borrower and Borrower
therein). In addition, Borrower will furnish or cause to be furnished to Lender
by no later than April 30, 2008 (i) a “balance sheet only audit” prepared by a
“Big Four” accounting firm or other independent certified public accountant
acceptable to Lender (for the Fiscal Year ending December 31, 2007) and (ii) a
complete copy of annual financial statements for the Operating Company, Mortgage
Borrower, Senior Mezzanine Borrower and Borrower prepared in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the
Operating Companies, Mortgage Borrower, Borrower, Senior Mezzanine Borrower, and
the Properties on a combined basis for such Fiscal Year (ending December 31,
2007) and containing statements of profit and loss for the Operating Companies,
Mortgage Borrower, Senior Mezzanine Borrower, Borrower and the Properties (in
each case, on a combined basis), and a balance sheet for the Operating
Companies, Mortgage Borrower, Senior Mezzanine Borrower, Borrower and the
Properties (in each case on a combined basis). All such statements (including
statements for the Fiscal Year ending December 31, 2007, and thereafter for all
statements provided yearly to Lender) shall set forth the financial condition
and the results of operations for the Properties for such Fiscal Year, and shall
include, but not be limited to, amounts representing Borrower’s reasonable and
good faith determination of aggregate annual EBITDAR from all of the Properties
and capital expenditures (allocated between maintenance and growth) at the
Properties (it being acknowledged that Borrower’s statement of EBITDAR pursuant
to the above provisions of this sentence and the balance of this Section 5.1.11
shall not be binding on Lender and shall be subject to Lender’s reasonable
review). All such statements (including statements for the Fiscal Year ending
December 31, 2007, and thereafter for all statements provided yearly to Lender)
shall also set forth unaudited schedules for each Individual Property, detailing
the statements of profit and loss and a balance sheet for each Individual
Property, as well as gross revenues, gross hotel and casino revenues, EBITDAR
and capital expenditures (allocated between maintenance and growth). The annual
financial statements, as described above, shall be accompanied by (1) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (2) in the case of any financial statements
for Fiscal Year 2008 and thereafter, an unqualified opinion of a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, (3) room rate reports and RevPAR calculations, and (4) an
Officer’s Certificate certifying (A) that each annual financial statement
presents fairly the financial condition and the results of operations of the
Operating Companies,

 

-98-



--------------------------------------------------------------------------------

Borrower, Mortgage Borrower, Senior Mezzanine Borrower and the Properties being
reported upon, (B) that such financial statements have been prepared in
accordance with GAAP (or such other accounting basis acceptable to Lender) and
(C) as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same. Any audits performed by Borrower
(and any audited materials and other information provided to Lender, as required
hereunder in order for Borrower to comply with the requirements of this
subparagraph (b)) may be performed with respect to the Properties on a
“combining basis” (so that a single audit of the Properties, rather than
individual audits of each of the separate Properties, may be performed and
provided).

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
sixty (60) days after the end of each fiscal quarter the following items,
accompanied by an Officer’s Certificate stating that such items fairly present
the financial condition and results of the Operating Company, Mortgage Borrower,
Senior Mezzanine Borrower, Borrower and the Properties, subject to normal year
end adjustments, as applicable: (i) quarterly and year to date operating
statements (including Capital Expenditures) noting such information as is
necessary and sufficient to fairly represent the financial position and results
of operation of the Properties during such quarter, and containing a comparison
of budgeted income and expenses and the actual income and expenses together with
a detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such periods, all in form reasonably
satisfactory to Lender; and (ii) a calculation reflecting the Debt Service
Coverage Ratio, gross revenues, gross hotel and casino revenues, EBITDAR and
capital expenditures (allocated between maintenance and growth, in each case for
the immediately preceding twelve (12) month period as of the last day of such
quarter (it being acknowledged that Borrower’s statement of EBITDAR pursuant to
the above provisions of this sentence and the balance of this Section 5.1.11
shall not be binding on Lender and shall be subject to Lender’s reasonable
review). Borrower shall provide the statements and calculations required
hereunder on both a “combined basis” for all Properties and on an Individual
Property-by-Individual Property basis. In addition, such Officer’s Certificate
shall also state that the representations and warranties of Borrower set forth
in Section 4.1.30 are true and correct as of the date of such certificate and
that there are no trade payables outstanding for more than ninety (90) days. In
addition, prior to a Securitization or Syndication, Borrower shall be obligated
to provide the statements and calculations, as well as the Officer’s
Certificate, described in this subparagraph (c) to Lender on a monthly basis
(such requirements to be modified as appropriate to reflect the fact that the
information shall be required to be provided monthly (e.g., monthly rent rolls,
monthly and year-to-date operating statements, a calculation reflecting the Debt
Service Coverage Ratio for the immediately preceding twelve (12) month period as
of the last day of such month), in each case within no more than thirty
(30) days following the end of each calendar month.

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender for informational
purposes only an Annual Budget not later than the commencement of such period or
Fiscal Year in form reasonably satisfactory to Lender.

(e) Intentionally Omitted.

 

-99-



--------------------------------------------------------------------------------

(f) If, at the time one or more Disclosure Documents are being prepared for a
public Securitization, Lender expects that Borrower alone or Borrower and one or
more Affiliates of Borrower collectively, or the Properties and Related
Properties collectively, will be a “Significant Obligor”, as that term is
defined in Item 1101(k) of Regulation AB (as defined below), Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, net operating income, required under Item 1112(b)(1) of Regulation
AB, if Lender expects that the principal amount of the Loan together with any
other loans made to an Affiliate of Borrower or secured by a Related Property,
that is included in a Securitization with the Loan (each, a “Related Loan”) as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed ten percent (10%) (but less
than twenty percent (20%)) of the aggregate principal amount of all loans
included or expected to be included, as applicable, in the Securitization or
(ii) the financial statements required under Item 1112(b)(2) of Regulation AB,
if Lender expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all loans included or
expected to be included, as applicable, in the Securitization. Such financial
data or financial statements shall be furnished to Lender (A) within ten
(10) Business Days after written notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than sixty (60) days after the end of each fiscal year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required. If requested by Lender, in writing, Borrower shall use
commercially reasonable efforts to furnish to Lender financial data and/or
financial statements for any tenant of any of the Properties (other than a
tenant that is a reporting company under the Exchange Act) if, in connection
with a Securitization, Lender expects there to be, with respect to such tenant
or group of affiliated tenants, a concentration within all of the loans included
or expected to be included, as applicable, in the Securitization such that such
tenant or group of affiliated tenants would constitute a Significant Obligor.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to any of the
Properties. “Regulation AB” shall mean Regulation AB under the Securities Act
and the Exchange Act, as such Regulation may be amended from time to time.

(g) All financial data and financial statements provided by Borrower, Senior
Mezzanine Borrower, Mortgage Borrower and Operating Company hereunder pursuant
to Section 5.1.11(f) shall be prepared in accordance with GAAP, and all such
financial statements shall meet the requirements of Regulation AB,
Regulation S-X, Regulation S-K to the extent applicable and any other applicable
legal requirements. All financial statements referred to in clause (ii) of
Section 5.1.11(f) shall be audited by independent accountants of Borrower
reasonably acceptable to Lender in accordance with Regulation AB,
Regulation S-X, Regulation S-K to the extent applicable and all other applicable
legal requirements, shall be

 

-100-



--------------------------------------------------------------------------------

accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation AB,
Regulation S-X, Regulation S-K to the extent applicable and all other applicable
legal requirements, and shall be further accompanied by a manually executed
written consent of the independent accountants, in form and substance reasonably
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are
required to be provided, in each case if applicable (i.e., in the case of a
public securitization). All financial data and financial statements (audited or
unaudited) provided by Borrower under this Section 5.1.11(g) shall be
accompanied by an Officer’s Certificate which shall state that such financial
statements meet the requirements set forth in the first sentence of this
Section 5.1.11(g) to the extent applicable.

(h) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB, Regulation S-X, Regulation S-K or any
amendment, modification or replacement thereto or other legal requirements in
connection with any Disclosure Document or any Exchange Act Filing or as shall
otherwise be reasonably requested by the Lender.

(i) In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements required in
order to comply with Regulation AB, Regulation S-X, Regulation S-K or any
amendment, modification or replacement thereto or other legal requirements are
other than as provided herein, then notwithstanding the provisions of Sections
5.1.11(f) and (g), Lender may request, and Borrower shall promptly provide, such
other financial statements as Lender determines to be necessary or appropriate
for such compliance.

(j) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, and (ii) if requested by
Lender and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using a Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding any of the Properties, the Collateral,
the Senior Mezzanine Collateral, Mortgage Borrower, Senior Mezzanine Borrower,
Borrower and Operating Company that is provided to Lender pursuant to this
Section in connection with the Securitization to such parties reasonably
requesting such information in connection with such Securitization.

5.1.12 Business and Operations. Borrower will, and will cause Mortgage Borrower
and Operating Company to, continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Properties. Borrower will and will
cause Senior Mezzanine Borrower, Mortgage Borrower and Operating Company to
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties.

 

-101-



--------------------------------------------------------------------------------

5.1.13 Title to the Properties. Borrower will cause Mortgage Borrower to warrant
and defend (a) the title to each Individual Property and every part thereof,
subject only to Liens permitted hereunder (including Permitted Encumbrances) and
(b) the validity and priority of the Liens of the Mortgages and the Assignments
of Leases, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any actual out-of-pocket losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in any Individual Property, other than as
permitted hereunder, is claimed by another Person. Borrower will warrant and
defend (a) the title to the Collateral and every part thereof, subject only to
Liens permitted hereunder and (b) the validity and priority of the Liens of the
Pledge Agreement, in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any actual out-of-pocket losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in any part of the Collateral, other than as
permitted hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that any Mortgage encumbering any
Individual Property or the Lien of the Pledge Agreement is foreclosed in whole
or in part or that any such Mortgage or Pledge Agreement is put into the hands
of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to any Mortgage or any Lien
prior to or subsequent to the Lien of the Pledge Agreement in which proceeding
Mortgage Lender or Lender is made a party or exercises any or all of its rights
or remedies under such Mortgage or the Pledge Agreement or any other Loan
Documents as and when permitted thereby, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower or Operating Company or an assignment by
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Operating Company for
the benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all reasonable out-of-pocket costs of
collection and defense, including reasonable out-of-pocket attorneys’ fees and
costs, incurred by Lender, Mortgage Borrower, Senior Mezzanine Borrower or
Borrower in connection therewith and in connection with any appellate proceeding
or post-judgment action involved therein, together with all required service or
use taxes.

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) Business Days (but, provided there exists no Default or Event of
Default, no more often than twice during the course of each fiscal year of
Borrower) furnish Lender with a statement, duly acknowledged and certified,
(i) with respect to the Loan, setting forth (A) the original principal amount of
the Note, (B) the unpaid principal amount of the Loan, (C) the Interest Rate of
the Loan, (D) the date installments of interest and/or principal were last paid,
(E) any offsets or defenses to the payment of the Debt, if any, and (F) that the
Note, this Agreement, the Pledge Agreement and the other Loan Documents are
valid, legal and binding obligations and have not been modified or if modified,
giving particulars of such modification, (ii) with respect to any Senior
Mezzanine Loan, setting forth (A) the original principal amount of the
applicable Senior Mezzanine Loan, (B) the unpaid principal amount of the Senior
Mezzanine Loan, (C) the interest rate of the Senior Mezzanine Loan, (D) the date
installments of interest and/or principal were last paid, (E) any offsets or
defenses to the payment of the debt, if any, and (F) that the Senior Mezzanine
Note, the Senior Mezzanine Loan Agreement and the other Senior Mezzanine Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified,

 

-102-



--------------------------------------------------------------------------------

giving particulars of such modification and (iii) with respect to the Mortgage
Loan, setting forth (A) the original principal amount of the Mortgage Loan,
(B) the unpaid principal amount of the Mortgage Loan, (C) the interest rate of
the Mortgage Loan, (D) the date installments of interest and/or principal were
last paid, (E) any offsets or defenses to the payment of the debt, if any, and
(F) that the Mortgage Note, the Mortgage Loan Agreement, the Security
Instruments and the other Mortgage Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

(b) Borrower shall exercise reasonable best efforts to deliver to Lender upon
request, tenant estoppel certificates from each space tenant leasing space at
the Properties, and shall exercise reasonable best efforts to deliver an
estoppel certificate from each Ground Lessor, each in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to deliver such certificates more frequently than two (2) times in any calendar
year.

(c) After request by Borrower, but not more than twice during the course of each
year, Lender shall furnish Borrower with a statement setting forth (i) the
original principal amount of the Loan, (ii) the unpaid principal amount of the
Loan, (iii) the Interest Rate of the Loan, (iv) the date installments of
interest and/or principal were last paid, and (v) that the Loan Documents have
not been modified or if modified, giving particulars of such modification.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender. Borrower
shall cause Mortgage Borrower and Senior Mezzanine Borrower, in a timely manner,
to observe, perform and fulfill each and every covenant, term and provision of
each Mortgage Loan Document and Senior Mezzanine Loan Documents executed and
delivered by, or applicable to, Mortgage Borrower and Senior Mezzanine Borrower,
and shall not cause or permit Mortgage Borrower or Senior Mezzanine Borrower to
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Mortgage Loan Document or Senior
Mezzanine Loan Document executed and delivered by, or applicable to, Mortgage
Borrower or Senior Mezzanine Borrower without the prior written consent of
Lender.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Mortgage
Borrower, Senior Mezzanine Borrower, Borrower and Holdings as of the date of the
Securitization.

 

-103-



--------------------------------------------------------------------------------

5.1.19 No Joint Assessment. Borrower shall not, and shall not permit Mortgage
Borrower to, suffer, permit or initiate the joint assessment of any Individual
Property (a) with any other real property constituting a tax lot separate from
such Individual Property, and (b) which constitutes real property with any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property portion of the Individual Property, except as required by
Legal Requirements.

5.1.20 Leasing Matters. (a) Borrower shall not (and shall cause Mortgage
Borrower and Guarantor (Operating Lease) not to), without the prior written
consent of Lender (and, if a Securitization shall have occurred, Borrower shall
have obtained and delivered to Lender a Rating Agency Confirmation) restate,
materially modify, materially amend or materially supplement (or permit the
restatement, material modification, amendment or supplement of) any Operating
Lease or Operating Lease Guaranty (provided, that any modification, amendment or
supplement affecting any of the economic terms of any Operating Lease or any of
the terms of the Operating Lease Guaranty shall be deemed to be material for
purposes hereof), terminate or accept the surrender (or permit the termination
or surrender) of any Operating Lease or Operating Lease Guaranty, or release or
materially waive (or permit the release or material waiver of) the Operating
Company or Guarantor (Operating Lease) from the performance or observance of any
obligation or condition under the Operating Leases or Operating Lease Guaranty.
In connection with a material modification, Lender may request, and in such
event, Borrower shall not effect such modification without, an Additional True
Lease Opinion in form and substance reasonably satisfactory to Lender issued by
Borrower’s counsel (at Borrower’s expense). Borrower shall not permit (or cause
or permit Mortgage Borrower to permit) the prepayment of any rents under the
Operating Leases for more than one (1) month prior to the due date thereof.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any modification, amendment or waiver of any provision of the
Operating Lease as may be reasonably necessary to comply with the requirements
of this Agreement or any other Loan Document or that makes the provisions of the
Operating Lease consistent with the provisions of this Agreement or any other
Loan Document. Notwithstanding anything contained in this Section 5.1.20(a) to
the contrary, (x) Lender’s consent to any amendment, modification or supplement
of the Operating Lease (or any new Operating Lease) or the Operating Lease
Guaranty may also be conditioned on the delivery by Borrower, upon the
reasonable request of Lender, of an Additional Insolvency Opinion and/or an
Additional True Lease Opinion acceptable to Lender (and, if a Securitization
shall have occurred, acceptable to the Rating Agencies), and (y) Lender’s
consent to any assignment of any Operating Lease or Operating Lease Guaranty (or
of any interest therein) or any material amendment, material modification or
material supplement of any Operating Lease shall also be conditioned on the
delivery by Borrower, upon the reasonable request of Lender, of an Additional
Insolvency Opinion and an Additional True Lease Opinion acceptable to Lender
(and, if a Securitization shall have occurred, acceptable to the Rating
Agencies).

(b) Borrower shall not permit (or consent to) an assignment by any Operating
Company of any such Operating Company’s interest(s) under any Operating Lease or
an assignment by any Mortgage Borrower of any such Mortgage Borrower’s
interest(s) under any Operating Lease Guaranty without, in each case, Lender’s
prior written consent (and, if a Securitization shall have occurred, at Lender’s
request, without Borrower providing to Lender a Rating Agency Confirmation and
an Additional True Lease Opinion).

 

-104-



--------------------------------------------------------------------------------

(c) All space Leases and all renewals of space Leases executed after the
Original Closing Date entered into by Operating Company shall (i) provide for
rental rates, rent credits and free rent periods comparable to existing local
market rates for comparable properties, (ii) be on commercially reasonable
terms, (iii) provide that such Lease is subordinate to the Mortgage encumbering
the Individual Property in question and that the lessee will attorn to Mortgage
Lender and any purchaser at a foreclosure sale; (iv) not contain any terms which
would materially adversely affect Lender’s rights under the Loan Documents;
(v) not grant to the tenants thereunder any option or right to purchase the
applicable Individual Property (or any portion thereof); and (vi) in the case of
Major Leases, have initial terms less than twenty (20) consecutive years, in
each case (unless otherwise consented to by Lender pursuant to clause (d)
below).

(d)(i) Any Major Lease entered into by Operating Company with respect to an
Individual Property executed after the Original Closing Date (and any renewal of
any Major Lease with respect to an Individual Property), and any space Lease or
space Lease renewal proposed to be entered into by Operating Company after the
Original Closing Date and that does not meet the criteria set forth in
Section 5.1.20(a) and subparagraph (c) above, shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Borrower shall not terminate or accept the surrender of
(and shall not permit Operating Company or Mortgage Borrower to terminate or
accept the surrender of) a Major Lease (unless by reason of a tenant default)
without the consent of Lender.

(ii) Every submission to Lender of any proposed Major Lease (or Major Lease
renewal, amendment, modification or termination) for Lender’s approval shall be
forwarded to Lender together with a notice from Borrower (in bold typeface) that
states “YOUR FAILURE TO RESPOND TO THIS NOTICE AND REQUEST FOR APPROVAL WITHIN
TEN (10) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE SHALL CONSTITUTE YOUR
DEEMED CONSENT TO THE MATTERS DESCRIBED IN OR THAT ARE THE SUBJECT OF THIS
NOTICE”. If Lender responds to Borrower’s request by identifying missing
documents or materials that are incomplete or inaccurate (and that are the
subject of the request for approval), then Borrower shall re-submit such
documents or materials to Lender for its approval together with a second notice
from Borrower that complies with this section.

(iii) If Lender fails to approve or disapprove any such proposed request or
submission attached to a first notice or request sent by Borrower (or the
matters that are the subject of the re-submitted notice or request for approval)
within ten (10) Business Days of receipt of same, Borrower shall re-submit such
instruments or materials to Lender for Lender’s approval and give Lender a
second notice (in bold typeface) that states “SECOND NOTICE — YOUR FAILURE TO
RESPOND TO THIS NOTICE AND REQUEST FOR APPROVAL WITHIN FIVE (5) BUSINESS DAYS OF
YOUR RECEIPT OF THIS NOTICE SHALL CONSTITUTE YOUR DEEMED CONSENT TO THE MATTERS
DESCRIBED IN OR THAT ARE THE SUBJECT OF THIS NOTICE”. If Lender fails to respond
to such second notice within five (5) Business Days of receipt of same, then
Lender’s consent to the proposed request or submission that is the subject of
such notice shall be deemed granted.

 

-105-



--------------------------------------------------------------------------------

(e) Borrower shall and shall cause Mortgage Borrower and Operating Company to
(i) observe and perform the obligations imposed upon the lessor under the Leases
in a commercially reasonable manner; (ii) enforce the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Individual Property involved; (iii) not collect any of
the rents more than one (1) month in advance (other than security deposits);
(iv) not execute any other assignment of lessor’s interest in the Leases or the
Rents (except as contemplated by the Loan Documents); (v) not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents; and (vi) execute and deliver at the request of Lender all
such further assurances, confirmations and assignments in connection with the
Leases as Lender shall from time to time reasonably require.

(f) Upon request, Borrower shall furnish Lender with executed copies of all new
Leases or Lease renewals or amendments.

(g) Notwithstanding anything to the contrary contained herein, Borrower shall
not enter into (or permit Operating Company or Mortgage Borrower to enter into)
a lease of all or substantially all of any Individual Property without Lender’s
prior consent.

5.1.21 Alterations. (a) Borrower shall cause all Alterations with respect to any
portion of any of the Properties to be conducted and performed with due
diligence in a good and workmanlike manner, and all materials used and work done
shall be in accordance with all applicable Legal Requirements. In addition, with
respect to the Convention Center Project and the Tower Project, to the extent
such projects are pursued, Borrower agrees to cause Mortgage Borrower to
(i) diligently pursue each such project to completion in a timely manner,
subject to delays arising from Force Majeure events, (ii) cause the work to be
performed in connection with each such project in substantial conformance with
the plans and specifications for such project, and otherwise in conformity with
the Mortgage Loan Agreement, each Senior Mezzanine Loan Agreement and this
Agreement, (iii) provide Lender with reasonably detailed monthly progress
reports (and such information as Lender shall reasonably request from time to
time) regarding the status of the Convention Center Project and the Tower
Project, (iv) upon the substantial completion of each such project, provide
Lender with evidence of the substantial completion of each such project, copies
of final unconditional lien waivers from the general contractors, construction
managers or subcontractors for such project (if requested by Lender) and
evidence of the final payment of all amounts due in connection with each such
project, and a title search for the affected Individual Property indicating that
such Individual Property is free from all liens, claims and other encumbrances
not previously approved by Lender, and (v) upon final completion of each such
project, provide Lender with a final survey acceptable to Lender showing the
“as-built” location of the completed Improvements and all easements appurtenant
thereto, and “as-built” plans and specifications for Lender’s file and a
certificate of occupancy to the extent issued by the relevant Governmental
Authority.

(b) Borrower shall obtain Lender’s prior consent to (i) any Material Alterations
(unless collateral or a completion guaranty is provided as set forth in
subparagraph (c) below) or (ii) any Alterations to any of the Improvements (even
if otherwise described in clause (i) above) that is reasonably likely to have an
Individual Material Adverse Effect. Lender’s consent shall not be required for
any Alterations other than the Alterations described in the preceding sentence.
Notwithstanding any provision hereof to the contrary, without Lender’s consent,
not to be unreasonably withheld or delayed, in no event shall Borrower close or
shutter,

 

-106-



--------------------------------------------------------------------------------

or undertake or permit any tenant or other Person to undertake, an Alteration
that, alone or together with other work then being undertaken, closes or
shutters, more than ten percent (10%) of the income-generating space in any
Individual Property at any one time. Prior to undertaking any Alteration with
respect to an Individual Property in excess of five percent (5%) of the sum of
the Allocated Loan Amount for such Individual Property and the “Allocated Loan
Amounts” under (and as defined in each of) the Mortgage Loan Agreement and the
Other Mezzanine Loan Agreements for such Individual Property, to afford Lender a
prior and reasonable opportunity to determine whether or not the proposed
Alteration would have an Individual Material Adverse Effect, Borrower will
deliver such plans, specifications, project schedules, logistical plans,
construction budgets (including a statement of sources and uses) and such other
information as Lender may reasonably request in respect of such Alteration for
review by Lender (and its consultants). All reasonable out-of-pocket costs and
expenses incurred by Lender in connection with reviewing said Alterations
proposal, including, without limitation, reasonable counsel fees and
disbursements and Lender’s consultants, shall be paid by Borrower. The
above-referenced submissions to Lender for confirmation or consent shall be
delivered with a notice from Borrower (in bold typeface) that states “YOUR
FAILURE TO RESPOND TO THIS NOTICE AND REQUEST FOR [CONFIRMATION][APPROVAL]
WITHIN TEN (10) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE SHALL CONSTITUTE
YOUR DEEMED [CONFIRMATION][CONSENT] TO THE MATTERS DESCRIBED IN OR THAT ARE THE
SUBJECT OF THIS NOTICE”. If Lender responds to Borrower’s request by identifying
missing documents or materials that are incomplete or inaccurate (and that are
the subject of the request for confirmation or approval, as the case may be),
then Borrower shall re-submit such documents or materials to Lender for its
confirmation or approval, as applicable, together with a second notice from
Borrower that complies with this Section. If Lender fails to approve or
disapprove (or confirm or deny, as applicable) any such proposed request or
submission attached to a first notice or request sent by Borrower (or the
matters that are the subject of the re-submitted notice or request for
confirmation or approval) within ten (10) Business Days of receipt of same,
Borrower shall re-submit such instruments or materials to Lender for Lender’s
confirmation or approval and give Lender a second notice (in bold typeface) that
states “SECOND NOTICE — YOUR FAILURE TO RESPOND TO THIS NOTICE AND REQUEST FOR
[CONFIRMATION][APPROVAL] WITHIN TEN (10) BUSINESS DAYS OF YOUR RECEIPT OF THIS
NOTICE SHALL CONSTITUTE YOUR DEEMED [CONFIRMATION][CONSENT] TO THE MATTERS
DESCRIBED IN OR THAT ARE THE SUBJECT OF THIS NOTICE”. If Lender fails to respond
to such second notice within ten (10) Business Days of receipt of same, then
Lender’s confirmation or consent, as applicable, to the proposed request or
submission that is the subject of such notice shall be deemed granted.

(c) With respect to any Material Alteration, unless otherwise consented to by
Lender, Borrower shall promptly deliver to Mortgage Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (A) cash, (B) U.S. Obligations,
(C) other securities having a rating acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, (D) a completion and performance bond or an
irrevocable letter of credit (payable on sight draft only) issued by an Eligible
Institution, or (E) a completion guaranty from an Approved Guarantor in the form
attached hereto as Exhibit A (with such changes as Lender shall approve),

 

-107-



--------------------------------------------------------------------------------

together with evidence reasonably satisfactory to Lender that the Approved
Guarantor has reasonable liquidity taking into account the nature and amount of
the guaranteed obligations under such completion guaranty (it being agreed that,
if the Approved Guarantor in question is Holdings, then the amounts available
for repayment of such obligations under any revolving credit facility in effect
at such time in favor of Harrah’s Operating Company, Inc. will be taken into
account in determining whether Holdings has reasonable liquidity), and with, if
required by applicable Rating Agency requirements, an Additional Insolvency
Opinion. Such security, including the amount of the guaranteed obligations under
any completion guaranty delivered as aforesaid, shall be in an amount equal to
the sum of (i) the excess of the total unpaid amounts with respect to
alterations to the Improvements on the applicable Individual Property (other
than such amounts to be paid or reimbursed by tenants under the Leases) over the
Threshold Amount and (ii) the costs of collection, and, upon the occurrence and
during the continuance of an Event of Default, Lender may apply such security
from time to time at the option of Lender to pay for such alterations.

5.1.22 Operation of Properties. (a) Borrower shall cause Mortgage Borrower to
cause each of the Properties to be operated, in all material respects, in
accordance with the Operating Leases and in accordance with all applicable Legal
Requirements, including Gaming Laws, and all Gaming Licenses and other Operating
Permits and in a manner consistent with their respective use as of the Original
Closing Date (or, with respect to each Swap Property, as of the Closing Date).
Borrower shall cause Operating Company to post all required bonds, if any, with
any Gaming Authority as and in the amounts required under all applicable Legal
Requirements (and shall, if Lender makes a request therefor, promptly provide
Lender with copies of all such bonds).

(b) Borrower shall not, without Lender’s prior written consent, permit Operating
Company to assign or transfer, and Operating Company shall not, without Lender’s
prior written consent, assign or transfer, or delegate any responsibilities with
respect to, any material Gaming License or Operating Permit.

(c) Borrower shall cause Operating Company to make all filings required under
the Gaming Laws, or in connection with any Gaming Licenses or Operating Permits,
including in connection with the origination of the Mortgage Loan and the
Mezzanine Loans, and shall deliver copies of such filings as Lender shall
reasonably request to Lender, promptly upon request. Borrower will timely pay
all fees, investigative fees and costs required by the Gaming Authorities with
respect to any such approvals and licenses. Borrower will and will cause
Mortgage Borrower to diligently and comprehensively respond to any inquiries and
requests from the Gaming Authorities and promptly file or cause to be filed any
additional information required in connection with any required filings as soon
as practicable after receipt of requests therefor.

(d) Upon request of Lender, Borrower shall deliver to Lender (or cause Operating
Company to deliver to Lender) such evidence of compliance (by Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Operating Company and each Individual
Property) with all Legal Requirements, including Gaming Laws as shall be
reasonably requested by Lender. Borrower shall immediately deliver to Lender
(and shall cause Operating Company and Mortgage Borrower to deliver to Lender)
any notice of material non-compliance or material

 

-108-



--------------------------------------------------------------------------------

violation of any Legal Requirement, or of any material inquiry or investigation
commenced by the Gaming Authorities in connection with any of the Properties.
Borrower shall immediately notify Lender if it, Senior Mezzanine Borrower,
Mortgage Borrower or Operating Company believe that any material license,
including any Gaming License, is being or could be revoked or suspended, or that
any action is pending, being considered or being, or could be, taken to revoke
or suspend Borrower’s, Senior Mezzanine Borrower’s, Mortgage Borrower’s or
Operating Company’s material licenses, including the Gaming Licenses, or to
fine, penalize or impose remedies upon Borrower, Mortgage Borrower, Senior
Mezzanine Borrower or Operating Company, or that any action is pending, being
considered, or being, or could be, taken to discontinue, suspend, deny, decrease
or recoup any payments due, made or coming due to Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Operating Company, in each case if same might
reasonably be expected to have an Individual Material Adverse Effect. Borrower
shall immediately deliver to Lender any notice received by Borrower, Senior
Mezzanine Borrower, Mortgage Borrower or Operating Company alleging or relating
to the material non-compliance by Borrower, Senior Mezzanine Borrower, Mortgage
Borrower or Operating Company with any Legal Requirements, including Gaming
Laws.

(e) In the event that any of the Operating Leases expire or are terminated
(without limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of any of the Operating Leases in accordance with
the terms and provisions of this Agreement), Borrower shall cause Mortgage
Borrower to promptly enter into a replacement Operating Lease (in form and
substance satisfactory to Lender) with Operating Company or another operating
company reasonably satisfactory to Lender, provided Borrower will obtain a
Rating Agency Confirmation as a condition to the effectiveness of such
replacement Operating Lease and that Borrower will cause Guarantor (Operating
Lease) to execute and deliver an operating lease guaranty in the same form and
substance as the Operating Lease Guaranty.

(f) Borrower shall cause Mortgage Borrower to: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Operating Lease and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under any Operating Lease or
Operating Lease Guaranty of which it is aware; (iii) promptly deliver to Lender
a copy of each financial statement, business plan, capital expenditures plan,
notice, report and estimate received by it under each Operating Lease; and
(iv) enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by each Operating Company
under each Operating Lease and by each Guarantor (Operating Lease) under each
Operating Lease Guaranty, in a commercially reasonable manner.

(g) Borrower shall cause Mortgage Borrower to cause the Hotel Components to be
at all times open for business as a hotel and the Casino Components to be open
for business as a casino, except to the extent necessary to undertake any
alterations or repairs (subject to the provisions of this Agreement with respect
to the performance of any such alterations or repairs). Borrower shall cause
each Individual Property to be at all times operated, managed and maintained, at
all times and in the manner and accordance with the standards required pursuant
to the Operating Leases and all applicable Legal Requirements in all material
respects.

 

-109-



--------------------------------------------------------------------------------

(h) If Mortgage Borrower shall be in material default under any Operating Lease,
then, subject to the terms of such Operating Lease, Borrower shall cause
Mortgage Borrower (subject to any applicable Legal Requirements) to grant Lender
the right (but not the obligation), to cause the default or defaults under such
Operating Lease to be remedied and otherwise exercise any and all rights of
Mortgage Borrower under such Operating Lease, as may be necessary to prevent or
cure any default provided such actions are necessary to protect Lender’s
interest under the Loan Documents, and Lender shall have the right to enter all
or any portion of the affected Individual Property at such times and in such
manner as Lender deems necessary, to prevent or to cure any such default. The
actions or payments of Lender to cure any default by Mortgage Borrower under any
Operating Lease shall not remove or waive, as between Borrower and Lender, any
default that may occur or occurred under this Agreement by virtue of such
default by Mortgage Borrower under such Operating Lease. All out-of-pocket sums
reasonably expended by Lender to cure any such default shall be paid by Borrower
to Lender, upon demand, with interest on such sum at the rate set forth in this
Agreement from the date such sum is expended to and including the date the
reimbursement payment is made to Lender. All such indebtedness shall be deemed
to be secured by the Pledge Agreement and the Collateral.

(i) Borrower shall notify Lender promptly in writing of (i) the occurrence, to
Borrower’s knowledge, of any material default by any party to any Operating
Lease or any Operating Lease Guaranty, (ii) the occurrence, to Borrower’s
knowledge, of any event that, with the passage of time or service of notice, or
both, would constitute a material default by any party under any Operating Lease
or any Operating Lease Guaranty, and (iii) the receipt by Borrower or its
Affiliate of any notice (written or otherwise) from any party under any
Operating Lease or any Operating Lease Guaranty noting or claiming the
occurrence of any material default by Borrower under such Operating Lease or
such Operating Lease Guaranty.

(j) Borrower shall (subject to any applicable Legal Requirements) promptly cause
Mortgage Borrower to execute, acknowledge and deliver to Lender such instruments
as may reasonably be required to permit Lender to cure any material default
under any Operating Lease or permit Lender to take such other action required to
enable Lender to cure or remedy the matter in default and preserve the value of
the security interest of Lender under the Loan Documents with respect to the
Collateral. Upon the occurrence and during the continuance of an Event of
Default, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Mortgage Borrower under or with respect to any Operating Lease, including,
without limitation, the right to effectuate any extension or renewal of any
Operating Lease, or to preserve any rights of Mortgage Borrower whatsoever in
respect of any part of any Operating Lease (and the above powers granted to
Lender are coupled with an interest and shall be irrevocable).

(k) With respect to any Operating Lease or any Operating Lease Guaranty,
Borrower shall, from time to time, upon ten (10) Business Days’ prior written
request from Lender, execute, acknowledge and deliver to Lender, a statement
containing the following: (A) a statement that such Operating Lease or such
Operating Lease Guaranty is unmodified and in full force and effect or, if there
have been modifications, that the Operating Lease or the Operating Lease
Guaranty is in full force and effect as modified and setting forth such
modifications, (B) a statement that Mortgage Borrower is not in default
thereunder beyond any applicable grace, cure

 

-110-



--------------------------------------------------------------------------------

or notice period or, if any such default shall exist thereunder, a description
of such default and the steps being taken to cure such default, (C) a statement
that, to Borrower’s knowledge, either the other party thereto is not in default
thereunder beyond any applicable grace, cure or notice period or, if any such
default shall exist thereunder, a description of such default and the steps
being taken to cure such default and (D) such other information with respect to
the Operating Lease or the Operating Lease Guaranty as Lender shall reasonably
request.

(l) With respect to any Operating Lease, Borrower shall, from time to time, upon
ten (10) Business Days of Lender’s prior written request from Lender, provide
Lender with a statement from each Operating Company containing the following:
(A) a statement that such Operating Lease is unmodified and in full force and
effect or, if there have been modifications, that the Operating Lease is in full
force and effect as modified and setting forth such modifications, (B) a
statement that Operating Company is not in default thereunder beyond any
applicable grace, cure or notice period or, if any such default shall exist
thereunder, a description of such default and the steps being taken to cure such
default, (C) a statement that, to Operating Company’s knowledge, the Mortgage
Borrower is not in default thereunder beyond any applicable grace, cure or
notice period or, if any such default shall exist thereunder, a description of
such default and the steps being taken to cure such default and (D) such other
information with respect to Operating Company, any Operating Lease and/or any
Operating Lease Guaranty as Lender shall reasonably request.

(m) With respect to any Operating Lease Guaranty, Borrower shall, from time to
time, upon ten (10) Business Days of Lender’s prior written request from Lender,
provide Lender with a statement from Guarantor (Operating Lease) containing the
following: (A) a statement that such Operating Lease Guaranty is unmodified and
in full force and effect or, if there have been modifications, that the
Operating Lease Guaranty is in full force and effect as modified and setting
forth such modifications; (B) a statement that Guarantor (Operating Lease) is
not in default thereunder beyond any applicable grace, cure or notice period or,
if any such default shall exist thereunder, a description of such default and
the steps being taken to cure such default; and (C) such other information with
respect to such Guarantor (Operating Lease) and/or Operating Lease Guaranty as
Lender shall reasonably request

5.1.23 Intentionally Omitted.

5.1.24 Mortgage Loan Reserve Funds. Borrower shall cause Mortgage Borrower and
Senior Mezzanine Borrower to deposit and maintain each of the Mortgage Loan
Reserve Funds and Senior Mezzanine Loan Reserve Funds (if any) as more
particularly set forth in Article VII of the Mortgage Loan Agreement and Senior
Mezzanine Loan Agreement and to perform and comply with all the terms and
provisions relating thereto. Borrower grants to Lender a first-priority
perfected security interest in Borrower’s interest in each of the Mortgage Loan
Reserve Funds and Senior Mezzanine Loan Reserve Funds, if any, subject to the
prior rights of Mortgage Lender and Senior Mezzanine Lender, and any and all
monies now or hereafter deposited in each Mortgage Loan Reserve Fund and Senior
Mezzanine Loan Reserve Funds as additional security for payment of the Debt to
the extent Borrower has an interest in same. Subject to the qualifications
regarding Mortgage Lender’s and Senior Mezzanine Lender’s interest in the
Mortgage Loan Reserve Funds and Senior Mezzanine Loan Reserve Funds (as
applicable), if any, until expended or applied in accordance with the Mortgage
Loan

 

-111-



--------------------------------------------------------------------------------

Documents, Senior Mezzanine Loan Documents or the Loan Documents, Borrower’s
interest in the Mortgage Loan Reserve Funds and Senior Mezzanine Loan Reserve
Funds shall constitute additional security for the Debt and upon the occurrence
of an Event of Default, Lender may, in addition to any and all other remedies
available to Lender, apply any sums then present in any or all of the Mortgage
Loan Reserve Funds and Senior Mezzanine Loan Reserve Funds to the payment of the
Debt in any order in its sole discretion and/or hold the same as Collateral for
the Loan.

5.1.25 Notices. Borrower shall give notice, or cause notice to be given to
Lender promptly upon the occurrence and during the continuance of an Event of
Default and upon any of the following:

(a) any Mortgage Loan Event of Default or Senior Mezzanine Loan Event of
Default;

(b) any default or event of default under any contractual obligation of
Borrower, or, to the knowledge of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Operating Company, Principal or Guarantor that could reasonably be
expected to have an Individual Material Adverse Affect or an Aggregate Material
Adverse Affect;

(c) any litigation or proceeding affecting Borrower, or, to the knowledge of
Borrower, affecting any of Mortgage Borrower, Senior Mezzanine Borrower,
Operating Company, Principal or Guarantor, which could or could reasonably be
expected to have an Individual Material Adverse Effect or an Aggregate Material
Adverse Effect; or

(d) a change in the business, operations, property or financial or other
condition or prospects of Borrower, or, to the knowledge of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Operating Company, Principal or Guarantor
which could reasonably be expected to have an Individual Material Adverse Affect
or an Aggregate Material Adverse Affect.

5.1.26 Special Distributions. On each date on which amounts are required to be
paid to Lender under any of the Loan Documents (or required be disbursed to the
Mezzanine Collection Account, if applicable) Borrower shall exercise its rights
under the First Mezzanine Borrower Company Agreement to cause Senior Mezzanine
Borrower to make to Borrower a distribution in an aggregate amount such that
Lender shall receive the amount required to be disbursed to the Mezzanine
Collection Account or otherwise paid to Lender on such date.

5.1.27 Curing. Lender shall have the right, but shall not have the obligation,
to exercise Borrower’s rights under the First Mezzanine Borrower Company
Agreement (a) to cure a Mortgage Loan Default, or Senior Mezzanine Loan Default,
(b) to cure a Mortgage Loan Event of Default, or Senior Mezzanine Loan Event of
Default, (c) to satisfy any Liens, claims or judgments against the Properties
(except for Liens permitted by the Mortgage Loan Documents or Senior Mezzanine
Loan Documents), (d) to satisfy any Liens, claims or judgments against the
Senior Mezzanine Collateral, in the case of either (a), (b) or (c), unless
Borrower, Senior Mezzanine Borrower or Mortgage Borrower shall be diligently
pursuing remedies to cure the Mortgage Loan Default, the Senior Mezzanine Loan
Default, the Senior Mezzanine Loan Event

 

-112-



--------------------------------------------------------------------------------

of Default or Mortgage Loan Event of Default or to satisfy any such Liens,
claims or judgments, in either case to Lender’s sole satisfaction. Borrower
shall reimburse Lender on demand for any and all costs incurred by Lender in
connection with curing any such Mortgage Loan Default, Senior Mezzanine Loan
Default, Mortgage Loan Event of Default or Senior Mezzanine Loan Event of
Default or satisfying any Liens, claims or judgments against any of the
Properties or the Senior Mezzanine Collateral.

5.1.28 Senior Borrower Covenants. Borrower shall cause Mortgage Borrower and
Senior Mezzanine Borrower to comply with all obligations with which Mortgage
Borrower and/or Senior Mezzanine Borrower have covenanted to comply under the
Mortgage Loan Agreement, Senior Mezzanine Loan Agreement, all Senior Mezzanine
Loan Documents and all other Mortgage Loan Documents, as applicable (including,
without limitation, those certain affirmative and negative covenants set forth
in Article V of the Mortgage Loan Agreement and Senior Mezzanine Loan
Agreement), unless otherwise consented to in writing by Lender.

Section 5.2. Negative Covenants. From the Original Closing Date until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Liens of the Collateral in accordance with the
terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following (without, in each case, the prior written consent of Lender):

5.2.1 Operation of Properties. (a) Borrower shall not cause or permit Mortgage
Borrower to, without Lender’s prior consent: (i) surrender, terminate or cancel
(or permit to be surrendered, terminated or canceled) any of the Operating
Leases or any Operating Lease Guaranty; (ii) reduce or consent to the reduction
of (or permit the reduction or the consent to the reduction) of the term of any
of the Operating Leases; (iii) decrease or consent to any decrease (or permit to
be decreased or the consent to the decrease) of the amount of any rent or other
charges payable under any of the Operating Leases; (iv) Transfer, convey,
assign, sell, mortgage, encumber, pledge, hypothecate, grant a security interest
in, grant an option or options with respect to, or otherwise dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, whether or not for consideration) the Properties or any collateral
for the Mortgage Loan (or permit Operating Company to do so), in each case
without the prior written consent of Lender or except as expressly permitted in
Section 5.2.10, or (v) otherwise modify, change, supplement, alter or amend, or
waive or release (or permit to be modified, changed, supplemented, altered,
amended, waived or released) any of the rights and remedies of Borrower,
Mortgage Borrower or any Operating Company under any of the Operating Leases in
any material respect or any Operating Lease Guaranty (provided that Lender shall
not unreasonably withhold its consent to any modification, change, supplement,
alteration, amendment, waiver or release of the Operating Lease as may be
reasonably necessary to comply with the requirements of this Agreement or any
other Loan Document).

(b) During the continuance of an Event of Default, Borrower shall not exercise
(and shall not cause or permit Mortgage Borrower to exercise) any rights, make
any decisions, grant any approvals or otherwise take any action under any
Operating Lease, Operating Lease Guaranty or any management agreement without,
in each instance, the prior written consent of Lender, which consent may be
withheld in Lender’s sole discretion.

 

-113-



--------------------------------------------------------------------------------

5.2.2 Liens. (a) Borrower shall not create, incur, assume or suffer to exist any
Lien on any of the Collateral, except Liens created by or permitted pursuant to
the Loan Documents. Borrower shall not, and shall not cause or permit Mortgage
Borrower or Senior Mezzanine Borrower to create, incur, assume or suffer to
exist any Lien on any portion of any Individual Property or Senior Mezzanine
Collateral or permit any such action to be taken, except:

(i) Permitted Encumbrances;

(ii) Liens created by or permitted pursuant to the Loan Documents, Senior
Mezzanine Loan Documents or Mortgage Loan Documents; and

(iii) Liens for Taxes or Other Charges not yet due.

(b) Borrower shall not incur any Indebtedness other than the Loan, shall not
permit Mortgage Borrower to incur any Indebtedness other than the Mortgage Loan
and Permitted Indebtedness (as defined in the Mortgage Loan Agreement), and
shall not permit Senior Mezzanine Borrower to incur any Indebtedness other than
the Senior Mezzanine Loans. Borrower shall not permit any Operating Company to
incur Indebtedness in excess or other than Permitted Indebtedness (Operating
Company).

5.2.3 Dissolution. Borrower shall not, and shall not permit Mortgage Borrower,
Senior Mezzanine Borrower or Operating Company to, (a) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity (provided, however, that this negative covenant shall not be
construed to apply to an Original Released Borrower, an Original Released
Mortgage Borrower or an Original Released First Mezz Borrower from and after the
date hereof), (b) engage in any business activity not related to (i) in the case
of Borrower, the ownership of the Collateral, (ii) in the case of Senior
Mezzanine Borrower, ownership of the Senior Mezzanine Collateral, (iii) in the
case of Mortgage Borrower, the ownership and operation of the Properties and
(iv) in the case of Operating Company, the leasing and operation of the
Properties, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower, Senior Mezzanine Borrower or Mortgage Borrower except to the
extent permitted by the Loan Documents, (d) modify (in any material respect),
amend (in any material respect), waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction or (e) cause Holdings
to (i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which Holdings, Senior Mezzanine Borrower or Mortgage
Borrower would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend (in any material respect), modify (in any material respect), waive or
terminate the certificate of incorporation or bylaws of Holdings, Senior
Mezzanine Borrower or Mortgage Borrower, in each case, without obtaining the
prior consent of Lender.

5.2.4 Change in Business. Borrower shall not cause Mortgage Borrower to enter
into any line of business other than the ownership and operation of any of the
Properties and other activities reasonably ancillary thereto, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. In addition, Borrower shall not permit or

 

-114-



--------------------------------------------------------------------------------

cause Mortgage Borrower to cancel or otherwise forgive or release any material
claim or debt (other than termination of Leases in accordance herewith) owed to
Mortgage Borrower by any Person, except for adequate consideration and in the
ordinary cause of Mortgage Borrower’s business. Borrower shall not enter into
any line of business other than the ownership of the Collateral, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Borrower shall not allow Senior Mezzanine Borrower to
enter into any line of business other than the direct or indirect ownership of
the applicable Senior Mezzanine Collateral or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.

5.2.5 Debt Cancellation. Borrower shall not, and shall not permit Mortgage
Borrower, Senior Mezzanine Borrower or Operating Company to, cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Mortgage Borrower, Borrower or Senior Mezzanine
Borrower by any Person, except for adequate consideration and in the ordinary
course of Mortgage Borrower’s, Borrower’s or Senior Mezzanine Borrower’s
business. In addition, Borrower shall not permit or cause itself, Senior
Mezzanine Borrower, or Mortgage Borrower to cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to Senior Mezzanine Borrower, Borrower or Mortgage
Borrower by any Person, except for adequate consideration and in the ordinary
course of Mortgage Borrower’s, Borrower’s or Senior Mezzanine Borrower’s
business.

5.2.6 Zoning. Borrower shall not, and shall not permit Mortgage Borrower or
Operating Company to, initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of any Individual
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

5.2.7 Intentionally Omitted.

5.2.8 Principal Place of Business and Organization. Borrower shall not, nor
shall Borrower permit Mortgage Borrower, Senior Mezzanine Borrower or Operating
Company to, change the place of its organization as set forth in Section 4.1.28
without the consent of Lender, which consent shall not be unreasonably withheld.
Upon Lender’s request, Borrower shall (and shall cause Mortgage Borrower, Senior
Mezzanine Borrower or Operating Company to) execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Mortgage Lender’s security interest
in any of the Properties, any Senior Mezzanine Lender’s Security Interest in the
related Senior Mezzanine Collateral or Lender’s security interest in the
Collateral as a result of such change of place of organization.

 

-115-



--------------------------------------------------------------------------------

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers. (a) Without the prior consent of Lender and except to the
extent otherwise set forth in this Section 5.2.10, Borrower shall not, and shall
not permit any other Person holding any direct or indirect legal, economic,
beneficial or other ownership interest in Borrower, the Collateral, the Senior
Mezzanine Collateral or one or more of the Properties to, (1) Transfer all or
any part of the Collateral, the Senior Mezzanine Collateral or one or more of
the Properties, (2) permit any Transfer (directly or indirectly) of any direct
or indirect interest in Borrower, or (3) permit any Transfer (directly or
indirectly) of any direct or indirect interest in Operating Company or any
transfer or assignment or subletting (of all or substantially of any Individual
Property) by any Operating Company under any Operating Lease.

(b) A Transfer of (but not a mortgage, pledge, hypothecation, encumbrance or
grant of a security interest in) an indirect beneficial interest in Borrower
consisting of ownership interests in or at any level above the level of Ninth
Mezzanine Borrower shall be permitted without Lender’s consent (but subject to
the last sentence of Section 5.2.10(d)), provided that (i) immediately prior to
such Transfer, no Event of Default shall have occurred and be continuing,
(ii) Borrower is at all times Controlled and at least fifty percent (50%) owned
(directly or indirectly) by Qualified Transferees, (iii) subsequent to such
Transfer, Borrower will continue to be a Special Purpose Entity, (iv) if
(1) such Transfer causes the Transferee to own, in the aggregate with the
ownership interests of its Affiliates, more than a forty nine percent
(49%) interest in Borrower (and the Transferee (together with the ownership
interests of its Affiliates) did not, prior to such Transfer, own more than a
forty-nine percent (49%) interest in Borrower), or (2) such Transfer, together
with all other Transfers by Borrower, whether in a single Transfer or in a
series of Transfers and whether or not effected simultaneously, results in a
Transfer of more than forty-nine percent (49%) of the aggregate interests in
Borrower, then, if required by applicable Rating Agency requirements, an
acceptable non-consolidation opinion is delivered to the holder of the Loan and
to each of the Rating Agencies concerning, as applicable, Borrower,

 

-116-



--------------------------------------------------------------------------------

the new Transferee and/or their respective owners, and (v) subsequent to such
Transfer, the beneficial ownership of Borrower and Operating Company will be
substantially identical. For purposes hereof, Control shall not be deemed absent
solely because other parties have veto rights with respect to major decisions.
Further, a Change in Control shall be deemed a Transfer hereunder and, unless
clauses (ii) through (v) of this Section 5.2.10(b) shall be satisfied, the same
shall be an Event of Default hereunder (and for the sake of clarity, nothing
else contained in this Section 5.2.10 or this Agreement shall be deemed to limit
or qualify the above terms of this sentence).

(c) A Transfer of (but not a mortgage, pledge, hypothecation, encumbrance or
grant of a security interest in) a direct or indirect beneficial interest in
Operating Company shall be permitted without Lender’s consent (but subject to
the last sentence of Section 5.2.10(d)), provided that (i) immediately prior to
such Transfer, no Event of Default shall have occurred and be continuing,
(ii) Operating Company is at all times Controlled and at least fifty percent
(50%) owned (directly or indirectly) by Qualified Transferees, and
(iii) subsequent to such Transfer, the beneficial ownership of Borrower and
Operating Company will be substantially identical. For purposes hereof, Control
shall not be deemed absent solely because other parties have veto rights with
respect to major decisions.

(d) In the event that a permitted Transfer of more than a forty nine percent
(49%) interest in Borrower is made pursuant to this Section 5.2.10, at
Borrower’s request, Lender shall release Guarantor from (i) the obligations and
liabilities under any Guaranty for obligations and liabilities that occurred
subsequent to such Transfer, provided that a replacement guarantor(s) reasonably
satisfactory to Lender shall have executed and delivered to Lender replacement
guarantees in form and substance substantially similar to the applicable
Guaranty, pursuant to which such replacement guarantor(s) expressly assumes all
of Guarantor’s obligations under the applicable Guaranty for obligations and
liabilities arising from and after the date of such Transfer, and (ii) the
obligations and liabilities under any Guaranty for obligations and liabilities
that occurred either prior or subsequent to such Transfer, provided that a
replacement guarantor(s) reasonably satisfactory to Lender shall have executed
and delivered to Lender replacement guarantees in form and substance
substantially similar to the applicable Guaranty, pursuant to which such
replacement guarantor(s) expressly assumes all of Guarantor’s obligations under
the applicable Guaranty, including those which occurred prior to the Transfer.
Notwithstanding the foregoing or anything else that may be construed to the
contrary, in no event may Borrower effect a Transfer, or permit or suffer any
Transfer, that would result in any loss or impairment of any Gaming License or
in any similar event that would have an Individual Property Material Adverse
Effect or Aggregate Property Material Adverse Effect.

(e) Notwithstanding the foregoing or anything herein to the contrary, but
subject to the final sentence of Section 5.2.10(d), nothing contained in this
Agreement or the other Loan Documents shall in any way restrict or prohibit, nor
shall any notice to Lender or consent of Lender or Rating Agency Confirmation be
required in connection with the Transfer or issuance in the ordinary course of
any securities in any Person whose securities are publicly traded on a national
exchange (except to the extent that the same would cause a Change of Control) or
with an initial public offering of securities issued by Holdings or of
subsidiary of Holdings (other than the Borrower and any Mezzanine Borrower
(provided that, in the case of an issuance by a subsidiary, such issuance would
not cause a Change of Control).

 

-117-



--------------------------------------------------------------------------------

(f) Assumptions of the Loan shall be permitted, provided that the following
conditions are satisfied and/or occur to Lender’s satisfaction:

(i) such sale has been approved or deemed approved under the Mortgage Loan
Documents and Senior Mezzanine Loan Documents and all conditions set forth in
the Mortgage Loan Documents and Senior Mezzanine Loan Documents relating thereto
have been satisfied;

(ii) an assumption of this Agreement, the Note, the Pledge Agreement and the
other Loan Documents as so modified by the proposed transferee, subject to the
provisions of Section 9.3 hereof;

(iii) payment of all of reasonable out-of-pocket costs and expenses incurred in
connection with such Transfer including, without limitation, the cost of any
legal fees and expenses, Rating Agency fees and expenses or required legal
opinions;

(iv) the payment of a non-refundable assumption fee equal to Lender’s Share of
One Million and No/100 Dollars ($1,000,000) per transaction (effecting an
assumption of the Loan) or series of related transactions (effected to implement
an assumption of the Loan);

(v) the delivery of an Additional Insolvency Opinion reflecting the proposed
transfer satisfactory in form and substance to Lender; and the delivery of an
Additional True-Lease Opinion in form and substance satisfactory to Lender;

(vi) the proposed Transferee being Controlled and at least 50% owned, directly
or indirectly, by one or more Qualified Transferees;

(vii) the Operating Company being Controlled and at least 50% owned, directly or
indirectly, by one or more Qualified Transferees, having sufficient experience
(or having a manager that has sufficient experience) in the management of
properties similar to the Properties, and such Operating Company or its manager
not having materially less than the same level of experience in the operation of
properties similar to the Properties as the current Operating Company under the
Operating Lease and, in each case, Lender shall be provided with reasonable
evidence thereof (and Lender reserves the right to approve the Transferee(s)
without approving the substitution of the Operating Company) and the operating
tenant shall be either the Operating Company or, if permitted by applicable
Legal Requirements, a manager acceptable to Lender under a management agreement
acceptable to Lender; provided that so long as the Operating Lease is in force
and effect and the current Operating Company shall continue to be the tenant
thereunder and owned and Controlled by the same Person(s) that currently own and
Control the Operating Company, the condition with respect to the Operating
Company set forth in this subclause (vi) shall be deemed to have been met in all
respects;

(viii) the delivery of evidence reasonably satisfactory to Lender that the
single purpose nature and bankruptcy remoteness of Borrower, its shareholders,
partners or members, as the case may be, following such transfers are in
accordance with the then current standards of Lender and the Rating Agencies;
and the Transferee(s)’ continued compliance with the representations and
covenants set forth in Section 4.1.30 and Section 5.2.9 hereof;

 

-118-



--------------------------------------------------------------------------------

(ix) Borrower’s delivery to Lender of evidence reasonably satisfactory to Lender
of any required approval or consent of any Governmental Authority, including the
Gaming Authorities, that has direct or indirect authority or oversight over
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, the Properties,
Operating Company or the operations conducted at the Properties to the change in
ownership and/or operator of the Properties (or any part thereof);

(x) prior to any release of the Guarantor, a substitute guarantor reasonably
acceptable to Lender shall have assumed all of the obligations of the Guarantor
under the Guaranty (FF&E), the Guaranty (Recourse Carveouts), the Operating
Lease Guaranty, any completion guaranty provided under Section 5.1.21 and the
Environmental Indemnity or executed replacement guaranties and an environmental
indemnity reasonably satisfactory to Lender;

(xi) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Borrower owned by
the Third Mezzanine Borrower (1) shall assume the Third Mezzanine Loan (if still
outstanding) and all the agreements of Third Mezzanine Borrower under the Third
Mezzanine Loan Documents (and without limiting the foregoing, all of the
ownership interests in Borrower, all payments thereon and all proceeds thereof
shall be pledged to Lender on terms no less favorable than the pledge of the
Collateral under the applicable Pledge Agreement), (2) shall each be a
bankruptcy-remote single purpose entity, and (3) shall otherwise have a legal,
financial and ownership structure that is (a) substantially the same as the
Third Mezzanine Borrower or (b) at least as favorable to the Third Mezzanine
Lender, as determined by the Third Mezzanine Lender in its reasonable
discretion, as the legal, financial and ownership structure of Third Mezzanine
Borrower;

(xii) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Third Mezzanine
Borrower owned by the Fourth Mezzanine Borrower (1) shall assume the Fourth
Mezzanine Loan (if still outstanding) and all the agreements of Fourth Mezzanine
Borrower under the Fourth Mezzanine Loan Documents (and without limiting the
foregoing, all of the ownership interests in Third Mezzanine Borrower, all
payments thereon and all proceeds thereof shall be pledged to Lender on terms no
less favorable than the pledge of the Collateral under the applicable Pledge
Agreement), (2) shall each be a bankruptcy-remote single purpose entity, and
(3) shall otherwise have a legal, financial and ownership structure that is
(a) substantially the same as the Fourth Mezzanine Borrower or (b) at least as
favorable to the Fourth Mezzanine Lender, as determined by the Fourth Mezzanine
Lender in its reasonable discretion, as the legal, financial and ownership
structure of Fourth Mezzanine Borrower;

 

-119-



--------------------------------------------------------------------------------

(xiii) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Fourth Mezzanine
Borrower owned by the Fifth Mezzanine Borrower (1) shall assume the Fifth
Mezzanine Loan (if still outstanding) and all the agreements of Fifth Mezzanine
Borrower under the Fifth Mezzanine Loan Documents (and without limiting the
foregoing, all of the ownership interests in Fourth Mezzanine Borrower, all
payments thereon and all proceeds thereof shall be pledged to Lender on terms no
less favorable than the pledge of the Collateral under the applicable Pledge
Agreement), (2) shall each be a bankruptcy remote single purpose entity, and
(3) shall otherwise have a legal, financial and ownership structure that is
(a) substantially the same as the Fifth Mezzanine Borrower or (b) at least as
favorable to the Fifth Mezzanine Lender, as determined by the Fifth Mezzanine
Lender in its reasonable discretion, as the legal, financial and ownership
structure of Fifth Mezzanine Borrower;

(xiv) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Fifth Mezzanine
Borrower owned by the Sixth Mezzanine Borrower (1) shall assume the Sixth
Mezzanine Loan (if still outstanding) and all the agreements of Sixth Mezzanine
Borrower under the Sixth Mezzanine Loan Documents (and without limiting the
foregoing, all of the ownership interests in Fifth Mezzanine Borrower, all
payments thereon and all proceeds thereof shall be pledged to Lender on terms no
less favorable than the pledge of the Collateral under the applicable Pledge
Agreement), (2) shall each be a bankruptcy remote single purpose entity, and
(3) shall otherwise have a legal, financial and ownership structure that is
(a) substantially the same as the Sixth Mezzanine Borrower or (b) at least as
favorable to the Sixth Mezzanine Lender, as determined by the Sixth Mezzanine
Lender in its reasonable discretion, as the legal, financial and ownership
structure of Sixth Mezzanine Borrower;

(xv) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Sixth Mezzanine
Borrower owned by the Seventh Mezzanine Borrower (1) shall assume the Seventh
Mezzanine Loan (if still outstanding) and all the agreements of Seventh
Mezzanine Borrower under the Seventh Mezzanine Loan Documents (and without
limiting the foregoing, all of the ownership interests in Sixth Mezzanine
Borrower, all payments thereon and all proceeds thereof shall be pledged to
Lender on terms no less favorable than the pledge of the Collateral under the
applicable Pledge Agreement), (2) shall each be a bankruptcy remote single
purpose entity, and (3) shall otherwise have a legal, financial and ownership
structure that is (a) substantially the same as the Seventh Mezzanine Borrower
or (b) at least as favorable to the Seventh Mezzanine Lender, as determined by
the Seventh Mezzanine Lender in its reasonable discretion, as the legal,
financial and ownership structure of Seventh Mezzanine Borrower;

(xvi) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Seventh Mezzanine
Borrower owned by the Eighth Mezzanine Borrower (1) shall assume the Eighth
Mezzanine Loan (if still outstanding) and all the agreements of Eighth Mezzanine
Borrower under the Eighth Mezzanine Loan Documents (and without limiting the
foregoing, all of the ownership interests in Seventh Mezzanine Borrower, all
payments thereon and all proceeds thereof shall be pledged to Lender on terms no
less favorable than the pledge of the Collateral under the applicable Pledge
Agreement), (2) shall each be a bankruptcy remote single

 

-120-



--------------------------------------------------------------------------------

purpose entity, and (3) shall otherwise have a legal, financial and ownership
structure that is (a) substantially the same as the Eighth Mezzanine Borrower or
(b) at least as favorable to the Eighth Mezzanine Lender, as determined by the
Eighth Mezzanine Lender in its reasonable discretion, as the legal, financial
and ownership structure of Eighth Mezzanine Borrower; and

(xvii) receipt of evidence satisfactory to Lender that all of the entities which
own interests in the transferee similar to the interests in Eighth Mezzanine
Borrower owned by the Ninth Mezzanine Borrower (1) shall assume the Ninth
Mezzanine Loan (if still outstanding) and all the agreements of Ninth Mezzanine
Borrower under the Ninth Mezzanine Loan Documents (and without limiting the
foregoing, all of the ownership interests in Eighth Mezzanine Borrower, all
payments thereon and all proceeds thereof shall be pledged to Lender on terms no
less favorable than the pledge of the Collateral under the applicable Pledge
Agreement), (2) shall each be a bankruptcy remote single purpose entity, and
(3) shall otherwise have a legal, financial and ownership structure that is
(a) substantially the same as the Ninth Mezzanine Borrower or (b) at least as
favorable to the Ninth Mezzanine Lender, as determined by the Ninth Mezzanine
Lender in its reasonable discretion, as the legal, financial and ownership
structure of Ninth Mezzanine Borrower.

(xviii) a written consent to the transfer from the lender under each Mezzanine
Loan (and, if any, a Permitted Mezzanine Loan) or receipt by Lender of other
evidence satisfactory to Lender that all conditions imposed under the terms of
each Mezzanine Loan and Permitted Mezzanine Loan shall have been complied with
by the borrower thereunder or otherwise waived by the applicable lender;

(xix) subsequent to such assumption of the Loan, the beneficial ownership of
Borrower and Operating Company will be substantially identical; and

(xx) the delivery of a new Owner’s Title Policy, in an amount equal to the value
of the Properties, together with an endorsement to Lender in form and substance
reasonably satisfactory to Lender.

Lender agrees to provide a written consent to a transfer pursuant to this
Section 5.2.10(f) upon satisfaction of all of the conditions set forth in this
Section 5.2.10(f) other than the condition set forth in clause (xix) of this
Section 5.2.10(f).

(g) Restrictions on Transfers set forth herein or in the Pledge Agreement shall
not apply to (i) the pledge by Borrower of the ownership interests in Mortgage
Borrower as security for the Loan pursuant to this Agreement, (ii) the pledge by
Second Mezzanine Borrower of the ownership interests in Borrower as security for
the Second Mezzanine Loan pursuant to the Second Mezzanine Loan Agreement,
(iii) the pledge by Third Mezzanine Borrower of the ownership interests in
Second Mezzanine Borrower as security for the Third Mezzanine Loan pursuant to
the Third Mezzanine Loan Agreement, (iv) the pledge by Fourth Mezzanine Borrower
of the ownership interests in Third Mezzanine Borrower as security for the
Fourth Mezzanine Loan pursuant to the Fourth Mezzanine Loan Agreement, (v) the
pledge by Fifth Mezzanine Borrower of the ownership interests in Fourth
Mezzanine Borrower as security for

 

-121-



--------------------------------------------------------------------------------

the Fifth Mezzanine Loan pursuant to the Fifth Mezzanine Loan Agreement,
(vi) the pledge by Sixth Mezzanine Borrower of the ownership interests in Fifth
Mezzanine Borrower as security for the Sixth Mezzanine Loan pursuant to the
Sixth Mezzanine Loan Agreement, (vii) the pledge by Seventh Mezzanine Borrower
of the ownership interests in Sixth Mezzanine Borrower as security for the
Seventh Mezzanine Loan pursuant to the Seventh Mezzanine Loan Agreement,
(viii) the pledge by Eighth Mezzanine Borrower of the ownership interests in
Seventh Mezzanine Borrower as security for the Eighth Mezzanine Loan pursuant to
the Eighth Mezzanine Loan Agreement, (ix) the pledge by Ninth Mezzanine Borrower
of the ownership interests in Eighth Mezzanine Borrower as security for the
Ninth Mezzanine Loan pursuant to the Ninth Mezzanine Loan Agreement, (x) any
pledge pursuant to a New Mezzanine Loan or (xi) the Transfer or pledge of any
direct or indirect interest in Holdings, provided that no Change in Control
shall occur.

(h) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

5.2.11 Intentionally Omitted.

5.2.12 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, Borrower shall not make any distributions to
its members. If any Distributions shall be received by Borrower or any Affiliate
of Borrower after the occurrence and during the continuance of an Event of
Default, Borrower shall hold, or shall cause the same to be held, in trust for
the benefit of Lender.

5.2.13 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion),
give its consent or approval to any of the following actions or items: the
distribution by Mortgage Borrower or Senior Mezzanine Borrower of property other
than cash.

5.2.14 Refinancing. Borrower shall not consent to or permit a refinancing of the
Mortgage Loan or Senior Mezzanine Loan unless it obtains the prior consent of
Lender, unless the Loan shall be paid in full in connection with such
refinancing in accordance with this Agreement. Borrower shall not consent to or
permit a prepayment in full or in part of the Mortgage Loan or Senior Mezzanine
Loan unless it obtains the prior consent of Lender, unless the Loan shall
likewise be prepaid (in the same proportion, in the case of any partial
prepayment) in accordance with this Agreement.

 

-122-



--------------------------------------------------------------------------------

Section 5.3. General. For avoidance of doubt, all requirements contained in this
Article V with respect to the Operating Company shall mean that it shall be a
Default or Event of Default hereunder if Operating Company fails to perform in
the specified manner, but Lender acknowledges that Operating Company is not a
party to this Agreement and that Borrower does not control Operating Company.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION

Section 6.1. Insurance. (a) Borrower shall cause Mortgagor Borrower to maintain
at all times during the term of the Loan the Policies required under Section 6.1
of the Mortgage Loan Agreement, including, without limitation, meeting all
insurer requirements thereunder. In addition, Borrower shall cause Lender to be
named “as their interest may appear”, under the Policies required under
Sections 6.1(a)(i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x) and
(xi) of the Mortgage Loan Agreement and as an “additional insured” with respect
to liability coverages. Borrower shall also cause all insurance policies
required under this Section 6.1 to provide for at least thirty (30) days’ prior
notice to Lender in the event of policy cancellation or material changes.
Borrower shall provide Lender with evidence of all such insurance required
hereunder on or before the date on which Mortgage Borrower is required to
provide such evidence to Mortgage Lender. For purposes of this Agreement, Lender
shall have the same approval rights over the insurance referred to above and in
the Mortgage Loan Agreement (including, without limitation, the insurers,
deductibles and coverages thereunder, as well as the right to require other
reasonable insurance pursuant to Section 6.1 of the Mortgage Loan Agreement) as
are provided in favor of the Mortgage Lender in the Mortgage Loan Agreement.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in any of the Properties or the Collateral, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate (but limited to the coverages and amounts
required under the Mortgage Loan Agreement) and all premiums incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and shall bear interest
at the Default Rate.

Section 6.2. Casualty. If the Individual Property shall be materially damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall cause
Mortgage Borrower to promptly commence and diligently prosecute the completion
of the Restoration of the Individual Property as nearly as possible to the
condition the Individual Property was in immediately prior to such Casualty,
with such alterations as may be reasonably approved by Lender and otherwise in
accordance with Section 6.4 of the Mortgage Loan Agreement. Borrower shall cause
Mortgage Borrower to pay all costs of such Restoration whether or not such costs
are covered by insurance. Lender may, but shall not be obligated to make proof
of loss if not made promptly by Borrower or Mortgage Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies with respect to any Casualty in which the Net Proceeds or the costs of
completing the Restoration are equal to or greater than, in the case of each
Casualty, an amount equal to five percent (5%) of the sum of the Allocated Loan
Amount for the affected Individual Property and the “Allocated Loan Amounts”
under (and as defined in each of) the Mortgage Loan Agreement and the Other
Mezzanine Loan Agreements for the affected Individual Property, and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

 

-123-



--------------------------------------------------------------------------------

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property and shall cause Mortgage Borrower to deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If any Individual Property or any portion thereof is
taken by a condemning authority, Borrower shall cause Mortgage Borrower to
promptly commence and diligently prosecute the Restoration of the applicable
Individual Property and otherwise comply with the provisions of Section 6.4 of
the Mortgage Loan Agreement. If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

Section 6.4. Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of any Individual
Property after a Casualty or Condemnation.

 

  VII. RESERVE FUNDS

Section 7.1. Intentionally Omitted.

Section 7.2. Tax and Insurance Escrow Fund. (a) If (and for so long as) a
Trigger Event shall have occurred and shall not have been cured by a Trigger
Event Cure, on each Payment Date during such period, Borrower shall pay to
Lender (or Servicer, as directed by Lender) an amount equal to (i) one-twelfth
of the Taxes that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes at least thirty (30) days prior to their respective due dates,
and (ii) one-twelfth of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (i) and (ii) above hereinafter called the “Tax and
Insurance Escrow Fund”). Lender shall apply the Tax and Insurance Escrow Fund to
payments

 

-124-



--------------------------------------------------------------------------------

of Taxes and Insurance Premiums required to be made by Borrower pursuant to
Section 5.1.2 hereof and under the Mortgage Loan Agreement. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, provided no Event of Default shall have occurred and be
continuing, then Lender shall return any excess to Borrower (or to Operating
Company, if so directed by Borrower). In allocating such excess, Lender may deal
with the Person shown on the records of Lender to be the owner of the
Properties. If at any time Lender reasonably determines that the Tax and
Insurance Escrow Fund is not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in (i) and (ii) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes
and/or thirty (30) days prior to expiration of the Policies, as the case may be.

(b) Notwithstanding the foregoing, Borrower shall not be required to make any
deposits into the Tax and Insurance Escrow Fund on account of Insurance Premiums
if (and for so long as) Borrower shall maintain a blanket insurance policy in
respect of the Properties that is in accordance with the provisions of
Section 6.1(a) and otherwise satisfactory to Lender in all material respects.

(c) Any amount remaining in the Tax and Insurance Escrow Fund following the
occurrence of a Trigger Event Cure shall be returned to Borrower (or Operating
Company, as directed by Borrower).

7.2.1 Waiver of Tax Escrow. Borrower shall be relieved of its obligation to make
deposits of Tax and Insurance Escrow Fund under Section 7.2 above, provided that
(a) Mortgage Borrower or Senior Mezzanine Borrower is required to and does make
monthly deposits to a tax escrow account under the Mortgage Loan or Senior
Mezzanine Loan, and (b) Lender receives evidence acceptable to it of the making
of such deposits and of the payment of all such Taxes.

7.2.2 Tax and Insurance Escrow Funds After Debt Paid. Any Tax and Insurance
Escrow Funds remaining after the Debt has been paid in full shall be remitted
(i) if the Third Mezzanine Loan is outstanding, then to the Third Mezzanine
Lender or (ii) if the Third Mezzanine Loan is not then outstanding but the
Fourth Mezzanine Loan is outstanding, then to the Fourth Mezzanine Lender in
accordance with the Third Mezzanine Loan Agreement or (iii) if the Third
Mezzanine Loan and the Fourth Mezzanine Loan are no longer outstanding, then to
the Fifth Mezzanine Lender in accordance with the Fourth Mezzanine Loan
Agreement or (iv) if the Third Mezzanine Loan, the Fourth Mezzanine Loan and the
Fifth Mezzanine Loan are no longer outstanding, then to the Sixth Mezzanine
Lender in accordance with the Fifth Mezzanine Loan Agreement or (v) if the Third
Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan and the
Sixth Mezzanine Loan are no longer outstanding, then to the Seventh Mezzanine
Lender in accordance with the Sixth Mezzanine Loan Agreement or (vi) if the
Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the
Sixth Mezzanine Loan and the

 

-125-



--------------------------------------------------------------------------------

Seventh Mezzanine Loan are no longer outstanding, then to the Eighth Mezzanine
Lender in accordance with the Seventh Mezzanine Loan Agreement or (vii) if the
Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the
Sixth Mezzanine Loan, the Seventh Mezzanine Loan and the Eighth Mezzanine Loan
are no longer outstanding, then to the Ninth Mezzanine Lender in accordance with
the Eighth Mezzanine Loan Agreement or (viii) if the Third Mezzanine Loan, the
Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth Mezzanine Loan, the
Seventh Mezzanine Loan, the Eighth Mezzanine Loan and the Ninth Mezzanine Loan
are no longer outstanding then to Borrower or, at Borrower’s election, shall be
credited against the Debt simultaneously with the satisfaction of the balance of
the Loan.

Section 7.3. FF&E Reserve Account.

7.3.1 FF&E Reserve Fund. (a) Unless Borrower shall have delivered to Lender a
Guaranty (FF&E) that is in full force and effect, Borrower shall pay to Lender
(or Servicer, as directed by Lender) on each Payment Date an amount equal to
(i) one-twelfth of three percent (3%) of the amount of all Revenues for the full
calendar year prior to the first (1st) day of the month in which such Payment
Date occurs, less (ii) any amount spent during the previous calendar month by
Borrower or Operating Company on behalf of Borrower in accordance with the
Operating Lease on account of FF&E (other than from the FF&E Reserve Fund, it
being understood that amounts expended on account of FF&E from the FF&E Reserve
Fund shall not be included in any deductions required pursuant to the preceding
subclause (i) and that any FF&E that is purchased through disbursements from the
FF&E Reserve Fund may not be subsequently financed by Borrower or Operating
Company). Notwithstanding anything to the contrary contained herein, in no event
shall Borrower be required to maintain in the FF&E Reserve Account an amount in
excess of the aggregate amount of all FF&E deposits required to be made in the
preceding calendar year (as determined, for purposes of this sentence, utilizing
the monthly formula set forth in the preceding sentence). In addition,
notwithstanding anything to the contrary contained herein, for purposes of
determining the amount of any required FF&E Reserve Fund deposits (and for
purposes of calculating such amount, monthly, based on the formula set forth in
the first sentence of this Section 7.3.1), Revenues shall include Revenue from
the Hotel Component and the Casino Component but shall not include non-Hotel or
Casino related Revenues (e.g., Rents from retail tenants).

(b) Amounts deposited by Borrower as described in this Section 7.3.1 shall
hereinafter be referred to as the “FF&E Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as the “FF&E Reserve
Account”.

7.3.2 Disbursements from FF&E Reserve Account. (a) All disbursements from the
FF&E Reserve Account shall be made solely for the purpose of reimbursing
Borrower (or Operating Company for FF&E bought on behalf and in the name of
Borrower in accordance with the Operating Lease, as directed by Borrower) for
its costs and expenses incurred, or for paying costs to be incurred, in
connection with the repair, replacement and/or upgrade of FF&E at the
Properties. Provided no Event of Default shall have occurred and be continuing,
Lender shall, within ten (10) days following request by Borrower, make
disbursements from the FF&E Reserve Fund no more frequently than once in any
thirty (30) day period, in amounts no less than $10,000 per disbursement (or a
lesser amount if the total amount in the FF&E Reserve Account

 

-126-



--------------------------------------------------------------------------------

is less than $10,000, in which case only one disbursement of the amount
remaining in the account shall be made), and upon delivery by Borrower (or
Operating Company) of Lender’s standard form of draw request accompanied by
copies of invoices for the amounts requested and, if required by Lender for
requests in excess of $50,000 for a single item, receipts and releases from all
parties furnishing materials and/or services in connection with the requested
payment.

(b) Disbursements may be made from the FF&E Reserve Account, at Borrower’s
election, directly to third parties (as directed by Borrower).

(c) In no event shall funds in the FF&E Reserve Account be utilized to pay (or
reimburse any Person) for any Capital Expenditures or non-recurring work being
performed at the Properties.

7.3.3 Balance in the FF&E Reserve Account. (a) The insufficiency of any balance
in the FF&E Reserve Account shall not relieve Borrower from its obligation to
fulfill all preservation and maintenance covenants in the Loan Documents.

7.3.4 Waiver of FF&E Reserve. Borrower shall be relieved of its obligation to
make deposits of FF&E Reserve Fund under Section 7.3 above, provided that either
(a)(i) Mortgage Borrower or Senior Mezzanine Borrower is required to and does
make monthly deposits to a FF&E reserve account under the Mortgage Loan or
Senior Mezzanine Loan, and (ii) Lender receives evidence acceptable to it of the
making of such deposits or (b) an FF&E Guaranty is provided to Mortgage Lender.

7.3.5 FF&E Reserve Funds After Debt Paid. Any FF&E Reserve Funds remaining after
the Debt has been paid in full shall be remitted (i) if the Third Mezzanine Loan
is outstanding, to the Third Mezzanine Lender or (ii) if the Third Mezzanine
Loan is not then outstanding, but the Fourth Mezzanine Loan is outstanding, then
to the Fourth Mezzanine Lender in accordance with the Third Mezzanine Loan
Agreement or (iii) if the Third Mezzanine Loan and the Fourth Mezzanine Loan are
no longer outstanding, then to the Fifth Mezzanine Lender in accordance with the
Fourth Mezzanine Loan Agreement or (iv) if the Third Mezzanine Loan, the Fourth
Mezzanine Loan and the Fifth Mezzanine Loan are no longer outstanding, then to
the Sixth Mezzanine Lender in accordance with the Fifth Mezzanine Loan Agreement
or (v) if the Third Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth
Mezzanine Loan and the Sixth Mezzanine Loan are no longer outstanding, then to
the Seventh Mezzanine Lender in accordance with the Sixth Mezzanine Loan
Agreement or (vi) if the Third Mezzanine Loan, the Fourth Mezzanine Loan, the
Fifth Mezzanine Loan, the Sixth Mezzanine Loan and the Seventh Mezzanine Loan
are no longer outstanding, then to the Eighth Mezzanine Lender in accordance
with the Seventh Mezzanine Loan Agreement or (vii) if the Third Mezzanine Loan,
the Fourth Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth Mezzanine Loan,
the Seventh Mezzanine Loan and the Eighth Mezzanine Loan are no longer
outstanding, then to the Ninth Mezzanine Lender in accordance with the Eighth
Mezzanine Loan Agreement or (viii) if the Third Mezzanine Loan, the Fourth
Mezzanine Loan, the Fifth Mezzanine Loan, the Sixth Mezzanine Loan, the Seventh
Mezzanine Loan, the Eighth Mezzanine Loan and the Ninth Mezzanine Loan are no
longer outstanding then to Borrower.

 

-127-



--------------------------------------------------------------------------------

Section 7.4. Intentionally Omitted.

Section 7.5. Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence and during the continuance of an Event of Default, Lender
may, in addition to any and all other rights and remedies available to Lender,
apply any sums then present in any or all of the Reserve Funds to the payment of
the Debt in any order in its sole discretion. The Reserve Funds shall not
constitute trust funds and may be commingled with other monies held by Lender.

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

(c) The Reserve Funds shall be held by Lender (or Servicer) and may be invested
at Borrower’s election and direction in Permitted Investments routinely offered
by the Servicer of the Securitization for investment by Borrower. All interest
or other earnings on a Reserve Fund shall be added to and become a part of such
Reserve Fund for the benefit of Borrower and shall be disbursed in the same
manner as other monies deposited in such Reserve Fund. Borrower shall have the
right to direct Lender (or Servicer) to invest sums on deposit in the Eligible
Account in Permitted Investments provided (a) such investments are permitted by
applicable federal, state and local rules, regulations and laws, (b) the
maturity date of the Permitted Investment is not later than the date on which
the applicable Reserve Funds are required for payment of an obligation for which
such Reserve Fund was created, and (c) no Event of Default shall have occurred
and be continuing. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest or income earned
on the Reserve Funds. No other investments of the sums on deposit in the Reserve
Funds shall be permitted except as set forth in this Section 7.5. Borrower shall
bear all reasonable costs associated with the investment of the sums in the
account in Permitted Investments. Such costs shall be deducted from the income
or earnings on such investment, if any, and to the extent such income or
earnings shall not be sufficient to pay such costs, such costs shall be paid by
Borrower promptly on demand by Lender. Lender shall have no liability for the
rate of return earned or losses incurred on the investment of the sums in
Permitted Investments.

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

-128-



--------------------------------------------------------------------------------

Section 7.6. Transfer of Reserve Funds Under Mortgage Loan and Senior Mezzanine
Loan. (a) If Mortgage Lender or Senior Mezzanine Lender waives any reserves or
escrow accounts required in accordance with the terms of the Mortgage Loan
Agreement or Senior Mezzanine Loan Agreement which reserves or escrow accounts
are also required in accordance with the terms of this Article VII, or if the
Mortgage Loan or Senior Mezzanine Loan is refinanced or paid off in full
(without a prepayment of the Loan) and Reserve Funds that are required hereunder
are not required under the new mortgage loan, if any, then Borrower shall cause
any amounts that would have been deposited into any reserves or escrow accounts
in accordance with the terms of the Mortgage Loan Agreement or Senior Mezzanine
Loan Agreement to be paid to and deposited with Lender in accordance with the
terms of this Article VII (and Borrower shall enter into lockbox and cash
management agreements for the benefit of Lender in form and substance acceptable
to Lender).

 

  VIII.  DEFAULTS

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) any portion of the Debt is not paid in full on the Maturity Date,
(B) the Debt Service is not paid in full on or before the related Payment Date,
or (C) any other portion of the Debt is not paid within five (5) days of when
due;

(ii) if any of the Taxes or Other Charges are not paid (with respect to each
Individual Property) prior to Delinquency;

(iii) if the Policies (with respect to each Individual Property) are not kept in
full force and effect, or if certified copies of the Policies (for each
Individual Property) are not delivered to Lender upon request (or certificates
thereof, if a Policy shall be renewed and certified copies of the Policy are not
immediately available upon such renewal (Borrower agreeing in such instance to
provide copies of the Policies to Lender promptly thereafter));

(iv) if Borrower Transfers or otherwise encumbers any portion of the Properties,
the Collateral or Senior Mezzanine Collateral, or there shall otherwise occur a
Transfer, without Lender’s prior consent in violation of the provisions of this
Agreement, the Pledge Agreement or any other Loan Document or any Transfer is
made in violation of the provisions of Section 5.2.10;

(v) if any representation or warranty made by Borrower or any other Loan Party
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made (and, with respect to any such breach which
is not the subject of any other subsection of this Section 8.1 and which is
capable of being cured, Borrower fails to remedy such condition within ten
(10) days following notice to Borrower from Lender, in the case of any such
breach which can be cured by the payment of a sum of money, or within
thirty (30) days following notice from Lender in the case of any other such
breach);

 

-129-



--------------------------------------------------------------------------------

(vi) if Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Principal,
Holdings, Operating Company or any Guarantor shall make an assignment for the
benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, Principal, Holdings, Operating
Company or Guarantor, or if Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Principal, Holdings, Operating Company or Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Principal,
Holdings, Operating Company or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Principal, Holdings, Operating Company or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Principal, Holdings, Operating Company or Guarantor,
upon the same not being discharged, stayed or dismissed within ninety (90) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 4.1.30 or Section 5.1.11 hereof
(and, with respect to any such breach of any covenant set forth in
Section 5.1.11 which is not the subject of any other subsection of this
Section 8.1, Borrower fails to remedy such condition within ten (10) days after
notice to Borrower from Lender, in the case of any such Default under
Section 5.1.11 which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other such Default
under Section 5.1.11);

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect; or if any of the assumptions contained in the True Lease
Opinion delivered to Lender in connection with the Loan, or in the Additional
True Lease Opinion delivered subsequent to the closing of the Loan, is or shall
become untrue in any material respect;

 

-130-



--------------------------------------------------------------------------------

(xii) if Mortgage Borrower, Operating Company or Guarantor (Operating Lease) is
in default of any of its material obligations under the Operating Lease (or
under another lease and/or management agreement in substitution for the
Operating Lease in accordance herewith) or under the Operating Lease Guaranty
(or under another operating lease guaranty in substitution for the Operating
Lease Guaranty in accordance herewith) beyond any applicable notice and cure
periods contained therein; or if any Operating Lease (or such other lease and/or
management agreement) or any Operating Lease Guaranty (or such other operating
lease guaranty) shall be surrendered or any Operating Lease or any Operating
Lease Guaranty shall be terminated or canceled for any reason or under any
circumstances whatsoever, except with the consent of Lender; or if any of the
terms, covenants or conditions of the Operating Lease (or such other lease
and/or management agreement) or the Operating Lease Guaranty (or such other
operating lease guaranty) shall in any manner be modified, changed,
supplemented, altered, restated or amended without the consent of Lender except
as may otherwise expressly permitted in this Agreement;

(xiii) if any Affiliate of Borrower that is or becomes a party to the Windstorm
Insurance Intercreditor Agreement is in default of any of its material
obligations under the Windstorm Insurance Intercreditor Agreement beyond any
applicable notice and cure periods contained therein; or if the Windstorm
Insurance Intercreditor Agreement shall be surrendered, terminated or canceled
for any reason or under any circumstances whatsoever, except with the consent of
Lender; or if any of the terms, covenants or conditions of the Windstorm
Insurance Intercreditor Agreement shall in any manner be modified, changed,
supplemented, altered, restated or amended without the consent of Lender;

(xiv) if Borrower, Senior Mezzanine Borrower or Mortgage Borrower fails to
comply with the covenants as to Prescribed Laws set forth in Section 5.1.1
hereof;

(xv) intentionally omitted;

(xvi) any Gaming License shall be refused, suspended, revoked, modified in a
materially adverse manner or canceled or allowed to lapse or any proceeding is
commenced by any Governmental Authority for the purpose of suspending, revoking
or canceling any Gaming License in any materially adverse respect, or any
Governmental Authority shall have appointed a conservator, supervisor or trustee
to or for any of the Casino Components and, in each case of the foregoing, such
action could reasonably be expected to (A) have an Individual Material Adverse
Effect, (B) materially and adversely effect the continued operation of the
Casino Components in the usual course of business and in substantially the same
manner and to at least the same standard as was maintained prior to such action,
or (C) result in any material decrease in the then expected cash flow and
revenues to be derived from the Casino Components;

(xvii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from

 

-131-



--------------------------------------------------------------------------------

Lender in the case of any other Default; provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed one hundred twenty (120) days;

(xviii) if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
Mortgage Borrower, Senior Mezzanine Borrower, the Collateral or any Individual
Property, or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt;

(xix) if the Liens created pursuant to any Loan Document shall cease to be a
fully protected enforceable first priority security interest in the Collateral,
or any portion of the Collateral is Transferred without Lender’s prior written
consent except as permitted hereunder; or

(xx) if a Mortgage Loan Event of Default or Senior Mezzanine Loan Event of
Default shall occur.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi) or (vii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to all or any of the
Collateral, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents and may exercise all the rights and
remedies of a secured party under the Uniform Commercial Code, as adopted and
enacted by the State or States where any of the Collateral is located against
Borrower and any or all of the Collateral, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi) or (vii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2. Remedies. (a) Upon the occurrence of an Event of Default, but in
compliance with applicable Gaming Laws, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any of the
Collateral. Any such

 

-132-



--------------------------------------------------------------------------------

actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Collateral and the Collateral has been foreclosed upon,
sold and/or otherwise realized upon in satisfaction of the Debt or the Debt has
been paid in full.

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Debt in preference
or priority to any other portion of the Collateral, and Lender may seek
satisfaction out of all of the Collateral or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose upon the Collateral in any manner and for
any amounts secured by the Pledge Agreement then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose upon the Collateral to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose upon the
Collateral to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Collateral as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement and the other Loan Documents to secure payment
of sums secured by the Pledge Agreement and other Loan Documents and not
previously recovered.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the

 

-133-



--------------------------------------------------------------------------------

Closing Date. The Severed Loan Documents shall (a) not increase the aggregate
stated principal amount of the Loan, (b) provide that the weighted average
spread of the Loan on the date of such severance shall equal the weighted
average spread which was applicable to the Loan immediately prior to such
severance (Borrower acknowledging that such Severed Loan Document may, in
connection with the application of principal to the amounts evidenced by such
Severed Loan Documents, subsequently cause the weighted average spread of such
new notes or modified notes to change), (c) not adversely affect the overall
economics to Borrower of the Loan, taken as a whole, or (d) expose Borrower to
any additional costs or increased risk of any liability (beyond that or greater
than that existing in the Loan Documents in effect on the date hereof).

(d) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

(e) Any amounts recovered from the Collateral after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.

(f) Upon the occurrence and during the continuance of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. Borrower shall cause Mortgage Borrower to permit Lender to
enter upon any Individual Property for such purposes, or appear in, defend, or
bring any action or proceeding to protect its interest in any Individual
Property for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 8.2, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any action or proceeding shall bear
interest at the Default Rate, for the period after such cost or expense was
incurred into the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the liens,
claims and security interests provided to Lender under the Loan Documents and
shall be immediately due and payable upon demand by Lender therefore. Upon the
occurrence and during the continuance of a Senior Mezzanine Loan Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower or Senior Mezzanine

 

-134-



--------------------------------------------------------------------------------

Borrower and without releasing Senior Mezzanine Borrower from any obligation
under the Senior Mezzanine Loan Documents or being deemed to have cured any
Senior Mezzanine Loan Event of Default, make, do or perform any obligation of
Senior Mezzanine Borrower under Senior Mezzanine Loan Documents in such manner
and to such extent as Lender may deem necessary. All such costs and expenses
incurred by Lender in remedying such Senior Mezzanine Loan Event of Default or
such failed payment or act shall bear interest at the Default Rate, for the
period after such cost or expense was incurred into the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor. Upon the occurrence and during the continuance of a
Mortgage Loan Event of Default, Lender may, but without any obligation to do so
and without notice to or demand on Borrower or Mortgage Borrower and without
releasing Mortgage Borrower from any obligation under the Mortgage Loan
Documents or being deemed to have cured any Mortgage Loan Event of Default,
make, do or perform any obligation of Mortgage Borrower under Mortgage Loan
Documents in such manner and to such extent as Lender may deem necessary. All
such costs and expenses incurred by Lender in remedying such Mortgage Loan Event
of Default or such failed payment or act shall bear interest at the Default
Rate, for the period after such cost or expense was incurred into the date of
payment to Lender. All such costs and expenses incurred by Lender together with
interest thereon calculated at the Default Rate shall be deemed to constitute a
portion of the Debt and be secured by the liens, claims and security interests
provided to Lender under the Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

(g) For the purpose of carrying out the provisions and exercising the rights,
powers and privileges granted in this Section 8.2, Borrower hereby irrevocably
constitutes and appoints the Lender its true and lawful attorney-in-fact to
execute, acknowledge and deliver any instruments and do and perform any acts
such as are referred to in this subsection in the name and on behalf of Borrower
upon the occurrence and during the continuance of an Event of Default. This
power of attorney is a power coupled with an interest and cannot be revoked.

Section 8.3. Intentionally Omitted.

Section 8.4. Costs of Collection. In the event that after an Event of Default
and during the continuance thereof: (a) the Note or any of the Loan Documents is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under the Note or
any of the Loan Documents or (c) an attorney is retained to protect or enforce
the lien or any of the terms of this Agreement, the Pledge Agreement or any of
the Loan Documents, then, in any such instance, Borrower shall pay to Lender all
reasonable attorneys’ fees, costs and expenses actually incurred in connection
therewith, including costs of appeal, together with interest on any judgment
obtained by Lender at the Default Rate.

 

-135-



--------------------------------------------------------------------------------

  IX. SPECIAL PROVISIONS

Section 9.1. Sale of Notes and Securitization. Borrower acknowledges and agrees
that the Lender may sell all or any portion of the Loan and the Loan Documents,
or issue one or more participations therein, or consummate one or more private
or public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

(a) provide or cause Mortgage Borrower and Senior Mezzanine Borrower to provide
additional and/or updated Provided Information, together with appropriate
verification and/or consents related to the Provided Information through letters
of auditors or opinions of counsel of independent attorneys reasonably
acceptable to Lender and the Rating Agencies;

(b) cooperate in good faith in the preparation of descriptive materials for
presentations to any or all of the Rating Agencies, and work with, and if
requested, supervise, third-party service providers engaged by Borrower,
Holdings and their respective affiliates to obtain, collect, and deliver
information requested or required by Lender or the Rating Agencies;

(c) deliver, if required or requested by any Rating Agency, (i) updated opinions
of counsel as to non-consolidation, due execution and enforceability with
respect to the Properties, Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, the Collateral, the Senior Mezzanine Collateral, Principal, Holdings
and their respective Affiliates and the Loan Documents, and (ii) revised
organizational documents for Borrower, which counsel opinions and organizational
documents shall be reasonably satisfactory to Lender and the Rating Agencies;

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect any of the Properties,
which estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

(e) execute such amendments to the Loan Documents as may be requested by Lender
or the Rating Agencies to effect the Securitization and/or deliver one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan such that the pricing and marketability
of the Securities and the size of each class of Securities and the rating
assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan,
provided that, (i) the aggregate stated principal amount of the notes, following
such amendments or deliver of new or component notes, shall equal the aggregate
stated principal amount of the Loan immediately prior thereto, (ii) the weighted
average spread of the Loan on the date of such

 

-136-



--------------------------------------------------------------------------------

amendment or delivery of new or component notes shall equal the weighted average
spread which was applicable to the Loan immediately prior to such adjustment
(Borrower acknowledging that such new notes or modified notes may, in connection
with the application of principal to such new notes or modified note following
the occurrence of an Event of Default, but not otherwise, subsequently cause the
weighted average spread of such new notes or modified notes to change and
(iii) the provisions of Section 2.1.5 otherwise shall apply to any such
amendments and delivery of new or component notes (such provisions being
incorporated herein by this reference);

(f) if requested by Lender, review any information regarding any of the
Properties, Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Principal,
the Collateral, the Senior Mezzanine Collateral, Holdings, the Operating Company
and the Loan which is contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplement (including any amendment or
supplement to either thereof), or other disclosure document to be used by Lender
or any affiliate thereof; and

(g) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any applicable securities
laws (to the extent in Borrower’s possession, or in the possession of Borrower’s
advisors, agents or employees), including, without limitation, if applicable,
information necessary to comply with any applicable reporting or information
requirements under Regulation D under the Securities Act of 1933 or Regulation S
under the Securities Act of 1933.

Lender and Borrower each shall pay their respective costs and expenses incurred
in connection with the foregoing, including, without limitation, legal fees in
connection with any of the foregoing matters; except that all costs and expenses
of Lender and Borrower associated with any restructuring of the Loan requested
by Lender, including under Sections 2.1.5, 2.1.6 and 2.1.7, shall be paid solely
by Lender.

Section 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects to the extent in Borrower’s
possession.

(b) Borrower agrees to provide, in connection with the Securitization, an
indemnification agreement (i) certifying that (A) Borrower has carefully
examined the Disclosure Documents, including, without limitation, the sections
entitled “Risk Factors”, “Special Considerations”, “Description of the
Collateral”, “Description of the Mezzanine Loans”, “The Operating Company”, “The
Borrower” and “Certain Legal Aspects of the Mezzanine Loans”, and (B) such
sections and such other information in the Disclosure

 

-137-



--------------------------------------------------------------------------------

Documents (to the extent such information relates to or includes any Provided
Information or any information regarding the Properties, Borrower, Mortgage
Borrower, the Collateral, the Senior Mezzanine Collateral and/or Operating
Company) (collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading,
(ii) indemnifying Lender, each Noteholder, JPM (whether or not it is the
Lender), any Affiliate of JPM or a Noteholder that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of JPM or a
Noteholder that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including, without
limitation, legal fees and expenses for enforcement of these obligations
(collectively, the “Liabilities”)) to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Covered Disclosure Information or arise out of or are based upon the
omission or alleged omission to state in the Covered Disclosure Information a
material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (iii) agreeing to reimburse each
Indemnified Person for any legal or other expenses incurred by such Indemnified
Person, as they are incurred, in connection with investigating or defending the
Liabilities; provided, however, that Borrower shall have liability with respect
to Liabilities arising out of or based upon the Covered Disclosure Information
only to the extent that such Liabilities arise out of or are based upon any such
untrue statement or omission made in the Covered Disclosure Information in
reliance upon and in conformity with information furnished to Lender or such
Noteholder by or on behalf of Borrower in connection with the preparation of the
Disclosure Documents or in connection with the underwriting or the closing of
the Loan (including without limitation financial statements of Borrower and
operating statements and rent rolls with respect to the Properties), and in no
event shall Borrower be liable for Liabilities arising from information
contained in a Disclosure Document that was not provided to Borrower for comment
at least five (5) Business Days prior to its dissemination or on which Borrower
provided comments to Lender in writing and Lender failed to incorporate such
comments (assuming such comments were accurate). This indemnity agreement will
be in addition to any liability which Borrower may otherwise have. Moreover, the
indemnification provided for in clauses (ii) and (iii) above shall be effective
whether or not an indemnification agreement described in clause (i) above is
provided.

(c) In connection with filings under the Exchange Act (if any), Borrower agrees
to indemnify (i) the Indemnified Persons for Liabilities to which any such
Indemnified Person may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact in the Covered Disclosure Information, or the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (ii) reimburse each Indemnified Person for any legal or
other expenses incurred by such Indemnified Persons, as they are incurred, in
connection with defending or investigating the Liabilities.

 

-138-



--------------------------------------------------------------------------------

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against Borrower, notify Borrower in writing of
the claim or the commencement of that action; provided, however, that the
failure to notify Borrower shall not relieve it from any liability which it may
have under the indemnification provisions of this Section 9.2 except to the
extent that it has been materially prejudiced by such failure and, provided,
further, that the failure to notify Borrower shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify Borrower thereof, Borrower
shall be entitled to participate therein and, to the extent that it wishes,
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Borrower to an Indemnified Person of
its election to assume the defense of such claim or action, Borrower shall not
be liable to the Indemnified Person for any legal or other expenses subsequently
incurred by the Indemnified Person in connection with the defense thereof except
as provided in the following sentence; provided, however, if the defendants in
any such action include both Borrower, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to Borrower, the Indemnified Person or Persons shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Person or Persons. The
Indemnified Person shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements for which such Indemnified Person is
seeking reimbursement hereunder and shall submit copies of such detailed billing
records to substantiate that such counsel’s fees and disbursements are solely
related to the defense of a claim for which Borrower is required hereunder to
indemnify such Indemnified Person. Borrower shall not be liable for the expenses
of more than one (1) such separate counsel unless such Indemnified Person shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to another Indemnified
Person.

(e) Without the prior consent of the Indemnified Person in question (which
consent shall not be unreasonably withheld), Borrower shall not settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless Borrower shall
have given such Indemnified Person reasonable prior notice thereof and shall
have obtained an unconditional release of each Indemnified Person hereunder from
all liability arising out of such claim, action, suit or proceedings. As long as
Borrower has complied with its obligations to defend and indemnify hereunder,
Borrower shall not be liable for any settlement made by any Indemnified Person
without the consent of Borrower (which consent shall not be unreasonably
withheld).

 

-139-



--------------------------------------------------------------------------------

(f) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 9.2 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any Indemnified Person harmless (with respect
only to the Liabilities that are the subject of this Section 9.2), then
Borrower, on the one hand, and such Indemnified Person, on the other hand, shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to Borrower, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of Borrower, on the one hand, and all Indemnified Persons, on
the other hand, as well as any other equitable considerations. Notwithstanding
the provisions of this Section 9.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) Borrower
agrees that in no event shall the amount to be contributed by the Indemnified
Persons collectively pursuant to this paragraph exceed the amount of the fees
(by underwriting discount or otherwise) actually received by the Indemnified
Persons in connection with the closing of the Loan or the Securitization.

(g) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. Borrower further agrees that the Indemnified Persons are intended
third party beneficiaries under this Section 9.2.

(h) The liabilities and obligations of the Indemnified Persons and Borrower
under this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 9.3. Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Lender and each Noteholder to enforce and realize upon its interest
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, or in the Collateral, or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Collateral and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Pledge Agreement and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under, or by reason of, or in
connection with, the Note, this Agreement, the Pledge Agreement or the other
Loan Documents. The provisions of this Section shall not, however,

 

-140-



--------------------------------------------------------------------------------

(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Pledge Agreement; (c) affect the validity or enforceability of or any
Guaranty made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) intentionally omitted; (f) constitute a prohibition against Lender
to seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Pledge Agreement or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against all of
the Collateral; or (g) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any actual loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation by Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Operating Company or any Guarantor in connection with
the execution and delivery of the Loan Documents and/or the Loan;

(ii) the misappropriation, conversion or misapplication in contravention of the
Loan Documents by Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Operating Company or any Guarantor of any funds of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Operating Company, including, without limitation,
(A) any Revenues, (B) any Net Liquidation Proceeds or Insurance Proceeds,
(C) any Awards received in connection with a Condemnation, (D) any Rents or
security deposits (or any item of Revenue, from whatever source) following an
Event of Default, or (E) any distribution or other payments made in connection
with any part of the Collateral or Senior Mezzanine Collateral;

(iii) the misappropriation, conversion or misapplication by Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Operating Company or any Guarantor of any
security deposits or Rents paid more than one (1) month in advance;

(iv) any act of actual intentional physical waste by Borrower, Mortgage
Borrower, Senior Mezzanine Borrower, Operating Company or any Guarantor;

(v) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement concerning environmental
laws, hazardous substances and asbestos and any indemnification of Lender with
respect thereto in either document;

(vi) if Borrower, Mortgage Borrower, Senior Mezzanine Borrower or Operating
Company fails to obtain Lender’s prior consent to any voluntary intentional
Transfer as required by this Agreement, the Mortgage Loan Agreement or the
Mortgages, as applicable;

(vii) any security deposits, advance deposits or any other deposits collected
with respect to any of the Properties which are not delivered to Mortgage Lender
upon a foreclosure of any of the Properties or action in lieu thereof, except to
the extent any such security deposits were applied in accordance with the terms
and conditions of any of the Leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof;

 

-141-



--------------------------------------------------------------------------------

(viii) in the event of: (A) Borrower, Mortgage Borrower, Senior Mezzanine
Borrower, Operating Company or any Guarantor filing a voluntary petition under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(B) the filing of an involuntary petition against Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Operating Company or any Guarantor under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law by
any Person in which Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Operating Company or any Guarantor or any of their respective Affiliates, agents
or employees colludes with or such other Person, or Borrower, Mortgage Borrower,
Senior Mezzanine Borrower, Operating Company or any Guarantor soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against Borrower, Operating Company or any Guarantor from any Person;
(C) Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Operating Company or
any Guarantor filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it by any other Person, other
than Lender, under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (D) Borrower, Mortgage Borrower, Senior Mezzanine Borrower,
Operating Company or any Guarantor consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Operating
Company or any Guarantor or any of the Properties, the Collateral, the Senior
Mezzanine Collateral or any portion thereof, other than at the request of
Lender; or (E) Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Operating
Company or any Guarantor making an assignment for the benefit of creditors
(other than Lender), or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due;

(ix) if Borrower, Senior Mezzanine Borrower or Mortgage Borrower fails to
maintain its status as a Special Purpose Entity or breaches any material
representation or warranty set forth in Section 4.1.30 of this Agreement; and

(x) if Borrower, Mortgage Borrower, Senior Mezzanine Borrower or Operating
Company fails to obtain Lender’s prior consent to any voluntary Indebtedness
(other than (x) with respect to Mortgage Borrower, Permitted Indebtedness and
(y) with respect to Operating Company, Permitted Indebtedness (Operating
Company), as applicable) or voluntary Lien (other than Permitted Encumbrances)
encumbering any of the Properties, Senior Mezzanine Collateral or Collateral as
required by this Agreement, the Senior Mezzanine Loan Agreement, the Mortgage
Loan Agreement, the Pledge Agreement or the Mortgages.

Notwithstanding anything to the contrary under this Agreement, neither any
present or future Affiliate of Borrower (other than Guarantor, to the extent
provided under the Guaranty) nor any present or future shareholder, officer,
director, employee, trustee, beneficiary, advisor, partner, member, principal,
participant or agent of or in any Borrower or of or in any person or entity that

 

-142-



--------------------------------------------------------------------------------

is or becomes an Affiliate of any Borrower shall have any personal liability,
directly or indirectly, under or in connection with the Loan Documents. Neither
the negative capital account of any Affiliate of Borrower in Borrower, or in any
other Affiliate of Borrower in any other Affiliate of Borrower, nor any
obligation of any Affiliate of Borrower in any Borrower to restore a negative
capital account or to contribute or loan capital to any Borrower or to any other
Affiliate of Borrower shall at any time be deemed to be the property or an asset
of any Borrower (or any other Affiliate of Borrower) and neither Lender nor its
successors or assigns shall have any right to collect, enforce or proceed
against any such negative capital account or obligation to restore, contribute
or loan capital.

(b) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Indebtedness or
to require that all collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents.

Section 9.4. Servicer. (a) At the option of Lender, the Loan may be serviced by
a servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Lender shall be responsible for any
set-up fees or any other initial costs relating to or arising under the
Servicing Agreement (arising in connection with the Securitization) and the
payment of the monthly servicing fee due to Servicer under the Servicing
Agreement, and, unless otherwise specifically set forth herein, Borrower shall
be responsible for the payment of all fees and other reasonable out-of-pocket
expenses incurred by Servicer resulting from any Borrower requests (for
approvals or otherwise) to Servicer.

(b) In the event of a Securitization or syndication, the grant of participations
in the Loan or any secondary marketing by Lender, Mortgage Borrower and the
Mezzanine Borrowers, collectively may rely upon approvals or consents given by
one (1) agent or representative in respect of the Mortgage Lender and the
Mezzanine Lenders for the matter in question (which such parties shall
designate, and pending further notice from Lender, such agent shall be JPM).
Borrower shall only pay legal fees for the outside counsel of one Servicer.

Section 9.5. Assignments and Participations. (a) In addition to the rights
Lender has under Section 9.1, Lender shall have the right, subject to this
Section 9.5, to assign, sell, negotiate, pledge or hypothecate all or any
portion of their rights and obligations hereunder (a “Syndication”). Except in
connection with a Securitization, no Lender shall assign, sell, negotiate,
pledge, hypothecate or otherwise transfer all or any portion of its rights in
and to the Loan to any other Person (an “Assignee”) (a) other than in compliance
with Section 9.9 hereof; and (b) unless such transaction shall be an assignment
of a constant (and not varying), ratable percentage of such Lender’s interest in
the Loan; provided, however, any Lender shall have the right at any time without
the consent of or notice to any other Lender or other Person to grant a security
interest in all or any portion of such Lender’s interest in the Loan to any
Federal Reserve Bank or the central reserve bank or similar authority of any
other country to secure any obligation of such Lender to such bank or similar
authority (a “Central Bank Pledge”).

 

-143-



--------------------------------------------------------------------------------

Effective on any such assignment and assumption by the assignee and on
compliance with Section 9.9 hereof, the assigning Lender shall have no further
liability hereunder with respect to the interest of such Lender that was the
subject of such transfer and such Assignee shall be a Lender with respect to
such interest, and Borrower shall have the same rights as to such Assignee with
respect to such interest from and after the date of such assignment as if such
Lender were an original Lender hereunder. Except for a Central Bank Pledge or
financing transaction under a repurchase agreement, a Lender making any such
assignment shall notify Borrower of same, specifying the Assignee thereof and
the amount of the assignment and shall provide such other detail as Borrower may
reasonably request to substantiate compliance with the foregoing.

Section 9.6. Participation. Lender may, without the consent of the Borrower, in
compliance with applicable law, sell participations to one or more banks or
other entities (a “Participant”), in all or a portion of Lender’s rights and
obligations under this Agreement (including all or a portion of the Loan owing
to it); provided that (A) Lender’s obligations under this Agreement shall remain
unchanged, (B) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower shall
continue to deal solely and directly with Lender in connection with Lender’s
rights and obligations under this Agreement. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.2.3 and 2.2.4
(subject to requirements and limitations therein) to the same extent as if it
were a Noteholder and had acquired its interest by assignment pursuant to
Section 9.5. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary.

Section 9.7. Borrower’s Facilitation of Transfer. In order to facilitate
permitted assignments and other transfers to Assignees and sales to
Participants, Borrower shall execute and deliver to Lender and shall cause
Guarantor to execute and deliver to Lender such further documents, instruments
or agreements as Lender may reasonably require, including, if required by
Lender, supplemental notes in the principal amount of such Lender’s pro rata
share of the Loan substantially in the form of such Lender’s Note against
surrender of the prior notes, and such supplemental note shall (i) be payable to
such Lender or its registered assigns or registered participants,(ii) be dated
as of the date hereof, and (iii) mature on the Maturity Date. Such supplemental
note shall provide that it evidences a portion of the existing indebtedness
hereunder and under the Notes and not any new or additional indebtedness of
Borrower. The term “Note” as used in this Agreement and in all the other Loan
Documents shall include all such supplemental notes but exclude any Note it
replaces. Notwithstanding the foregoing, such documents, instruments or
agreements shall not (a) increase the obligations or liabilities of any such
Person hereunder or under the other Loan Documents in excess of the obligations
or liabilities intended to be provided herein or in the other Loan Documents or
(b) decrease such Person’s rights hereunder or under the other Loan Documents to
less than what they were prior to the execution of such documents, instruments
or agreements. In addition, Borrower agrees to reasonably cooperate with Lender,
including providing such information and documentation regarding Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Holdings, the Operating

 

-144-



--------------------------------------------------------------------------------

Company and any other Person as Lender or any potential Assignee or Participant
may reasonably request and to meet with potential Assignees and Participants
upon reasonable notice. Lender and Borrower each shall pay their respective
costs and expenses incurred in connection with the foregoing, including, without
limitation, legal fees in connection with any of the foregoing matters, except
that all costs and expenses of Lender and Borrower associated with any
restructuring of the Loan requested by Lender, including under Section 2.1.5,
2.1.6 and 2.1.7, shall be paid solely by Lender.

Section 9.8. Notice; Registration Requirement. No Syndication of any part of
Lender’s interest in and to the Loan shall be effective or permitted under
Section 9.5 until (a) an assignment and acceptance agreement in a form
reasonably acceptable to Lender (an “Assignment and Acceptance”) with respect to
such Syndication shall have been delivered to Lender, (b) Lender shall have
registered such Assignee’s name and address in the Register which Lender
maintains for the recordation of the names, addresses and interests of
Noteholders, and (c) if such Assignee is not already a Lender hereunder, such
Assignee shall deliver any tax forms required hereunder. The entries in the
Register shall be conclusive, absent manifest error. This Section 9.8 shall not
apply to any Central Bank Pledge.

Section 9.9. Registry. Borrower hereby designates Lender to serve as Borrower’s
agent, solely for purposes of this Section 9.9, to maintain at one of its
offices a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of each Assignee, and the
principal amount of the Loan (or portions thereof) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Failure to make
any such recordation, or any error in such recordation shall not affect
Borrower’s obligations in respect of the Loan. With respect to any Lender, the
transfer of the rights to the principal of, and interest on, its interest in the
Loan shall not be effective until such transfer is recorded on the Register
maintained by Lender with respect to ownership of such Loan and prior to such
recordation all amounts owing to the transferor with respect to such Note shall
remain owing to the transferor. The registration of a transfer of all or part of
the Loan shall be recorded by Lender on the Register only upon the acceptance by
Lender of a properly executed and delivered Assignment and Acceptance by the
assignor and assignee. Such Register shall be available for inspection by
Borrower from time to time. At the assigning Lender’s option, concurrently with
the delivery of an Assignment and Acceptance pursuant to which an interest of
such Lender in the Loan was assigned to such Assignee, the assigning Lender
shall surrender to Borrower its Note, if any, evidencing the portion of the Loan
corresponding to the interest so transferred and Borrower shall deliver to
Lender one or more new promissory notes in the same aggregate principal amount
issued to the assigning Lender and/or the Assignee.

Section 9.10. Cooperation in Syndication. Borrower agrees to assist the Lender
in completing a Syndication satisfactory to the Lender. Such assistance shall
include (i) direct contact between senior management and advisors of Borrower
and the proposed Assignees and/or Participants, (ii) assistance in the
preparation of a confidential information memorandum and other marketing
materials to be used in connection with the Syndication, (iii) the hosting, with
the Lender, of one or more meetings of prospective Assignees and/or
Participants, (iv) the delivery of appraisals satisfactory to the Lender if
required. To assist the Lender in its Syndication efforts, Borrower agrees
promptly to prepare and provide to the Lender all information with respect to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower,

 

-145-



--------------------------------------------------------------------------------

Holdings, the Operating Company, Guarantor, the Collateral, the Senior Mezzanine
Collateral and the Properties contemplated hereby, including all financial
information and projections (the “Projections”), as the Lender may reasonably
request in connection with the Syndication of the Loan. If required in
connection with the Syndication, Borrower hereby agrees to:

(a) deliver updated financial and operating statements and other information
reasonably required by the Lender to facilitate the Syndication;

(b) use reasonable efforts to deliver reliance letters reasonably satisfactory
to the Lender with respect to the environmental assessments and reports
delivered to the Lender prior to the Original Closing Date (or, with respect to
each Swap Property, prior to the Closing Date), which will run to the Lender and
its successors and assigns;

(c) execute modifications to the Loan Documents required by the Lender, provided
that such modification will not (except as set forth in (d)) change any material
or economic terms of the Loan Documents, or otherwise increase the obligations
or decrease the rights of Borrower pursuant to the Loan Documents (except to a
de minimis extent); and

(d) if the Lender elects, in its sole discretion, prior to or upon a
Syndication, to exercise its rights under Section 2.1.5, Borrower agrees to
cooperate with the Lender in connection with the foregoing and to execute the
required modifications and amendments to the Notes, this Agreement and the Loan
Documents and to use reasonable efforts to provide opinions necessary to
effectuate the same. Such Notes or components may be assigned different interest
rates, so long as the weighted average of such interest rates does not exceed
the Applicable Interest Rate, except in connection with the application of
principal to such Notes or components following the occurrence of an Event of
Default.

Lender and Borrower each shall pay their respective costs and expenses incurred
in connection with the foregoing, including, without limitation, legal fees in
connection with any of the foregoing matters, except that all costs and expenses
of Lender and Borrower associated with any restructuring of the Loan requested
by Lender, including under Sections 2.1.5, 2.1.6 and 2.1.7, shall be paid solely
by Lender.

 

  X. MISCELLANEOUS

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

-146-



--------------------------------------------------------------------------------

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to

decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Lender and shall be final and conclusive. Whenever this Agreement expressly
provides that Lender may not withhold or shall be reasonable in granting its
consent or its approval of an arrangement or term, such provisions shall also be
deemed to prohibit Lender from delaying or conditioning such consent or
approval.

Section 10.3. Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
AND LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, DE 19808

 

-147-



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. To the extent
required by any Gaming Law, Borrower shall notify all relevant Gaming
Authorities of any amendment to this Agreement or any Loan Document.

Section 10.5. Delay Not a Waiver. Except as expressly set forth herein, neither
any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as

 

-148-



--------------------------------------------------------------------------------

shall be designated from time to time by any party hereto, as the case may be,
in a notice to the other parties hereto in the manner provided for in this
Section 10.6):

 

 

If to Lender:

   JPMorgan Chase Bank, N.A.    c/o Bank of America, N.A.    Capital Markets
Servicing Group    900 West Trade Street, Suite 650    Charlotte, North Carolina
28255    Attention: Janice M. Smith    Facsimile No.: (704) 317-0781

with a copy to:

   Sullivan & Cromwell LLP    125 Broad Street    New York, New York 10004   
Attention: Arthur S. Adler    Facsimile No.: 212-558-3588    Cadwalader,
Wickersham & Taft LLP    One World Financial Center    New York, New York 10281
   Attention: Fredric L. Altschuler    Facsimile No.: (212) 504-6666

If to Borrower:

   One Caesars Palace Drive    Las Vegas, Nevada 89109    Attention: Chief
Financial Officer    Facsimile No.: (702) 407-6081

With a copy to:

   One Caesars Palace Drive    Las Vegas, Nevada 89109    Attention: General
Counsel    Facsimile No.: (702) 407-6418    and    Cleary Gottlieb Steen &
Hamilton LLP    One Liberty Plaza    New York, New York 10006    Attention:
Michael Weinberger    Facsimile No.: (212) 225-3999    and    Pircher, Nichols &
Meeks    1925 Century Park East, Seventeenth Floor    Los Angeles, California
90067    Attention: David Packer    Facsimile No.: (310) 201-8922

 

-149-



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. Each Borrower
hereby designates Rio Mezz 2, LLC, a Delaware limited liability company
(“Borrower Agent”), as the party to give and receive notices on behalf of
Borrower hereunder, and any notice received by Lender by a Borrower other than
Borrower Agent shall not constitute effective notice to, or be binding upon
Lender hereunder. Notwithstanding the foregoing, any notice by Lender to one or
more Borrowers other than Borrower Agent shall be deemed to constitute effective
notice to all of the Borrowers.

Section 10.7. Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder (except that, unless there exists an
Event of Default, payments of principal shall be applied to components of the
Note on a pro-rata basis). To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

-150-



--------------------------------------------------------------------------------

Section 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment (except in cases of bad faith, gross negligence or willful misconduct).
The parties hereto agree that any action or proceeding to determine whether
Lender has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender and each Noteholder upon receipt
of notice from such Person for all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by such Person
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including, without limitation, any opinions
requested by such Person as to any legal matters arising under this Agreement or
the other Loan Documents with respect to the Properties); (ii) Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental, gaming and insurance
requirements if necessary or advisable due to reasonably suspected
non-compliance; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (iv) securing Borrower’s compliance with any requests
made pursuant to the provisions of this Agreement, if Borrower defaults in its
obligations hereunder; (v) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender or
any Noteholder all required legal opinions, and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender (or, as applicable, any
Noteholder) pursuant to this Agreement and the other Loan Documents;
(vi) enforcing or preserving any rights, either in response to third party
claims or in prosecuting or defending any action or proceeding or other
litigation, in each case against, under or affecting Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Operating Company, this Agreement, the other Loan
Documents, the Properties, the Collateral or any other security given for the
Loan; and (vii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other

 

-151-



--------------------------------------------------------------------------------

Loan Documents or with respect to the Properties, Operating Company or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to any Person to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of such Person. Any cost and expenses due and payable to Lender or
any Noteholder may be paid from any amounts in the Mezzanine Collection Account
upon the occurrence and during the continuance of an Event of Default.

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other actual liabilities, obligations, losses, damages (excluding,
however, any punitive and consequential damages), penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for Lender in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto), that may be imposed on, incurred by, or asserted
against Lender in any manner relating to or arising out of (i) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, (ii) the use or
intended use of the proceeds of the Loan, (iii) the Leases or any of the duties,
responsibilities or obligations of Borrower or any Operating Company thereunder,
(iv) the transactions contemplated in the Collection Account Agreements or
(v) any third-party claims alleging that the Loan, the Senior Mezzanine Loan,
the Mortgage Loan, the Operating Lease, the Operating Lease Guaranty or any of
the Loan Documents violates any agreements or Legal Requirements binding on the
Borrower or its Affiliates or their respective properties (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any request by Borrower that required Rating Agency Confirmation
pursuant to the terms hereof.

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

-152-



--------------------------------------------------------------------------------

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

(b) Except as expressly provided herein, this Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. Lender and Borrower acknowledge and agree that the Noteholders are
intended third party beneficiaries of all rights and remedies of the Lender
hereunder. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

Section 10.17. Intentionally Omitted.

Section 10.18. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Properties, or to a sale in inverse order of
alienation in the event of foreclosure of all or any of the Mortgages, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Properties for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Properties in preference to every other claimant
whatsoever. In addition, Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Collateral, any
equitable right otherwise available to Borrower which would require the separate
sale of the Collateral with respect to each Mortgage Borrower or require Lender
to exhaust its remedies against any Collateral with respect to each Mortgage
Borrower or any combination of such Collateral before proceeding against any
other Collateral with respect to one or more Mortgage Borrowers; and further in
the event of such foreclosure Borrower does hereby expressly consent to and
authorize, at the option of Lender, the foreclosure and sale either separately
or together of any combination of the Collateral.

 

-153-



--------------------------------------------------------------------------------

Section 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21. Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement (other than those the fees and other claims of which shall be
paid by Borrower). Borrower hereby agrees to indemnify, defend and hold Lender
and each Noteholder harmless from and against any and all claims, liabilities,
costs and expenses of any kind (including Lender’s attorneys’ fees and expenses)
in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower or Lender in connection with the transactions
contemplated herein. Each of Lender and (by its acceptance of its respective
Note) the Noteholders hereby represents that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Commitment Letter dated December 19, 2006 between Affiliates of Borrower and
Lender are superseded by the terms of this Agreement and the other Loan
Documents.

Section 10.23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

 

-154-



--------------------------------------------------------------------------------

Section 10.24. Intentionally Omitted.

Section 10.25. Gaming Laws. All rights, remedies and powers in or under this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws.

Section 10.26. Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, Senior Mezzanine Borrower and Mortgage Borrower,
provided that any such advice or consultation shall be completely nonbinding on
Borrower, and; provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower, Senior Mezzanine Borrower and Mortgage Borrower
at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness, in each case to the extent explicitly set forth
herein; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to reasonably approve any acquisition
by Borrower, Senior Mezzanine Borrower or Mortgage Borrower of any other
significant real property.

The rights described above in this Section 10.26 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

 

  XI. JOINT AND SEVERAL LIABILITY; WAIVERS

Section 11.1. Joint and Several Liability; Primary Obligors. Each entity
comprising Borrower (each, a “Borrower Entity”) shall be a primary obligor with
respect to payment of the Debt and performance of Borrower’s obligations under
the Loan Documents and all such Borrower Entities shall be jointly and severally
liable for payment of the Debt and performance of such other obligations. As
used in this Article, references to “Other Borrowers” shall mean all Borrower
Entities other than the particular Borrower Entity referred to.

 

-155-



--------------------------------------------------------------------------------

Section 11.2. Waivers. Without limiting the primary liability of each Borrower
Entity as set forth above, to the extent any such Borrower Entity is determined
to be secondarily liable with respect to any portion of the Debt or any other
obligation hereunder, the following shall apply:

11.2.1 No Duty To Pursue Others. It shall not be necessary for Lender (and each
Borrower Entity hereby waives any rights which such Borrower Entity may have to
require Lender), in order to enforce the obligations of such Borrower Entity
hereunder, first to (a) institute suit or exhaust its remedies against any Other
Borrower or others liable on the Debt or any other person, (b) enforce Lender’s
rights against any collateral mortgaged, pledged or granted by any Other
Borrower which shall ever have been given to secure the Debt (“Other Borrower
Collateral”), (c) enforce Lender’s rights against any other guarantors of the
Debt, (d) join Borrower or any others liable on the Debt in any action against
any Other Borrower seeking to enforce the Loan Documents, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Debt, or (f) resort to any other means of obtaining payment
of the Loan by any Other Borrower. Lender shall not be required to mitigate
damages or take any other action pertaining to any Other Borrower or any Other
Borrower Collateral to reduce, collect or enforce the Debt from any Other
Borrower.

11.2.2 Waivers. Such Borrower Entity agrees to the provisions of the Loan
Documents, and hereby waives notice of (a) any loans or advances made by Lender
to any Other Borrower, (b) acceptance of the Loan Documents, (c) any amendment
or extension of the Note, the Loan Agreement or of any other Loan Documents
entered into by any Other Borrower, (d) the execution and delivery by any Other
Borrower and Lender of any other loan or credit agreement or of any Other
Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan Documents or in connection with the Other Borrower
Collateral, (e) the occurrence of any breach by any Other Borrower or an Event
of Default with respect to any Other Borrower or Other Borrower Collateral,
(f) Lender’s transfer or disposition of the Debt, or any part thereof, (g) sale
or foreclosure (or posting or advertising for sale or foreclosure) of any Other
Borrower Collateral, (h) protest, proof of non-payment or default by any Other
Borrower and (i) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices to any Other Borrower of every kind in
connection with the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Debt.

11.2.3 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in the Loan Documents, each Borrower hereby
unconditionally and irrevocably waives, releases and abrogates, prior to the
payment in full of the Loan and for a period of ninety-one (91) days thereafter
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including any law subrogating such Borrower Entity to the rights of
Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement (other than pursuant to the express provisions
of the Contribution Agreement) from any Other Borrower or any other party liable
for payment of any or all of the Debt for any payment made by such Borrower
Entity under or in connection with the Loan Documents or otherwise.

 

-156-



--------------------------------------------------------------------------------

11.2.4 Events And Circumstances Not Reducing Or Discharging Guarantor’s
Obligations. Each Borrower Entity hereby consents and agrees to each of the
following, and agrees that such Borrower Entity’s obligations under the Loan
Documents shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives any common law, equitable,
statutory or other rights (including rights to notice) which such Borrower
Entity might otherwise have as a result of or in connection with any of the
following:

(a) Modifications. Any renewal, extension, increase, modification, alteration,
restatement or rearrangement entered into by any Other Borrower of all or any
part of the Debt, the Note, the Loan Agreement, the other Loan Documents, or any
other document, instrument, contract or understanding between any Other Borrower
and Lender, or any other parties, pertaining to the Debt or any failure of
Lender to notify Borrower Entity of any such action.

(b) Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to any Other Borrower.

(c) Condition of Borrower or Borrower Entity. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Other Borrower or any other party at any time liable for
the payment of all or part of the Debt; or any dissolution of any Other
Borrower, or any sale, lease or transfer of any or all of the assets of Borrower
or of any Other Borrower, or any changes in the shareholders, partners or
members of any Other Borrower; or any reorganization of any Other Borrower.

(d) Invalidity of Debt. The invalidity, illegality or unenforceability of all or
any part of the Debt, or any document or agreement executed in connection with
the Debt, for any reason whatsoever, including the fact that (a) the Debt, or
any part thereof, exceeds the amount permitted by law, (b) the act of creating
the Debt or any part thereof is ultra vires, (c) the officers or representatives
executing the Note, the Loan Agreement or the other Loan Documents or otherwise
creating the Debt acted in excess of their authority, (d) the Debt violate
applicable usury laws, (e) any Other Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Debt wholly
or partially uncollectible from such Other Borrower, (f) the creation,
performance or repayment of the Debt (or the execution, delivery and performance
of any document or instrument by any Other Borrower representing part of the
Debt or executed in connection with the Debt, or given to secure the repayment
of the Debt) is illegal, uncollectible or unenforceable, or (g) the Note, the
Loan Agreement or any of the other Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that such Borrower
Entity shall remain liable hereon regardless of whether any Other Borrower or
any other Person be found not liable on the Debt or any part thereof for any
reason.

(e) Release of Obligors. Any full or partial release of the liability of any
Other Borrower on the Debt, or any part thereof, or of any guarantor(s) thereof,
or any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Debt, or any part thereof, it being
recognized, acknowledged and agreed by such Borrower Entity that such Borrower
Entity may be required to pay the Debt in full without assistance or support of
any other party, and such Borrower Entity has not been induced to enter into the
Loan Documents on the basis of a contemplation, belief, understanding or
agreement that other Persons will be liable to pay or perform the Debt, or that
Lender will look to other Persons to pay or perform the Debt.

 

-157-



--------------------------------------------------------------------------------

(f) Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the Debt.

(g) Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Debt.

(h) Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of Other Borrower Collateral, all or any part of
such collateral, property or security, including any neglect, delay, omission,
failure or refusal of Lender (a) to take or prosecute any action for the
collection of any of the Debt or (b) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon Other Borrower Collateral, or (c) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Debt.

(i) Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Debt, or any part thereof, shall not be properly perfected
or created, or shall prove to be unenforceable or subordinate to any other
security interest or lien, it being recognized and agreed by such Borrower
Entity that such Borrower Entity is not entering into the Loan Documents in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the Debt.

(j) Offset. Any existing or future right of offset, claim or defense of Borrower
against Lender, or any other Person, or against payment of the Debt by any Other
Borrower, whether such right of offset, claim or defense arises in connection
with the Debt (or the transactions creating the Debt) or otherwise.

(k) Merger. The reorganization, merger or consolidation of any Other Borrower
into or with any other corporation or entity.

(l) Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.

Section 11.3. Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Debt, or Other Borrower
Collateral, whether or not such action or omission prejudices such Borrower
Entity or increases the likelihood that such Borrower Entity will be required to
pay the Debt pursuant to the terms hereof, it is the unambiguous and unequivocal
intention of such Borrower Entity that such Borrower Entity shall be obligated
to pay the Debt when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever pertaining to any Other Borrower or any Other
Borrower Collateral, whether contemplated or not, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Debt.

 

-158-



--------------------------------------------------------------------------------

Section 11.4. No Release or Novation. This Agreement constitutes an amendment
and restatement of the Original Agreement and is not intended to and shall not
extinguish any of the indebtedness or obligations of Borrower under the Note,
the Original Loan Agreement or any other Loan Documents in such a manner as
would constitute a release or novation of the original indebtedness or
obligations of Borrower under the Note, the Original Loan Agreement or any other
Loan Document, nor shall this Agreement affect or impair the priority of any
liens created thereby or in connection therewith, it being the intention of the
parties hereto to preserve all liens and security interests securing payment of
the Note and the Debt, which liens and security interests are acknowledged by
Borrower to be valid and subsisting against the Collateral and any other
security or collateral for the Debt.

Section 11.5. Confirmation of Guarantor. By their signatures below, each of
Guarantor (FF&E), Guarantor (Recourse Carveouts) and Guarantor (Operating
Lease), and each of their respective successors and representatives, each hereby
agree and consent to the amendment and restatement of the Original Agreement and
the modification of the other Loan Documents pursuant to this Agreement (and the
modification of each of the Original Operating Leases in accordance with the
related First Amendment to Operating Lease dated as of the date hereof) and
ratify and confirm all of the terms and provisions set forth in the Guaranty
(FF&E), the Guaranty (Recourse Carveouts), the Original Environmental Indemnity
Agreement and each Original Operating Lease Guaranty, as applicable, and each of
the other Loan Documents to which they are a party, and each agrees that their
respective obligations and liabilities under such agreements shall continue
without impairment or limitation by reason of this Agreement. In addition to the
aforementioned, each of Harrah’s LV Individual Borrower, Harrah’s Atlantic City
Individual Borrower, Rio Individual Borrower and Flamingo Individual Borrower
hereby ratify and confirm all of the terms and provisions set forth in the
Original Environmental Indemnity, and each agrees that their respective
obligations and liabilities under the Original Environmental Indemnity shall
continue without impairment or limitation by reason of this Agreement.

Section 11.6. Confirmation of Original Borrower. By their signatures below, each
of Original Tahoe Borrower and Original Showboat Borrower hereby ratify and
confirm all of the indemnities set forth in that certain Environmental Indemnity
Agreement (Second Mezzanine Loan), dated as of January 28, 2008, among Original
Borrower, Guarantor and Lender in connection with the Original Loan
and acknowledge and agree that their respective indemnities thereunder shall
continue without impairment or limitation by reason of the Environmental
Indemnity or otherwise for two (2) years following the date hereof (the
“Termination Date”), except with respect to any claims against Original Tahoe
Borrower and/or Original Showboat Borrower made prior to the Termination Date.
Notwithstanding the aforementioned, except as provided in the preceding
sentence, Lender acknowledges and agrees that Original Tahoe Borrower and
Original Showboat Borrower are hereby released from any and all liability,
claims and obligations under the Loan Documents (as such term is defined in the
Original Loan Agreement) resulting from facts, acts or matters first occurring
subsequent to the date hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-159-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HARRAH’S LAS VEGAS MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer

HARRAH’S ATLANTIC CITY MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer

PARIS LAS VEGAS MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer

RIO MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer



--------------------------------------------------------------------------------

FLAMINGO LAS VEGAS MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer

HARRAH’S LAUGHLIN MEZZ 2, LLC,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer LENDER: JPMORGAN CHASE BANK, N.A. By:   /s/ Jennifer A. Loughrey  
Name: Jennifer A. Loughrey   Title: Vice President



--------------------------------------------------------------------------------

Guarantor (FF&E), Guarantor (Recourse Carveouts) and Guarantor (Operating
Lease), each hereby acknowledges and consents to the foregoing (including,
without limitation, Section 11.4 and Section 11.5 hereof).

 

GUARANTOR (FF&E):

HARRAH’S ENTERTAINMENT, INC.,

        a Delaware corporation

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard  

Title: Senior Vice President, Chief Financial

          Officer and Treasurer

GUARANTOR (RECOURSE CARVEOUTS)

HARRAH’S ENTERTAINMENT, INC.,

        a Delaware corporation

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard  

Title: Senior Vice President, Chief Financial

          Officer and Treasurer

GUARANTOR (OPERATING LEASE)

HARRAH’S ENTERTAINMENT, INC.,

        a Delaware corporation

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard  

Title: Senior Vice President, Chief Financial

          Officer and Treasurer



--------------------------------------------------------------------------------

Original Tahoe Borrower and Original Showboat Borrower each hereby acknowledges
and consents to Section 11.6 hereof.

 

ORIGINAL TAHOE BORROWER:

TAHOE MEZZ 2, LLC.,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer ORIGINAL SHOWBOAT BORROWER:

SHOWBOAT ATLANTIC CITY MEZZ 2, LLC.,

        a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title: President
and Treasurer